Exhibit 10.2

 

 

 

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

made by

THE BABCOCK & WILCOX COMPANY

and certain Subsidiaries of the Borrower

in favor of

BANK OF AMERICA, N.A., as Administrative Agent,

for the ratable benefit of the Secured Parties

Dated as of June 24, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     1   

1.1.

 

Definitions

     1   

1.2.

 

Other Definitional Provisions

     6   

SECTION 2.

 

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     6   

2.1.

 

Grant of Security Interest

     6   

2.2.

 

Continuing Liability Under Collateral

     7   

2.3.

 

Foreign Action

     7   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     8   

3.1.

 

Representations in Credit Agreement

     8   

3.2.

 

Title; No Other Liens

     8   

3.3.

 

Perfected First Priority Liens

     8   

3.4.

 

Name; Jurisdiction of Organization, etc

     8   

3.5.

 

Inventory and Equipment

     9   

3.6.

 

Types of Collateral

     9   

3.7.

 

Investment Property

     9   

3.8.

 

Receivables

     10   

3.9.

 

Intellectual Property

     10   

3.10.

 

Commercial Tort Claims

     12   

3.11.

 

Contracts

     12   

SECTION 4.

 

COVENANTS

     12   

4.1.

 

Covenants in Credit Agreement

     12   

4.2.

 

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property

     12   

4.3.

 

Maintenance of Insurance

     13   

4.4.

 

Payment of Obligations

     13   

4.5.

 

Maintenance of Perfected Security Interest; Further Documentation

     13   

4.6.

 

Changes in Locations, Name, Jurisdiction of Incorporation, etc

     14   

4.7.

 

Notices

     14   

4.8.

 

Investment Property

     14   

4.9.

 

Receivables

     16   

4.10.

 

Intellectual Property

     16   

4.11.

 

Contracts

     18   

4.12.

 

Commercial Tort Claims

     18   



--------------------------------------------------------------------------------

         Page  

SECTION 5.

 

REMEDIAL PROVISIONS

     18   

5.1.

 

Certain Matters Relating to Receivables

     18   

5.2.

 

Communications with Obligors; Grantors Remain Liable

     19   

5.3.

 

Pledged Securities

     19   

5.4.

 

Proceeds to be Turned Over To Administrative Agent

     20   

5.5.

 

Application of Proceeds

     20   

5.6.

 

Code and Other Remedies

     21   

5.7.

 

Private Sales, etc

     22   

5.8.

 

Deficiency

     22   

5.9.

 

BWXT Entities

     23   

SECTION 6.

 

THE ADMINISTRATIVE AGENT

     23   

6.1.

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc

     23   

6.2.

 

Duty of Administrative Agent

     24   

6.3.

 

Execution of Financing Statements

     25   

6.4.

 

Authority of Administrative Agent

     25   

6.5.

 

Appointment of Co-Administrative Agents

     25   

SECTION 7.

 

MISCELLANEOUS

     25   

7.1.

 

Amendments in Writing

     25   

7.2.

 

Notices

     25   

7.3.

 

No Waiver by Course of Conduct; Cumulative Remedies

     26   

7.4.

 

Enforcement Expenses; Indemnification

     26   

7.5.

 

Successors and Assigns

     26   

7.6.

 

Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL

     27   

7.7.

 

Counterparts

     27   

7.8.

 

Severability

     27   

7.9.

 

Section Headings

     27   

7.10.

 

Integration

     27   

7.11.

 

Acknowledgments

     27   

7.12.

 

Additional Grantors

     27   

7.13.

 

Releases; Termination of this Agreement

     27   

7.14.

 

Amendment and Restatement

     28   

 

ii



--------------------------------------------------------------------------------

Schedule 3.3 – Perfected First Priority Liens

Schedule 3.4 – Name; Jurisdiction of Organization, etc

Schedule 3.5 – Inventory and Equipment

Schedule 3.7 – Investment Property

Schedule 3.9 – Intellectual Property

Schedule 3.10 – Commercial Tort Claims

Exhibit A – Intellectual Property Notices



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
June 24, 2014, made by each of the signatories hereto (together with any other
grantor that may become a party hereto as provided herein, the “Grantors”), in
favor of BANK OF AMERICA, N.A., as administrative agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”) for
the benefit of the Secured Parties in connection with that certain Second
Amended and Restated Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among THE BABCOCK & WILCOX COMPANY, a Delaware corporation, as the
borrower thereunder, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuers. This Agreement amends and restates in its entirety
that certain Amended and Restated Pledge and Security Agreement, dated as of
June 8, 2012 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Amended and Restated Pledge”), made by the Grantors for
the benefit of the Secured Parties.

Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrower.

This Agreement is required by the terms of the Credit Agreement.

In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Account Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Consumer Goods, Deposit Account, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Financial Asset, Fixtures, General Intangibles,
Goods (as defined in Article 9 of the New York UCC), Instruments, Inventory,
Letter-of-Credit Rights, Manufactured Homes, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).

“Agreement” shall mean this Amended and Restated Pledge and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Collateral” shall have the meaning assigned to such term in Section 2.1.

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.



--------------------------------------------------------------------------------

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor in substitution for, or
in addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received in, receivable or
otherwise distributed to the Collateral Account in respect of or in exchange for
any or all of the items constituting Collateral.

“Contracts” shall mean all contracts and agreements between any Grantor and any
other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect thereto, (c) all
rights of any Grantor to damages arising thereunder and (d) all rights of any
Grantor to terminate and to perform and compel performance of, such Contracts
and to exercise all remedies thereunder.

“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time)), granting
any right in, to or under any Copyright, including the grant of rights to
publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.

“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all Mask
Works (as defined in 17 USC 901), (b) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Excluded Assets” shall mean:

(a) any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if, and only for
so long as, the grant of a security interest hereunder shall constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity); provided, however, that such security interest shall
attach immediately to any portion of such lease, license, contract, property
rights or agreement that does not result in any of the consequences specified
above;

 

2



--------------------------------------------------------------------------------

(b) all Security Entitlements, Securities Accounts, Deposit Accounts, Financial
Assets, Letter-of-Credit Rights (other than Letter-of-Credit Rights constituting
a Supporting Obligation), Commodity Contracts and Commodity Accounts to which
any Grantor has any right, title or interest;

(c) the Excluded Stock; and

(d) all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any state to which any Grantor has any right, title or
interest.

“Excluded Stock” shall mean:

(e) the Voting Stock of any Foreign Subsidiary in excess of 65% of the
outstanding Voting Stock of such Foreign Subsidiary;

(f) the Stock and Stock Equivalents of any BWXT Entity;

(g) the Stock and Stock Equivalents of any Captive Insurance Subsidiary;

(h) the Stock and Stock Equivalents of any Joint Venture to the extent that the
Constituent Documents of such Joint Venture prohibit such a security interest to
be granted to the Administrative Agent; and

(i) the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, to the extent that such Subsidiary or Joint
Venture has incurred Non-Recourse Indebtedness the terms of which either
(A) require security interests in such Stock and Stock Equivalents to be granted
to secure such Non-Recourse Indebtedness or (B) prohibit such a security
interest to be granted to the Administrative Agent.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.

“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Grantor.

“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.

“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Stock), including all Certificated Securities and
Uncertificated Securities and (b) whether or not otherwise constituting
“investment property,” all Pledged Notes and all Pledged Equity Interests.

 

3



--------------------------------------------------------------------------------

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.

“Patents” shall mean (a) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 3.9(a) (as such schedule may be amended or
supplemented from time to time), (b) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time),
(c) all rights to, and to obtain, any reissues or extensions of the foregoing
and (d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Pledged Equity Interests” means the Pledged Interests, including the Stock and
Stock Equivalents of the Subsidiaries owned by such Grantor as set forth on
Schedule 3.7(a) (as such schedule may be amended or supplemented from time to
time), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(a) all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(b) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Stock and Stock Equivalents of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Grantor.

“Pledged LLC/Partnership Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

 

4



--------------------------------------------------------------------------------

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.7(b) (as such schedule may
be amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (a) promissory notes in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (b) promissory notes constituting Cash
Equivalents that are held by any Grantor).

“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Obligations” shall mean (a) with respect to the Borrower, the
Obligations and the Borrower Guaranteed Obligations (as defined in the Guaranty)
and (b) with respect to each Grantor other than the Borrower, such Grantor’s
Guaranteed Obligations (as defined in the Guaranty).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trademark pursuant
to the doctrines of first sale or estoppel.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time), (b) the right to, and to obtain, all
renewals thereof, (c) the goodwill of the business symbolized by the foregoing
and (d) the right to sue for past, present and future infringements or dilution
of any of the foregoing or for any injury to goodwill, and all proceeds of the
foregoing, including royalties, income, payments, claims, damages and proceeds
of suit.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.

 

5



--------------------------------------------------------------------------------

“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing such Trade Secrets, and (c) the right to sue for past, present and
future misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

1.2. Other Definitional Provisions. Without limiting the general applicability
of the terms of the other Loan Documents to this Agreement and the parties
hereto, the terms of Sections 1.02 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

2.1. Grant of Security Interest. Each Grantor hereby grants and pledges to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following property, in each case, wherever located and whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all As-Extracted Collateral;

(c) all Chattel Paper;

(d) all Collateral Accounts and all Collateral Account Funds;

(e) all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;

(f) all Contracts;

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Insurance;

 

6



--------------------------------------------------------------------------------

(n) all Intellectual Property;

(o) all Inventory;

(p) all Investment Property;

(q) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and

(r) to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;

provided that, notwithstanding any other provision set forth in this
Section 2.1, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, an Excluded Asset, and
the term “Collateral” and each of the defined terms incorporated therein shall
exclude the Excluded Assets.

2.2. Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) each Grantor shall remain liable for all obligations under and
in respect of the Collateral and nothing contained herein is intended or shall
be a delegation of duties to the Administrative Agent or any other Secured
Party, (b) each Grantor shall remain liable under and each of the agreements
included in the Collateral, including any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any other Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged LLC/Partnership Interests and (c) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged LLC/Partnership Interests.

2.3. Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States,
or the creation or perfection of a lien in any Collateral requires any action or
documentation outside the United States, no such action or documentation outside
the United States shall be required with respect to such Collateral.

 

7



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Grantor hereby
represents and warrants to the Secured Parties that:

3.1. Representations in Credit Agreement.

In the case of each Grantor, the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
herein by reference, are true and correct, in all material respects (or, with
respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects), except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and the Secured Parties shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 3.l, be deemed to be a reference to such Grantor’s
knowledge.

3.2. Title; No Other Liens. Such Grantor owns or licenses or otherwise has the
right to use each item of the Collateral free and clear of any and all Liens,
including Liens arising as a result of such Grantor becoming bound (as a result
of merger or otherwise) as grantor under a security agreement entered into by
another Person, except for Liens expressly permitted by Section 7.02 of the
Credit Agreement. No effective financing statement, mortgage or other public
notice indicating the existence of a Lien with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are expressly permitted by
Section 7.02 of the Credit Agreement.

3.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof, to the extent such security
interest in such Collateral can be perfected by (i) the filing of a financing
statement under the Uniform Commercial Code of any jurisdiction, (ii) the filing
with the United States Patent and Trademark Office or the United States
Copyright Office of an Intellectual Property Security Agreement, or (iii) the
possession of such Collateral, and (b) are prior to all other Liens on the
Collateral, except for Liens expressly permitted by Section 7.02 of the Credit
Agreement. Without limiting the foregoing, each Grantor has taken all actions
necessary or desirable under all Requirements of Law of the United States and of
any state, territory or possession thereof, including those specified in
Section 4.2 to (i) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the New York UCC) over any portion of
the Investment Property constituting Certificated Securities, Uncertificated
Securities (each as defined in the New York UCC), other than any such Investment
Property issued by a Foreign Subsidiary to the extent establishing “control”
over such Investment Property would require actions under the Requirements of
Law of a jurisdiction other than the United States or any state, territory or
possession thereof, (ii) establish the Administrative Agent’s control (within
the meaning of Section 9-105 of the New York UCC) over all Electronic Chattel
Paper and (iii) establish the Administrative Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction “UETA”) over all “transferable records” (as defined
in UETA).

3.4. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, United States taxpayer

 

8



--------------------------------------------------------------------------------

identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 3.4. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3.4, the
jurisdiction of each such Grantor’s organization of formation is required to
maintain a public record showing the Grantor to have been organized or formed.
Except as specified on Schedule 3.4, as of the Closing Date (or the date of any
applicable Joinder Agreement hereto in the case of an Additional Grantor) no
such Grantor has changed its name, jurisdiction of organization, chief executive
office or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person, which has not heretofore been terminated.

3.5. Inventory and Equipment.

(a) On the date hereof, the material Inventory, Fixtures and Equipment (other
than mobile goods, Inventory in transit, and Inventory, Fixtures and Equipment
located outside the United States of America) that is included in the Collateral
are kept at the locations listed on Schedule 3.5.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act, as amended.

(c) No material portion of the Inventory, Fixtures or Equipment that is included
in the Collateral is in the possession of an issuer of a negotiable document (as
defined in Section 7-104 of the New York UCC) therefor or is otherwise in the
possession of any bailee or warehouseman.

3.6. Types of Collateral. None of the Collateral constitutes, or is the Proceeds
of (a) Farm Products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) Manufactured Homes, (e) standing timber, or (f) as of the Closing Date,
aircraft, airframe, aircraft engine, aircraft lease or any other related
property.

3.7. Investment Property.

(a) Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Grantor as of the Closing
Date, and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock and
Stock Equivalents owned by such Grantor in each issuer thereof (other than
Excluded Stock).

 

9



--------------------------------------------------------------------------------

(c) The Pledged Equity Interests have been duly and validly issued and, except
as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable (to the
extent applicable).

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Liens expressly permitted by Section 7.02 of the Credit Agreement, and there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

3.8. Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
in excess of $5,000,000 that is included in the Collateral is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Administrative Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the New York
UCC) of the Administrative Agent.

(b) Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 3.8(b) with respect to each Receivable
would not reasonably be expected to have a Material Adverse Effect.

3.9. Intellectual Property.

(a) Schedule 3.9(a) lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”).
Except as set forth in Schedule 3.9(a), such Grantor is the exclusive owner of
the entire and unencumbered right, title and interest in and to all material
Owned Intellectual Property and is otherwise entitled to grant to others the
right to use (and, where applicable, itself use) all such material Owned
Intellectual Property. Such Grantor has a valid and enforceable right to use all
material Intellectual Property used by, or licensed to others by, such Grantor
which is not Owned Intellectual Property either pursuant to one of the written
material Copyright Licenses, Patent Licenses, Trademark Licenses, and/or Trade
Secret Licenses listed on Schedule 3.9(a) and subject to the terms thereof
(collectively, the “Licensed Intellectual Property”) or otherwise.

(b) On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property rights of any other Person where the
same would have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(c) No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.

(d) To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in the United States or outside the
United States which would materially limit or cancel the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property. Such Grantor is not aware of any uses of any item of Material
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable including unauthorized trademark uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.

(e) No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
Patent, Trademark, Copyright, or misappropriate any Trade Secret or violate any
other right of any other Person, or (iii) alleging that any Material
Intellectual Property (A) owned by such Grantor or (B) licensed by such Grantor
(to such Grantor’s knowledge), is being licensed or sublicensed in violation of
any intellectual property or any other right of any other Person, in each case,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person is engaging in any
activity that infringes upon or misappropriates, or is otherwise an unauthorized
use of, any Material Intellectual Property owned by Grantor. The consummation of
the transactions contemplated by this Agreement and the other Loan Documents
will not result in the termination of any of the Material Intellectual Property.

(f) With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) such Grantor is not in breach or default
in any material respect, and no event has occurred that, with notice and/or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.

(g) Except as set forth on Schedule 3.9(g), such Grantor has made all filings
and recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.

(h) To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property of such Grantor have been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person without permission of such Grantor; and (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any Trade Secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor where
the same would reasonably be expected to have a Material Adverse Effect.

(i) Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.

 

11



--------------------------------------------------------------------------------

3.10. Commercial Tort Claims. No Grantor has knowledge that it has any
Commercial Tort Claims as of the date hereof individually or in the aggregate in
excess of $5,000,000, except as set forth on Schedule 3.10.

3.11. Contracts. No amount payable to such Grantor under or in connection with
any Contract which has a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is evidenced by any Instrument or Tangible Chattel
Paper which has not been delivered to the Administrative Agent or constitutes
Electronic Chattel Paper that is not under the control (within the meaning of
Section 9-105 of the New York UCC) of the Administrative Agent.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:

4.1. Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is within its control and is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.

(a) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become evidenced or represented by
any Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel Paper
shall be promptly delivered to the Administrative Agent, duly endorsed in a
manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date and represented in such form shall be delivered
on the Closing Date.

(b) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become “Electronic Chattel Paper”
such Grantor shall ensure that (i) a single authoritative copy shall exist which
is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and that is not
the authoritative copy; (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision, and (vi) the
Administrative Agent has “control” within the meaning of the New York UCC of
such Electronic Chattel Paper.

(c) If any Collateral having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is or shall become an Uncertificated Security, such
Grantor shall cause the issuer thereof, if such issuer is a Subsidiary of the
Borrower, either (i) to register the Administrative Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of

 

12



--------------------------------------------------------------------------------

transfer or (ii) to agree in writing with such Grantor and the Administrative
Agent that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Administrative Agent without further
consent of such Grantor and such actions shall be taken on or prior to the
Closing Date with respect to any such Uncertificated Securities owned as of the
Closing Date by any Grantor and the Grantor shall take or cause to be taken all
such other actions as may be necessary for the Administrative Agent to have
“control” defined in Article 8 of the New York UCC.

4.3. Maintenance of Insurance.

(a) Such Grantor will maintain insurance in accordance with Section 6.16 of the
Credit Agreement, and furnish to the Administrative Agent, upon written request,
a copy of such insurance policies.

(b) Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated as of a recent
date showing the amount and types of insurance coverage as of such date,
(ii) upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to the insurance carried, (iii) promptly
following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor. To the extent applicable, the Administrative Agent shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee (and, where
applicable, mortgagee) on all property and casualty insurance policies of such
Grantor.

4.4. Payment of Obligations. Such Grantor shall pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such tax, assessment or charge need be
paid if (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein, or (b) the
failure to so pay and discharge would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.5. Maintenance of Perfected Security Interest; Further Documentation.

(a) Except as otherwise expressly permitted by the Credit Agreement, such
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest under all Requirements of Law of the United
States and of any state, territory or possession thereof, having at least the
priority described in Section 3.3 and shall defend such security interest
against any claims and demands of any Persons (other than the Secured Parties),
subject to the provisions of Section 7.13.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as

 

13



--------------------------------------------------------------------------------

the Administrative Agent may reasonably request to be taken in the United States
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in the United States or any State, territory or
possession thereof with respect to the security interests created hereby and in
the case of Investment Property and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.

4.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to by the Administrative Agent in writing), in each
case, to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein:

(a) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 3.4; or

(b) change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

4.7. Notices. Such Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;

(b) the occurrence of any other event of which such Grantor becomes aware that
would reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby; and

(c) the acquisition or ownership by any Grantor of any aircraft, airframe,
aircraft engine, aircraft lease or any other related property with a value in
excess of $5,000,000 individually or in the aggregate.

4.8. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of Stock and Stock Equivalents in
any issuer thereof, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of or other ownership interests in the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties and promptly deliver the same to the Administrative Agent in the
exact form received (other than Excluded Stock), duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or similar instrument of transfer covering such certificate duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations.

 

14



--------------------------------------------------------------------------------

Any sums paid upon or in respect of the Pledged Securities upon the liquidation
or dissolution of any issuer thereof shall be paid over to the Administrative
Agent to be held by it hereunder as additional collateral security for the
Obligations if an Event of Default then exists, and in case any distribution of
capital shall be made on or in respect of the Pledged Securities or any property
shall be distributed upon or with respect to the Pledged Securities pursuant to
the recapitalization or reclassification of the capital of any issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall, if an
Event of Default then exists, and unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor in violation of the immediately preceding sentence, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Subsidiary
of the Borrower that is an issuer of Pledged Securities to issue any stock,
partnership interests, limited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests or other equity securities of any nature of
any such issuer (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or any Lien expressly permitted thereon pursuant to Section 7.02
of the Credit Agreement, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein or (v) without the prior written consent of the
Administrative Agent, cause or permit any Subsidiary of the Borrower that is an
issuer of any Pledged LLC/Partnership Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged LLC/Partnership Interests to be treated as
Securities for purposes of the New York UCC; provided, however, notwithstanding
the foregoing, if any issuer of any Pledged LLC/Partnership Interests takes any
such action in violation of the provisions in this clause (v) or any
non-Subsidiary of the Borrower that is an issuer takes any of the foregoing
actions, such Grantor shall promptly notify the Administrative Agent in writing
of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.

(c) In the case of each Grantor which is an issuer of Pledged Securities, such
issuer agrees that (i) it shall be bound by the terms of this Agreement relating
to the Pledged Securities issued by it and shall comply with such terms insofar
as such terms are applicable to it, (ii) it shall notify the Administrative
Agent promptly in writing of the occurrence of any of the events described in
Section 4.8(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 5.3(c) or
5.7 with respect to the Pledged Securities issued by it. In addition, each
Grantor which is either an issuer or an owner of any Pledged Security hereby
consents to the grant by each other Grantor of the security interest hereunder
in favor of the Administrative Agent and to the transfer of any Pledged Security
to the Administrative Agent or its nominee following the occurrence and during
the continuance of an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
issuer of the related Pledged Security.

 

15



--------------------------------------------------------------------------------

4.9. Receivables. Other than in the ordinary course of business, such Grantor
shall not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

4.10. Intellectual Property.

(a) Such Grantor (either itself or through licensees) shall, in the exercise of
its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable quality of
products and services offered under such Trademarks and take all necessary steps
to ensure that all licensed users of such Trademarks comply with such Grantor’s
quality control requirements and maintain reasonable quality, (iii) not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademarks unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement and an Intellectual Property Security Agreement, and
(iv) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

(b) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not do any act, or omit to do any act,
whereby any Patent owned by such Grantor material to its business may become
forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not (and shall not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of Copyrights owned by such Grantor and material to its
business may become invalidated or otherwise impaired. Such Grantor shall not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.

(d) Such Grantor shall notify the Administrative Agent promptly if it knows or
suspects that any application or registration relating to any Material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any such Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

(e) After such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
United States Patent and Trademark Office or the United States Copyright Office,
such Grantor shall report such filing or receipt of a registration to the
Administrative Agent prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, immediately following the date of such
filing or receipt of registration. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded in the United States
Patent and Trademark office or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property of
such Grantor.

 

16



--------------------------------------------------------------------------------

(f) Such Grantor, subject to the exercise of its reasonable business judgment,
taking into account the Secured Parties’ interests under this Agreement, shall
take reasonable and necessary steps, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Intellectual Property
material to its business, including the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(g) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not, without the prior written consent of
the Administrative Agent, discontinue use of or otherwise abandon any of its
registered Owned Intellectual Property, or abandon any application or any right
to file an application for any patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.

(h) In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(i) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not, as of the Closing Date, a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 2.1 shall automatically apply thereto, (ii) any
such After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Intellectual Property Collateral, (iii) provide
written notice thereof prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, following the date on which such
ownership is obtained, and (v) promptly after the Administrative Agent’s
request, it shall provide the Administrative Agent with an amended Schedule
3.9(a) and take the actions specified in clauses (j) and (k) of Section 4.10.

(j) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in order to record the security
interest granted herein to the Administrative Agent for the ratable benefit of
the Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.

(k) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its After-Acquired Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office.

 

17



--------------------------------------------------------------------------------

(l) Such Grantor shall take commercially reasonable steps to protect the secrecy
of all trade secrets or confidential information material to its business,
including entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents.

4.11. Contracts.

(a) Such Grantor shall perform and comply in all material respects with all its
obligations under the Contracts, except where the failure to so perform and
comply would not reasonably be expected to have a Material Adverse Effect.

(b) Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which would reasonably be expected
to have a Material Adverse Effect.

(c) Such Grantor shall exercise promptly and diligently each and every material
right which it may have under each contract (other than any right of
termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.

(d) Such Grantor shall not permit to become effective in any document creating,
governing or providing for any permit, lease, license or contract, a provision
that would limit the creation, perfection or scope of, or exercise or
enforcement of remedies in connection with, a Lien on such permit, lease,
license or contract in favor of the Administrative Agent for the ratable benefit
of the Secured Parties unless such Grantor believes, in its reasonable judgment,
that such prohibition is usual and customary in transactions of such type.

4.12. Commercial Tort Claims. Such Grantor shall advise the Administrative Agent
promptly after such Grantor becomes aware of any Commercial Tort Claim held by
such Grantor individually or in the aggregate in excess of $5,000,000 and shall
promptly execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent to grant a security interest in such
Commercial Tort Claim to the Administrative Agent for the ratable benefit of the
Secured Parties.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.

(b) Subject to the rights of the Administrative Agent under Section 5.2(b), each
Grantor hereby agrees to use its commercially reasonable efforts to continue to
collect all amounts due or to become due to such Grantor under the Receivables
and any Supporting Obligation and diligently exercise each material right it may
have under any Receivable and any Supporting Obligation, in each case, at its
own expense. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be promptly (and, in any
event, within two Business Days) deposited by such Grantor in

 

18



--------------------------------------------------------------------------------

the exact form received, duly endorsed by such Grantor to the Administrative
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Secured Parties only as provided in
Section 5.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Administrative Agent
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.

5.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

(b) The Administrative Agent may at any time after the occurrence and during the
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable or Contract of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables and/or Contracts directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

5.3. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Credit Agreement, and
to exercise all voting, corporate and other ownership (or other similar) rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast or corporate or other ownership (or other similar) right exercised or other
action taken which would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

 

19



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of the Administrative
Agent’s intent to exercise its rights pursuant to this Section 5.3(b): (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights; (ii) the Administrative Agent shall have the right,
without notice to any Grantor (where permitted by applicable law), to transfer
all or any portion of the Investment Property to its name or the name of its
nominee or agent; and (iii) the Administrative Agent shall have the right,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. In order to permit the Administrative Agent to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and each Grantor acknowledges
that the Administrative Agent may utilize the power of attorney set forth
herein.

(c) Each Grantor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Administrative Agent.

5.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall, if requested in writing by the Administrative
Agent, be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

5.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the net Proceeds (after
deducting fees and reasonable out-of-pocket expenses as provided in Section 5.6)
constituting Collateral realized through the exercise by the Administrative
Agent of its remedies hereunder, whether or not held in any Collateral Account,
and any proceeds of the guarantee set forth in the Guaranty, in payment of the
Obligations in accordance with the Credit Agreement.

 

20



--------------------------------------------------------------------------------

5.6. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected Collateral) or its rights under any other applicable
law or in equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. To the extent permitted by
applicable law, each Grantor hereby waives any claims against the Administrative
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. To the extent permitted by applicable law, and
so long as an Event of Default is continuing, the Administrative Agent shall
have the right to enter onto the property where any Collateral is located and
take possession thereof with or without judicial process.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 5.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such

 

21



--------------------------------------------------------------------------------

application and after the payment by the Administrative Agent of any other
amounts required by any provision of law, including Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by any Secured Party of any rights
hereunder.

(c) In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

5.7. Private Sales, etc.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity Interests pursuant to this Section 5.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

5.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
outside attorneys employed by any Secured Party to collect such deficiency.

 

22



--------------------------------------------------------------------------------

5.9. BWXT Entities. Notwithstanding anything contained herein to the contrary,
the Administrative Agent will not take any action with respect to any pledge of
Stock or Stock Equivalents of any Person that directly or indirectly owns Stock
or Stock Equivalents in any BWXT Entity if such action would constitute or
result in the change of ownership of any Person that directly or indirectly owns
Stock in a BWXT Entity if such change of ownership would require under
then-existing law or any material contract, the prior approval of the U.S. Navy,
the U.S. Department of Energy or any other Governmental Authority, without first
obtaining such approval. Each Grantor covenants that, after the occurrence and
during the continuance of an Event of Default, it will take all actions as may
be requested by the Administrative Agent to obtain such approval.

SECTION 6. THE ADMINISTRATIVE AGENT

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the

 

23



--------------------------------------------------------------------------------

Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 6.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to promptly comply therewith.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or

 

24



--------------------------------------------------------------------------------

affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence or willful misconduct in breach of a
duty owed to such Grantor.

6.3. Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Administrative Agent under this Agreement. Each
Grantor agrees that such financing statements may describe the collateral in the
same manner as described in this Agreement or as “all assets,” “all personal
property” or words of similar effect, regardless of whether or not the
Collateral includes all assets or all personal property of such Grantor, or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable that is of an equal or lesser scope or with greater
detail. A photographic or other reproduction of this Agreement shall, where
permitted by applicable law, be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction.

6.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.5. Appointment of Co-Administrative Agents. At any time or from time to time,
in order to comply with any applicable requirement of law, the Administrative
Agent may appoint another bank or trust company or one of more other Persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Administrative Agent,
subject to any consents required under Section 10.01 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed thereby.

7.2. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Grantor other than
the Borrower shall be directed to such Grantor, at the address of the Borrower.

 

25



--------------------------------------------------------------------------------

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

7.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in the Guaranty or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
outside counsel to each Secured Party and outside counsel to the Administrative
Agent; provided that each Grantor’s obligation to pay or reimburse for legal
fees and expenses pursuant to this subsection (a) shall be limited to the
reasonable and documented legal fees and expenses of a single law firm as
counsel for the Administrative Agent and one additional law firm as counsel for
all other such Secured Parties, taken together, in each appropriate jurisdiction
(which may include a single law firm as special, local or foreign counsel acting
in multiple jurisdictions), except that in the case where any such Secured Party
determines in good faith that a conflict of interest does or may exist in
connection with such legal representation and such Secured Party advises such
Grantor of such actual or potential conflict of interest and engages its own
separate counsel, the reasonable and documented legal fees and expenses of such
separate counsel shall also be paid or reimbursed.

(b) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than Excluded
Taxes) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that, except as
otherwise permitted by the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent, and any attempted assignment
without such consent shall be null and void.

 

26



--------------------------------------------------------------------------------

7.6. Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. Without limiting the general applicability of
the foregoing and the terms of the other Loan Documents to this Agreement and
the parties hereto, the terms of Sections 10.08, 10.14 and 10.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, with each
reference to the “Borrower” therein (whether express or by reference to the
Borrower as a “party” thereto) being a reference to the Grantors, and the
parties hereto agree to such terms.

7.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

7.11. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.12. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.22 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement.

7.13. Releases; Termination of this Agreement.

(a) At such time as the Loans and the other Obligations (other than
(i) contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash

 

27



--------------------------------------------------------------------------------

Management Bank or Hedge Bank shall have been made or (B) notice has not been
received by the Administrative Agent from the applicable Cash Management Bank or
Hedge Bank that such amounts are then due and payable) shall have been paid in
full, the Commitments under the Credit Agreement have been terminated or expired
and each Letter of Credit issued under the Credit Agreement shall be Cash
Collateralized or no longer outstanding (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents in
such Grantor shall be sold or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least three Business Days (or such lesser period
permitted in writing by the Administrative Agent) prior to the date of the
proposed release, a written request for such release identifying the relevant
Grantor and the terms of the relevant sale or other disposition in reasonable
detail, including the price thereof and any expenses incurred in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) After the occurrence and during the continuance of Collateral Release Event
and in accordance with Section 10.19(a) of the Credit Agreement, the
Administrative Agent, at the request and sole expense of the Borrower, shall
promptly execute and deliver to the Borrower all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Security Instrument on the applicable Collateral

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Sections 9-509(d)(2) and 9-518 of the New York UCC.

7.14. Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Amended and Restated Pledge effective from and after the date
hereof. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to any Lender, the
Administrative Agent, any L/C Issuer or any other Secured Parties under the
Credit Agreement, the Amended and Restated Pledge or any other Loan Document
based on facts or events occurring or existing prior to the execution and
delivery of this Agreement. On the date hereof, the pledge described in the
Amended and Restated Pledge shall be amended, supplemented, modified and
restated in its entirety by the pledge described herein, without any further
action by any Person except as set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President, Treasurer and Investor Relations
BABCOCK & WILCOX INVESTMENT COMPANY BABCOCK & WILCOX COMMERCIAL POWER, INC.
BABCOCK & WILCOX MPOWER, INC. BABCOCK & WILCOX NUCLEAR ENERGY, INC. BABCOCK &
WILCOX POWER GENERATION GROUP, INC. BABCOCK & WILCOX TECHNOLOGY, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer AMERICON EQUIPMENT
SERVICES, INC. AMERICON, INC. B&W NUCLEAR MAINTENANCE SERVICES, INC. BABCOCK &
WILCOX CONSTRUCTION CO., INC. BABCOCK & WILCOX EBENSBURG POWER, INC. BABCOCK &
WILCOX EQUITY INVESTMENTS, LLC BABCOCK & WILCOX INDIA HOLDINGS, INC. BABCOCK &
WILCOX INTECH, INC. BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC. BABCOCK & WILCOX MODULAR REACTORS LLC DELTA
POWER SERVICES, LLC DIAMOND OPERATING CO., INC. DIAMOND POWER AUSTRALIA
HOLDINGS, INC. DIAMOND POWER CHINA HOLDINGS, INC. DIAMOND POWER EQUITY
INVESTMENTS, INC. DIAMOND POWER INTERNATIONAL, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer

 

Babcock & Wilcox

Second Amended and Restated Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

DPS ANSON, LLC DPS BERKELEY, LLC DPS BERLIN, LLC DPS CADILLAC, LLC DPS FLORIDA,
LLC DPS GREGORY, LLC DPS MECKLENBURG, LLC DPS MICHIGAN, LLC DPS MOJAVE, LLC
EBENSBURG ENERGY, LLC IVEY-COOPER SERVICES, L.L.C. O&M HOLDING COMPANY PALM
BEACH RESOURCE RECOVERY CORPORATION POWER SYSTEMS OPERATIONS, INC. REVLOC
RECLAMATION SERVICE, INC. SOFCO - EFS HOLDINGS LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer EBENSBURG INVESTORS LIMITED
PARTNERSHIP EBENSBURG POWER COMPANY By:   BABCOCK & WILCOX EBENSBURG POWER, INC.
Its:   General Partner By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer MEGTEC HOLDINGS, INC. MEGTEC
ACQUISITION LLC MEGTEC SYSTEMS, INC. MTS ASIA, INC. MEGTEC SYSTEMS AUSTRALIA
INC. MEGTEC INDIA HOLDINGS, LLC MEGTEC ENERGY & ENVIRONMENTAL, LLC MEGTEC
TURBOSONIC TECHNOLOGIES, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer

 

Babcock & Wilcox

Second Amended and Restated Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk

Name:   Bridgett J. Manduk Title:   Vice President

 

Babcock & Wilcox

Second Amended and Restated Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 3.3

TO PLEDGE AND SECURITY AGREEMENT

PERFECTED FIRST PRIORITY LIENS

UCC Filings

A UCC1 Financing Statement listing each Grantor, as debtor, and the Collateral
Agent, as secured party, should be filed in the applicable governmental offices
set forth below.

 

Grantor

  

Jurisdiction of Filing

Americon Equipment Services, Inc.    Delaware Secretary of State Americon, Inc.
   Delaware Secretary of State B&W Nuclear Maintenance Services, Inc.   
Delaware Secretary of State Babcock & Wilcox Commercial Power, Inc.    Delaware
Secretary of State Babcock & Wilcox Construction Co., Inc.    Delaware Secretary
of State Babcock & Wilcox Ebensburg Power, Inc.    Delaware Secretary of State
Babcock & Wilcox Equity Investments, LLC    Delaware Secretary of State
Babcock & Wilcox India Holdings, Inc.    Delaware Secretary of State Babcock &
Wilcox Intech, Inc.    Tennessee Secretary of State Babcock & Wilcox
International Sales and Service Corporation    Delaware Secretary of State
Babcock & Wilcox International, Inc.    Delaware Secretary of State Babcock &
Wilcox Investment Company    Delaware Secretary of State Babcock & Wilcox
Modular Reactors LLC    Delaware Secretary of State Babcock & Wilcox mPower,
Inc.    Delaware Secretary of State Babcock & Wilcox Nuclear Energy, Inc.   
Delaware Secretary of State Babcock & Wilcox Power Generation Group, Inc.   
Delaware Secretary of State Babcock & Wilcox Technology, Inc.    Delaware
Secretary of State Delta Power Services, LLC    Delaware Secretary of State
Diamond Operating Co., Inc.    Delaware Secretary of State Diamond Power
Australia Holdings, Inc.    Delaware Secretary of State Diamond Power China
Holdings, Inc.    Delaware Secretary of State Diamond Power Equity Investments,
Inc.    Delaware Secretary of State Diamond Power International, Inc.   
Delaware Secretary of State DPS Anson, LLC    Delaware Secretary of State DPS
Berkeley, LLC    Delaware Secretary of State DPS Berlin, LLC    Delaware
Secretary of State DPS Cadillac, LLC    Delaware Secretary of State DPS Florida,
LLC    Delaware Secretary of State DPS Gregory, LLC    Delaware Secretary of
State DPS Mecklenburg, LLC    Delaware Secretary of State DPS Michigan, LLC   
Delaware Secretary of State DPS Mojave, LLC    Delaware Secretary of State
Ebensburg Energy, LLC    Delaware Secretary of State Ebensburg Investors Limited
Partnership    Pennsylvania Secretary of State Ebensburg Power Company   
Pennsylvania Secretary of State Ivey-Cooper Services, L.L.C.    Tennessee
Secretary of State

 

Schedule 3.3 – 1



--------------------------------------------------------------------------------

O&M Holding Company    Delaware Secretary of State Palm Beach Resource Recovery
Corporation    Florida Secured Transaction Registry Power Systems Operations,
Inc.    Delaware Secretary of State Revloc Reclamation Service, Inc.    Delaware
Secretary of State SOFCo – EFS Holdings LLC    Delaware Secretary of State The
Babcock & Wilcox Company    Delaware Secretary of State MEGTEC Holdings, Inc.   
Delaware Secretary of State MEGTEC Acquisition, LLC    Delaware Secretary of
State MEGTEC Systems, Inc.    Delaware Secretary of State MTS Asia, Inc.   
Delaware Secretary of State MEGTEC Systems Australia Inc.    Delaware Secretary
of State MEGTEC India Holdings, LLC    Delaware Secretary of State MEGTEC
Energy & Environmental, LLC    Delaware Secretary of State MEGTEC TurboSonic
Technologies, Inc.    Delaware Secretary of State

To perfect the Lien in Fixtures, a UCC1 Financing Statement listing the
applicable Grantor, as debtor, and the Collateral Agent, as secured party,
should be filed in the real property records of the county in which such
Fixtures are located. Each such UCC1 Financing Statement will need to include a
legal description of the real property upon which such Fixtures are located.

Actions with respect to Pledged Securities

The original of all Pledged Securities evidence by either a Certificated
Security or Instrument should be delivered to the Collateral Agent, together
with an undated stock or note power, as applicable, duly executed in blank by
the applicable Grantor.

Actions with respect to Patents and Trademarks

For Collateral consisting of Patents and Trademarks, the applicable Grantors
should execute an Intellectual Property Security Agreement, and such agreement
should be recorded with the United States Patent and Trademark Office.

Actions with respect to Copyrights

For Collateral consisting of Copyrights, the applicable Grantors should execute
an Intellectual Property Security Agreement, and such agreement should be
recorded with the United States Copyright Office.

 

Schedule 3.3 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.4

TO PLEDGE AND SECURITY AGREEMENT

NAME; JURISDICTION OF ORGANIZATION, ETC.

 

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction

of

Organization

  

Chief Executive Office

  

Organizational
Identification

Number

Americon Equipment Services, Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2077236 Americon, Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2058172 B&W Nuclear Maintenance Services, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 600

Charlotte, NC 28277

   4958020 Babcock & Wilcox Commercial Power, Inc.    Corporation    Delaware   

13024 Ballantyne

Corporate Place, Suite 700

Charlotte, NC 28277

   4997107 Babcock & Wilcox Construction Co., Inc.    Corporation    Delaware   

74 Robinson Avenue

Barberton, OH 44203

   2058181 Babcock & Wilcox Ebensburg Power, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203

   2109431 Babcock & Wilcox Equity Investments, LLC    Limited Liability Company
   Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   2050183 Babcock & Wilcox India Holdings, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   4795557 Babcock & Wilcox Intech, Inc.    Corporation    Tennessee   

2802 Belle Arbor Drive

Chattanooga, TN 37406

   282042 Babcock & Wilcox International Sales and Service Corporation   
Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0795023 Babcock & Wilcox International, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0914783 Babcock & Wilcox Investment Company    Corporation    Delaware   

13024 Ballantyne

Corporate Place, Suite 700,

Charlotte, North Carolina 28277

   2235817 Babcock & Wilcox Modular Reactors LLC    Limited Liability Company   
Delaware   

13024 Ballantyne

Corporate Place, Suite 700

Charlotte, NC 28277

   4916442 Babcock & Wilcox mPower, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 500

Charlotte, NC 28277

   5094127 Babcock & Wilcox Nuclear Energy, Inc.    Corporation    Delaware   

11525 N. Community

House Rd., Suite 600

Charlotte, NC 28277

   4293945

 

Schedule 3.4 – Page 1



--------------------------------------------------------------------------------

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction

of

Organization

  

Chief Executive Office

  

Organizational
Identification

Number

Babcock & Wilcox Power Generation Group, Inc.    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   0847234 Babcock & Wilcox Technology, Inc.    Corporation    Delaware   

2016 Mount Athos Road

Lynchburg, VA 24504-5447

   2725506 Delta Power Services, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3363308 Diamond Operating Co., Inc.    Corporation    Delaware   

185 Great Valley Parkway

Malvern, PA 19355-1321

   3498044 Diamond Power Australia Holdings, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563045 Diamond Power China Holdings, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563044 Diamond Power Equity Investments, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   3563043 Diamond Power International, Inc.    Corporation    Delaware   

2600 E. Main Street

Lancaster, OH 43130

   2725505 DPS Anson, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   5466233 DPS Berkeley, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3685555 DPS Berlin, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4945336 DPS Cadillac, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4111828 DPS Florida, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   4050781 DPS Gregory, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3879537 DPS Mecklenburg, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3860060 DPS Michigan, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3768604 DPS Mojave, LLC    Limited Liability Company    Delaware   

363 N. Sam Houston

Parkway E, Suite 350

Houston, TX 77060

   3950476

 

Schedule 3.4 – Page 2



--------------------------------------------------------------------------------

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction

of

Organization

  

Chief Executive Office

  

Organizational
Identification

Number

Ebensburg Energy, LLC    Limited Liability Company    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203

   5506128 Ebensburg Investors Limited Partnership    Limited Partnership   
Pennsylvania   

2840 New Germany Road

Ebensburg, PA 15931

   2083450 Ebensburg Power Company    General Partnership    Pennsylvania   

2840 New Germany Road

Ebensburg, PA 15931

   N/A Ivey-Cooper Services, L.L.C    Limited Liability Company    Tennessee   

2815 Belle Arbor Drive

Chattanooga, TN 37406

   0401423 O&M Holding Company    Corporation    Delaware   

20 S. Van Buren Ave.

Barberton, OH 44203-0351

   4568185 Palm Beach Resource Recovery Corporation    Corporation    Florida   

6101 West 45th Street

West Palm Beach, FL 33410

   H27351 Power Systems Operations, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203-0351

   2074007 Revloc Reclamation Service, Inc.    Corporation    Delaware   

20 S. Van Buren Avenue

Barberton, OH 44203-0351

   2234938 SOFCo – EFS Holdings LLC    Limited Liability Company    Delaware   

20 S. Van Buren Ave.

Barberton, Ohio 44203

   3494936 The Babcock & Wilcox Company    Corporation    Delaware   

13024 Ballantyne

Corporate Place, Suite 700,

Charlotte, North Carolina 28277

   4796566 MEGTEC Holdings, Inc.    Corporation    Delaware   

830 Prosper Road

DePere, WI 54115

   458623 MEGTEC Acquisition, LLC    Limited Liability Company    Delaware   

830 Prosper Road

DePere, WI 54115

   4585745 MEGTEC Systems, Inc.    Corporation    Delaware   

830 Prosper Road

DePere, WI 54115

   2770137 MTS Asia, Inc.    Corporation    Delaware   

830 Prosper Road

DePere, WI 54115

   3408459 MEGTEC Systems Australia Inc.    Corporation    Delaware   

830 Prosper Road

DePere, WI 54115

   2991817 MEGTEC India Holdings, LLC    Limited Liability Company    Delaware
  

830 Prosper Road

DePere, WI 54115

   4537445

 

Schedule 3.4 – Page 3



--------------------------------------------------------------------------------

Exact Legal Name of Grantor

  

Type of

Organization

  

Jurisdiction

of

Organization

  

Chief Executive Office

  

Organizational
Identification

Number

MEGTEC Energy & Environmental, LLC    Limited Liability Company    Delaware   

830 Prosper Road

DePere, WI 54115

   4537442 MEGTEC TurboSonic Technologies, Inc.    Corporation    Delaware   

830 Prosper Road

DePere, WI 54115

   0565804

Prior Names during last 5 years:

On November 20, 2007, The Babcock & Wilcox Company changed its name to Babcock &
Wilcox Power Generation Group, Inc.

On November 20, 2007, The Babcock & Wilcox Companies changed its name to The
Babcock & Wilcox Company, and then on March 8, 2010, changed its name to
Babcock & Wilcox Investment Company

On April 20, 2010, McDermott Technology, Inc. changed its name to Babcock &
Wilcox Technology, Inc.

On April 29, 2010, Babcock & Wilcox Nuclear Power Generation Group, Inc. changed
its name to Babcock & Wilcox Nuclear Energy, Inc.

On April 17, 2012, Babcock & Wilcox Modular Nuclear Energy, Inc. changed its
name to Babcock & Wilcox mPower, Inc.

On January 31, 2013, TurboSonic Technologies, Inc. changed its name to MEGTEC
TurboSonic Technologies, Inc.

On June 21, 2013, Intech, Inc. changed its name to Babcock & Wilcox Intech, Inc.

Prior Addresses during last 5 years:

The former chief executive office of Americon Equipment Services, Inc. was
located at: 3333 Copley Road, Copley, OH 44321.

The former chief executive office of the following entities was located at 90 E.
Tuscarawas Ave., Barberton, OH 44203:

Americon, Inc.

Babcock & Wilcox Construction Co., Inc.

The former chief executive office of the following entities was located at 1450
Poydras Street, New Orleans, LA 70112:

Babcock & Wilcox Equity Investments, Inc.

Babcock & Wilcox Holdings, Inc.

Babcock & Wilcox International Sales and Service Corporation

Babcock & Wilcox International, Inc.

Babcock & Wilcox Investment Company

Babcock & Wilcox Power Generation Group, Inc.

 

Schedule 3.4 – Page 4



--------------------------------------------------------------------------------

The former chief executive office of the following entities was located at 1415
Louisiana Street, Suite 3500, Houston, TX 77002:

Delta Power Services, LLC

DPS Cadillac, LLC

DPS Florida, LLC

DPS Mojave, LLC

The former chief executive office of the following entities was located at 67
Park Place East, Morristown, NJ 07960:

DPS Berkeley, LLC

DPS Michigan, LLC

The former chief executive office of the following entities was located at 7022
Wild Violet Drive, Humble, TX 77346:

DPS Gregory, LLC

DPS Mecklenburg, LLC

The former chief executive office of Babcock & Wilcox Investment Company was
located at: 800 Main Street, Lynchburg, VA, 25404

The former chief executive office of Babcock & Wilcox Nuclear Energy, Inc. was
located at: 2016 Mount Athos Road, Lynchburg, VA 24504-5447, and then at 13024
Ballantyne Corporate Place, Suite 700, Charlotte, NC 28277

The former chief executive office of B&W Nuclear Maintenance Services, Inc. was
located 13024 Ballantyne Corporate Place, Suite 700, Charlotte, NC 28277

 

Schedule 3.4 – Page 5



--------------------------------------------------------------------------------

SCHEDULE 3.5

TO PLEDGE AND SECURITY AGREEMENT

INVENTORY AND EQUIPMENT

 

Grantor

  

Address/City/State/Zip Code

Babcock and Wilcox Power Generation Group, Inc.   

20 South Van Buren Ave

Barberton, OH 44203

Babcock and Wilcox Power Generation Group, Inc.   

180 Van Buren Avenue

Barberton, OH 44203

Babcock and Wilcox Power Generation Group, Inc.   

900 B&W Drive

West Point, MS 39773

Babcock and Wilcox Power Generation Group, Inc.   

3333 Copley Road

Copley, OH 44202

Babcock and Wilcox Power Generation Group, Inc.   

600 Ford Avenue West

Barberton, OH 44203

Diamond Power International, Inc.   

2600 E. Main Street

Lancaster, OH 43130

Babcock & Wilcox Nuclear Energy, Inc.   

2016 Mt Athos Road

Lynchburg, VA 24504-5447

Babcock & Wilcox Nuclear Energy, Inc.   

107 Vista Centre Drive

Forest, VA 24551

Babcock & Wilcox mPower, Inc.   

109 Ramsey Place

Lynchburg, VA 24501

Babcock & Wilcox mPower, Inc.   

110 Ramsey Place

Lynchburg, VA 24501

MEGTEC Systems, Inc.   

830 Prosper Road

DePere, WI 54115

 

Schedule 3.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.7

TO PLEDGE AND SECURITY AGREEMENT

INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par
Value
per
share  

Americon, Inc.

  

Americon Equipment Services, Inc.

   Corporation    1,000    1,000      100 %    1    $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Americon, Inc.

   Corporation    100    100      100 %    2    $ 10.00   

Babcock & Wilcox Nuclear Energy, Inc.

  

B&W Nuclear Maintenance Services, Inc.

   Corporation    1,000    1,000      100 %    1    $ 0.01   

Babcock & Wilcox Investment Company

  

Babcock & Wilcox Commercial Power, Inc.

   Corporation    1,000    1,000      100 %    1    $ 0.01   

Americon, Inc.

  

Babcock & Wilcox Construction Co., Inc.

   Corporation    100    100      100 %    2    $ 10.00   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox Ebensburg Power, Inc.

   Corporation    1,000    1,000      100 %    1    $ 1.00   

Babcock & Wilcox Equity Investments, Inc.

  

Babcock & Wilcox India Holdings, Inc.

   Corporation    1,000    1,000      100 %    1    $ 1.00   

 

1  Notwithstanding any Grantor’s delivery to the Collateral Agent of any
Certificated Security evidencing more than 65% of the Voting Stock of any
Foreign Subsidiary, the Collateral does not include any Excluded Stock.

 

Schedule 3.7 – Page 1



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par
Value
per
share  

Babcock & Wilcox Power Generation Group, Inc.1

 

  

Babcock & Wilcox India Private Limited

 

  

Corporation

 

   675,000

 

   675,020

 

    

 

65

 

% 

 

  05

 

    
 
 

 

10
Indian
Rupees

 

  
  
  

 

Babcock & Wilcox International, Inc.

         20         65 %    03 & 04     
 
  10
Indian
Rupees   
  
  

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International Sales and Service Corporation

   Corporation    1,000    1,000      100 %    5    $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International, Inc.

   Corporation    1,000    1,000      100 %    3    $ 10,000   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox International Investments Co., Inc.

   Corporation    100,000    100,000      65 %    2      None   

The Babcock & Wilcox Company

  

Babcock & Wilcox Investment Company

   Corporation    1,000    1,000      100 %    6    $ 1.00   

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox mPower, Inc.

   Corporation    1,000    1,000      100 %    2    $ 0.01   

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox Nuclear Energy, Inc.

   Corporation    1,000    1,000      100 %    5    $ 1.00   

 

1  The stock certificate lists the registered proprietor as Babcock & Wilcox
Company USA.

 

Schedule 3.7 – Page 2



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding   % of
Interest
Pledged1     Certificate
No.    Par
Value
per
share  

Babcock & Wilcox Commercial Power, Inc.

  

Babcock & Wilcox Power Generation Group, Inc.

   Corporation    100,100    100,100     100 %    6    $ 10.00   

Babcock & Wilcox Investment Company

  

Babcock & Wilcox Technology, Inc.

   Corporation    1,000    1,000     100 %    6    $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

B&W de Panama, Inc.

   Corporation    100,000    100,000     65 %    2    $ 1.00   

Diamond Power International, Inc.

  

Diamond Operating Co., Inc.

   Corporation    1,000    1,000     100 %    1    $ 1.00   

Diamond Power Equity Investments, Inc.

  

Diamond Power Australia Holdings, Inc.

   Corporation    1,000    1,000     100 %    1    $ 1.00   

Diamond Power Equity Investments, Inc.

  

Diamond Power China Holdings, Inc.

   Corporation    1,000    1,000     100 %    1    $ 1.00   

Diamond Power International, Inc.

  

Diamond Power Equity Investments, Inc.

   Corporation    1,000    1,000     100 %    1    $ 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Diamond Power International, Inc.

   Corporation    1,000    1,000     100 %    2    $ 1.00   

Diamond Power International, Inc.

  

Diamond Power Services S.E.A. Ltd.

   Corporation    623
Ordinary
shares    784 **


Ordinary
shares and
496**

Preference
shares

    100 %    21 & 22     
 
  3.700
Thai
Baht   
  
  

 

Schedule 3.7 – Page 3



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par
Value
per
share  

Diamond Power International, Inc.

  

Diamond Power Specialty (Proprietary) Limited

   Corporation    1    1      65 %    2     


 
 
 

1.00


South
African
Rand

  


  
  
  

Diamond Power International, Inc.1

  

Diamond Power Specialty Limited

   Corporation    500,000    500,000      65 %    14 & 21     


 
 

1.00


Pound
Sterling

  


  
  

Babcock & Wilcox Nuclear Energy, Inc.

 

  

Babcock &Wilcox Intech, Inc.

 

  

Corporation

 

   2,500

 

   2,500

 

    

 

100

 

% 

 

  15

 

    

 

No par

 

  

 

(formerly, Babcock & Wilcox Nuclear Power Generation Group, Inc.)

  

(formerly known as Intech, Inc.)

                

Power Systems Operations, Inc.

  

O&M Holding Company

   Corporation    1,000    1,000      100 %    1    $ 1.00   

Babcock & Wilcox Equity Investments, Inc.

 

  

P. T. Babcock & Wilcox Asia

  

Corporation

 

   792

 

   800

 

    

 

65

 

% 

 

  0001 -
0297

 

   $

 

500.00

 

  

 

Babcock & Wilcox International Sales and Service Corporation

         8         65 %    0298 -
0300    $ 500.00   

 

1  The stock certificates list the registered proprietor as Babcock & Wilcox
International Sales and Service Corporation.

 

Schedule 3.7 – Page 4



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par
Value
per
share  

Power Systems Operations, Inc.

  

Palm Beach Resource Recovery Corporation

   Corporation    60    60      100 %    2      No par   

Babcock & Wilcox Power Generation Group, Inc.

  

Power Systems Operations, Inc.

   Corporation    1,000    1,000      100 %    2    $ 10.00   

Power Systems Operations, Inc.

  

Revloc Reclamation Service, Inc.

   Corporation    1,000    1,000      100 %    1    $ 1.00   

Babcock & Wilcox Equity Investments, LLC

  

MEGTEC Holdings, Inc.

   Corporation    1,000    1,000      100 %    1    $ 0.01   

MEGTEC Holdings, Inc.

  

MEGTEC Systems, Inc.

   Corporation    100    100      100 %    1    $ 1.00   

MEGTEC Systems, Inc.

  

MTS Asia, Inc.

   Corporation    100    100      100 %    2    $ 0.01   

MEGTEC Systems, Inc.

  

MEGTEC Systems Australia, Inc.

   Corporation    100    100      100 %    1      No Par   

MEGTEC Systems, Inc.

  

MEGTEC TurboSonic Technologies, Inc.

   Corporation    1,000    1,000      100 %    1      No Par   

MEGTEC TurboSonic Technologies, Inc.

  

MEGTEC TurboSonic, Inc.

   Corporation    1,955,000    1,955,000      100 %    C3      No Par   

Footnotes

 

** The 623 Ordinary shares owned by Diamond Power International constitute a
majority of the Ordinary shares, but only account for a 48.67% effective
ownership. Phothi-Ratana Engineering Co., Ltd. owns all 496 preference shares,
which constitute a 50.94% effective ownership.

 

Schedule 3.7 – Page 5



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par Value
per share  

Babcock & Wilcox Nuclear Energy, Inc.

  

B&W NE Luxembourg

   Private Limited Liability Company    75,000    75,000      65 %   
uncertificated    € 1.00   

Babcock & Wilcox Power Generation Group, Inc.

  

Babcock & Wilcox Equity Investments, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

Babcock & Wilcox Nuclear Energy, Inc.

  

Babcock & Wilcox Modular Reactors LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

Diamond Power International, Inc.

  

B&W PGG Luxembourg Holdings SARL

   Private Limited Liability Company    5,100,677    5,100,677      65 %   
uncertificated    € 1.00   

O&M Holding Company

  

Delta Power Services, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

Diamond Power International, Inc.

 

  

Diamond Power do Brasil Limitada

 

  

Limited Liability Company (Brazil)

 

   297,000
quotas

 

   300,000
quotas

 

    

 

65

 

% 

 

  uncertificated

 

    
 


 

 

1.00
Brazilian


Real

 

  
  


  

 

Babcock & Wilcox International Sales and Service Corporation

         3,000
quotas         65 %      

Delta Power Services, LLC

  

DPS Anson, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

Delta Power Services, LLC

  

DPS Berkeley, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

Delta Power Services, LLC

  

DPS Berlin, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated      N/A
  

 

1  Notwithstanding any Grantor’s delivery to the Collateral Agent of any
Certificated Security evidencing more than 65% of the Voting Interest of any
Foreign Subsidiary, the Collateral does not include any Excluded Stock.

 

Schedule 3.7 – Page 6



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.    Par Value
per share

Delta Power Services, LLC

  

DPS Cadillac, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Florida, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Gregory, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Mecklenburg, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Michigan, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Mojave, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Delta Power Services, LLC

  

DPS Piedmont, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Babcock & Wilcox Equity Investments, LLC

  

Ebensburg Energy, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Babcock & Wilcox Equity Investments, LLC

  

Ivey Cooper Services, L.L.C.

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

Babcock & Wilcox Technology, Inc.

  

SOFCo-EFS Holdings, LLC

   Limited Liability Company    N/A    N/A      100 %    uncertificated    N/A

MEGTEC Holdings, Inc.

  

MEGTEC Acquisition, LLC

   Limited Liability Company    100
Units    100
Units      100 %    uncertificated    N/A

MEGTEC Systems, Inc.

  

MEGTEC India Holdings, LLC

   Limited Liability Company    100
Units    100
Units      100 %    1    N/A

MEGTEC Systems, Inc.

  

MEGTEC Energy & Environmental, LLC

   Limited Liability Company    100
Units    100
Units      100 %    1    N/A

 

Schedule 3.7 – Page 7



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of

Organization

   # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged1     Certificate
No.   Par Value
per share

MEGTEC Holdings, Inc.

 

  

MEGTEC Europe Cooperatief UA

 

  

Cooperatief with Excluded Liability

 

   35,640

 

   36,000

 

    

 

65

 

% 

 

  uncertificated

 

  N/A

 

MEGTEC Acquisition, LLC

         360         65 %      N/A

MEGTEC India Holdings, LLC

  

MEGTEC Systems India Private Ltd.

   Private Limited Company    100,000    100,000      65 %    Unknown1   10
Rupees

MTS Asia, Inc.

  

MEGTEC Systems (Shanghai), Ltd.

   Unknown2    N/A    N/A      65 %    uncertificated   N/A

MEGTEC Energy & Environmental, LLC

  

MEGTEC Thermal Energy & Environmental Technology (Shanghai) Ltd.

   Unknown3    N/A    N/A      65 %    uncertificated   N/A

Pledged Partnership Interests:

Babcock & Wilcox Ebensburg Power, Inc. owns a 49.5% general partnership interest
in Ebensburg Power Company (which general partnership interest is
uncertificated). Babcock & Wilcox Ebensburg Power, Inc. owns a 1% general
partnership interest in Ebensburg Investors Limited Partnership. Ebensburg
Energy, LLC owns a 99% limited partnership interest in Ebensburg Investors
Limited Partnership, which in turn owns the other 50.5% general partnership
interest in Ebensburg Power Company.

Pledged Trust Interests:

None.

Pledged Notes:

Promissory Note dated as of November 28, 2013, made by B&W PGG Luxembourg
Holdings, a Luxembourg société á responsibilité limitée (private limited
liability company) to the order of Diamond Power International, Inc., a Delaware
corporation, in the original principal amount of $75,000,000.

 

1  Borrower to update post-closing pursuant to Section 6.29(b) of the Credit
Agreement.

2  Borrower to update post-closing pursuant to Section 6.29(b) of the Credit
Agreement.

3  Borrower to update post-closing pursuant to Section 6.29(b) of the Credit
Agreement.

 

Schedule 3.7 – Page 8



--------------------------------------------------------------------------------

Pledged Commodities Contracts:

None.

 

Schedule 3.7 – Page 9



--------------------------------------------------------------------------------

SCHEDULE 3.9

TO PLEDGE AND SECURITY AGREEMENT

INTELLECTUAL PROPERTY

 

(A) Material Copyright Licenses

None.

 

(B) Copyrights

See Exhibit A attached hereto.

 

(C) Material Patent Licenses

 

  1. License between Siemens AG of Erlangen, Germany and Babcock and Wilcox
Power Generation Group, Inc. for the Benson Boiler Technology.

 

  2. License between Niro A/S of Soeborg, Denmark and Babcock and Wilcox Power
Generation Group, Inc. for the Dry Flue Gas Desulfurization Technology.

 

  3. License between Babcock & Wilcox Power Generation Group, Inc. and
Enviroserv GmbH for Circulating Fluidized Bed Flue Gas Desulfurization.

 

  4. License between Babcock & Wilcox Power Generation Group, Inc. and
MeadWestvaco Corporation for Overfire Air System for Enhanced Black Liquor
Combustion.

 

  5. License between Babcock & Wilcox Power Generation Group, Inc. and AEP
ProServ Inc. for SO3 Technology that Utilizes Trona as the Reagent.

 

  6. License between Hamon Enviroserv GmbH and Babcock & Wilcox Power Generation
Group, Inc. for Seawater – Flue Gas Desulphurization (SW-FGD) Technology.

 

  7. License between Lehigh University and Babcock & Wilcox Power Generation
Group, Inc. for Coal Flow Control Technology.

 

  8. License between Les Services EXP Inc. and MEGTEC TurboSonic Technologies,
Inc. for the sale and technical support of CGT and PGT processes.

 

  9. License between EnviroCare International Inc. and MEGTEC TurboSonic
Technologies, Inc. for spray dry absorption technology.

 

(D) Patents

See Exhibit B attached hereto.

 

(E) Material Trademark Licenses

 

  1. License between Les Services EXP Inc. and MEGTEC TurboSonic Technologies,
Inc., for the sale and technical support of CGT and PGT processes.

 

  2. License between DSI Inc. and MEGTEC TurboSonic Technologies, Inc. for the
use of the “Dry Fog” common law trademark by DSI Inc.

 

Schedule 3.9 – Page 2



--------------------------------------------------------------------------------

(F) Trademarks

See Exhibit C attached hereto.

 

(G) Material Trade Secret Licenses

None.

 

Schedule 3.9 – Page 3



--------------------------------------------------------------------------------

Exhibit A

Copyrights

[See Attached.]



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

544083E- 01 - Technical Drawing    VAU-627-668    8-Jun-04    BWPGG 544084E-01 -
Technical Drawing    VAU-632-091    8-Jun-04    BWPGG 544085E-01 - Technical
Drawing    VAU-641-537    8-Jun-04    BWPGG 544086E-01 - Technical Drawing   
VAU-627-669    8-Jun-04    BWPGG 544087E-01 - Technical Drawing    VAU-627-667
   8-Jun-04    BWPGG 544088E-01 - Technical Drawing    VAU-641-538    8-Jun-04
   BWPGG 544497E-00 - Technical Drawing    VAU-632-111    24-Jun-04    BWPGG
ACOUSTIC LEAK LOCATOR ALL USERS MANUAL    TX4-658-909    4-Nov-97    BWPGG
ACOUSTIC LEAK LOCATOR ALLVIEW SOFTWARE USERS MANUAL    TX4-665-982    4-Nov-97
   BWPGG ACTIGRAF    TXU-487-508    11-Jun-91    BWPGG ADLPIPE    TX-590-486   
1-Dec-80    BWPGG AET 5500 OPERATOR’S GUIDE    TX4-658-931    4-Nov-97    BWPGG
AGASS    TX2-953-534    19-Nov-90    BWPGG APPLIED ENERGY SERVICES DEEPWATER
COGENERATION PROJECT UNIT ONE, PASADENA, TX    198-896    19-Aug-85    BWPGG
ASSOCIATED ELECTRIC COOPERATIVE, THOMAS HILL UNIT CO. 3, MOBERLY, MISSOURI   
VA-93-348    22-Oct-81    BWPGG ASSURED STOCK PROGRAM TM (BOOKLET)   
TX2-114-746    17-Jul-87    BWPGG

 

Page 1 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

ASSURED STOCK PROGRAM TM (BROCHURE)    TX2-113-817    17-Jul-87    BWPGG
AUSTRALIA IRON & STEEL PTY., LTD, PORT KEMBLA WORKS, PORT KEMBLA, N.S.W.
AUSTRALIA    VA-104-544    19-Jul-82    BWPGG B.F. GOODRICH, CHEMICAL GROUP,
LOUISVILLE, KENTUCKY    VA-93-346    22-Oct-81    BWPGG BABCOCK & WILCOX, EL
PULVERIZER MANUAL, DESCRIPTION, OPERATION, CHECKS    TX1-145-814    5-Jul-83   
BWPGG BABCOCK & WILCOX, EL-56 PULVERIZER MANUAL DESCRIPTION, OPERATION, CHECKS
   TX1-105-595    21-Apr-83    BWPGG BAR/TUBE HOT GAGE OPERATORS GUIDE   
TXU-298-622    24-Sep-87    BWPGG BAR/TUBE MILL HOT GAGE    TXU-298-623   
24-Sep-87    BWPGG BIG RIVERS ELECTRIC CORPORATION, REID STATION – UNIT NO. 2,
SEBREE, KENTUCKY    454-903    4-Mar-80    BWPGG BOARD OF MUNICIPAL UTILITIES,
SIKESTON POWER STATION UNIT 1    505-125    18-Jun-80    BWPGG BOWATER CAROLINA
COMPANY, NO. 3 RECOVERY BOILER, CATAWBA, SOUTH CAROLINA    VA-130-282   
5-Jul-83    BWPGG BWNT-NPC STANDARDS    TX-3-809-477    4-Mar-94    BWNT BYPASS
FLOW SCHEMATIC    VA-138-738    27-Oct-83    BWPGG BYPASS FLOW SCHEMATIC,
INTERMOUNTAIN POWER PROJECT    VA-145-245    9-Jan-84    BWPGG CAJUN ELECTRIC
POWER COOPERATIVE, INC., BIG CAJUN NO. 2, POWER STATION UNIT NO. 3, NEW ROADS,
LOUISIANA    VA-116-843    6-Dec-82    BWPGG CENTRAL ILLINOIS PUBLIC SERVICE
COMPANY, COFFEEN POWER STATION, UNIT NO. 1, COFFEEN, ILLINOIS    VA-122-776   
28-Mar-83    BWPGG CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, COFFEEN POWER
STATION, UNIT NO. 2, COFFEEN, ILLINOIS    VA-122-777    28-Mar-83    BWPGG

 

Page 2 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

CERA-VAM CERAMIC LINING EXTENDS WEAR LIFE OF COAL-HANDLING SYSTEMS    TX-795-956
   4-Nov-81    BWPGG CINCINNATI GAS & ELECTRIC COMPANY, THE; DAYTON POWER &
LIGHT COMPANY, THE; EAST BEND STATION, UNIT NO. 2, RABBIT, KENTUCKY (RB555)   
VA-198-895    19-Aug-85    BWPGG COMMONWEALTH EDISON COMPANY, KINCAID GENERATING
STATION, UNIT NOS. 1&2, KINCAID, ILLINOIS    VA-157-295    11-Jun-84    BWPGG
CONSUMERS POWER COMPANY, JAMES H. CAMPBELL PLANT, UNIT NO. 2, WEST OLIVE,
MICHIGAN    TX-710-115    12-May-81    BWPGG COOLING CONTROL PROGRAM FOR SHAPE
MELTING, A    TXU-374-472    3-Apr-89    BWPGG DAYTON POWER & LIGHT COMPANY,
CINCINNATI GAS & ELECTRIC COMPANY, KILLEN ELECTRIC GENERATING STATION   
VA-104-897    14-May-82    BWPGG DEPARTMENT OF ELECTRIC AND WATER UTILITIES,
C.D. MCINTOSH PLANT, UNIT NO. 3, CITY OF LAKELAND, FLORIDA, BABCOCK & WILCOX,
RADIANT REHEAT BOILER    TX-827-464    7-Jan-82    BWPGG DEPT. OF ELECTRIC AND
WATER UTILITIES C.D. MCINTOSH PLAT, UNIT NO. 3 CITY OF LAKELAND, FLORIDA   
TX-827-464    7-Jan-82    BWPGG DETROIT EDISON CO., THE, BELLE RIVER POWER PLANT
ST. CLAIR MICHIGAN    VA-161-320    29-May-84    BWPGG DETROIT EDISON COMPANY,
THE, BELLE RIVER POWER PLANT, UNITS NOS. 1 & 2, ST. CLAIR, MICHIGAN   
VA-145-244    9-Jan-84    BWPGG DUQUESNE LIGHT COMPANY ELRAMA POWER STATION,
UNIT NO. 3 ELRAMA, PENNSYLVANIA    VA-161-319    29-May-84    BWPGG DUQUESNE
LIGHT COMPANY ELRAMA POWER STATION, UNITS NO. 1 & 2 ELRAMA, PENNSYLVANIA   
VA-161-318    29-May-84    BWPGG DUQUESNE LIGHT COMPANY, ELRAMA POWER STATION,
UNIT NO. 4, ELRAMA, PENNSYLVANIA    VA-153-136    6-Apr-84    BWPGG EL
PULVERIZER MAINTENANCE MANUAL    TX-1-267-005    16-Jan-84    BWPGG EL-56
PULVERIZER MAINTENANCE MANUAL FOR CITY OF GRAND HAVEN, BOARD OF POWER & LIGHT,
GRAND HAVEN, MICHIGAN    TX-1-105-697    21-Apr-83    BWPGG ELEMENTS OF
TWO-PHASE FLOW IN FOSSIL BOILERS    TX-2-150-696    10-Sep-87    MTI

 

Page 3 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

FEATHER RIVER PROJECT, MARYSVILLE, CALIFORNIA, CIRCULATING FLUID BED BOILER   
VA-237-840    11-Sep-86    BWPGG FEEDWATER TREATMENT FOR RB BOILERS   
TX-504-142    3-Jul-80    BWPGG FLORIDA POWER CORPORATION, CRYSTAL RIVER PLANT,
UNIT NO. 4, CRYSTAL RIVER, FLORIDA    VA-96-701    29-Mar-82    BWPGG FLUE GAS
DESULFURIZATION (FGD) LEXICON    TX-6-849-972    16-Oct-07    BWPGG FOSSIL POWER
GENERATION DIVISION, BABCOCK & WILCOX, B&W BAG FILTERHOUSE, BROCHURE NO.
E101-3066    TX-621-165    30-Jan-81    BWPGG FOSSIL-FUEL-FIRED BOILERS:
FUNDAMENTALS AND ELEMENTS *    TXU-405-775    16-Feb-90    BWPGG GEORGIA-PACIFIC
CORPORATION, CROSSETT ARKANSAS, PROJECT CIP-84-10A BOILER    VA-237-841   
11-Sep-86    BWPGG GRAPHICS GUIDE    A-721387    2-Mar-76    BWPGG GREENWOOD
MILLS, EDISTO PLANT, ORANGEBURG, SOUTH CAROLINA    TX-686-378    12-May-81   
BWPGG HAMMERMILL PAPER COMPANY, ERIE, PENNSYLVANIA, BABCOCK & WILCOX PROCESS
RECOVERY BOILER    TX-587-953    25-Nov-80    BWPGG HELIX    TX-2-641-197   
31-Jul-89    MTI ILLINOIS POWER COMPANY, BALDWIN POWER STATION, UNIT NO. 1,
BALDWIN, ILLINOIS    VA-93-347    22-Oct-81    BWPGG ILLINOIS POWER COMPANY,
BALDWIN POWER STATION, UNIT NO. 2, BALDWIN, ILLINOIS    VA-93-345    22-Oct-81
   BWPGG INTERMOUNTAIN POWER PROJECT, UNIT NO. 1, LYNNDYL, UTAH    VA-145-242   
9-Jan-84    BWPGG INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA, BABCOCK &
WILCOX 900 TON BLACK LIQUOR RECOVERY BOILER    TX- 660-220    26-Mar-81    BWPGG
INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA, BABCOCK & WILCOX STIRLING
POWER BOILER    TX- 741-297    22-Jun-81    BWPGG

 

Page 4 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

IOWA-ILLINOIS GAS & ELECTRIC COMPANY, LOUISA GENERATING STATION, UNIT NO. 1,
LOUISA COUNTY, IOWA    VA-93-349    22-Oct-81    BWPGG KANSAS CITY POWER & LIGHT
COMPANY, ST. JOSEPH LIGHT & POWER COMPANY, IATAN PLANT – UNIT NO. 1, IATAN, MO,
RADIANT REHEAT BOILER TUBE METAL IDENTIFICATION    TX-495-522    18-Jun-80   
BWPGG LOGICAL MACHINE    TX-2-165-288    2-Oct-87    BWPGG MAINTENANCE TRAINING
MANUAL, MPS GEARBOX FOR ESTAL HOOGOVENS BV, IJMUIDEN, HOLLAND    TX-1-105-704   
21-Apr-83    BWPGG MERCK & CO., INC., STONEWALL PLANT, ELKTON, VIRGINIA   
VA-104-280    16-Jul-82    BWPGG MICHIGAN SOUTH CENTRAL POWER AGENCY,
LITCHFIELD, MICHIGAN, BABCOCK & WILCOX STIRLING POWER BOILER    VA-116-842   
6-Dec-82    BWPGG MICHIGAN SOUTH CENTRAL POWER AGENCY, LITCHFIELD, MICHIGAN,
FLUE GAS SCRUBBER SYSTEM    VA-116-846    6-Dec-82    BWPGG MIRROR ALL-METAL
REFLECTIVE INSULATION VALVE AND FLANGE COVERS, BROCHURE NO. A952-3006   
TX-582-823    14-Nov-80    BWPGG MODULAR POWER PLANT LAYOUT    VA-1-853-709   
13-Dec-12    MPWR MONONGAHELA POWER COMPANY, WEST PENN POWER COMPANY, THE
POTOMAC EDISON CO., FORT MARTIN UNIT NO. 2, MONONGAHELA, W. VA. B&W UNIVERSAL
PRESSURE BOILER    TX-504-141    3-Jul-80    BWPGG MPS PULVERIZER    TX-504-140
   3-Jul-80    BWPGG NEBRASKA PUBLIC POWER DISTRICT, GERALD GENTLEMAN STATION,
UNIT NO. 2, SUTHERLAND, NEBRASKA, BABCOCK & WILCOX RADIANT REHEAT BOILER   
TX-660-219    26-Mar-81    BWPGG NETWORK PLOTTING SYSTEM    TX-76-124   
28-Jul-78    BWPGG NORTHERN INDIANA PUBLIC SERVICE COMPANY, ROLLIN M. SCHAHFER
GENERATING STATION, UNIT NO. 14, WHEATFIELD, INDIANA, B&W UNIVERSAL PRESSURE
BOILER    VA-116-845    6-Dec-82    BWPGG OHIO EDISON COMPANY, THE, W.H. SAMMIS
PLANT, UNIT NO. 5, STRATTON, OHIO    VA-198-894    19-Aug-85    BWPGG OIL & GAS
FIRED BOILER, OPERATIONS AND MAINTENANCE GUIDE    TX-1-255-647    17-Oct-83   
BWPGG

 

Page 5 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

OPERATING INSTRUCTIONS FOR THE AET MODELS 204B AND 204G MINIATURE
BATTERY-POWERED ACOUSTIC EMISSIONS SYSTEMS    TX4-658-979    4-Nov-97    BWPGG
OPERATOR TRAINING MANUAL CAJUN ELECTRIC POWER COOPERATIVE, INC. NEW ROADS,
LOUISIANA    TX-505-639    7-Jul-80    BWPGG OPERATOR TRAINING MANUAL EL
PULVERIZER MAINTENANCE MANUAL    TX-505-640    7-Jul-80    BWPGG OPERATOR
TRAINING MANUAL FOR APPLETON PAPERS, INCORPORATED, ROARING SPRINGS, PENNSYLVANIA
   TX-1-105-703    21-Apr-83    BWPGG OPERATOR TRAINING MANUAL FOR ASSOCIATED
ELECTRIC COOPERATIVE, MOBERLY, MISSOURI    TX2-126-700    24-Jul-87    BWPGG
OPERATOR TRAINING MANUAL FOR AUGUSTA NEWSPRINT COMPANY, NIXON, GEORGIA   
TX-1-105-705    21-Apr-83    BWPGG OPERATOR TRAINING MANUAL FOR B.F.GOODRICH
CHEMICAL COMPANY, LOUISVILLE, KENTUCKY    TX-787-881    22-Oct-81    BWPGG
OPERATOR TRAINING MANUAL FOR BLACK & VEATCH CONSULTING ENGINEERS    TX-868-573
   12-Mar-82    BWPGG OPERATOR TRAINING MANUAL FOR BOWATER CAROLINA COMPANY,
CATAWBA, SOUTH CAROLINA    TX-868-571    12-Mar-82    BWPGG OPERATOR TRAINING
MANUAL FOR CAJUN ELECTRIC POWER COOPERATIVE, INC., NEW ROADS, LA    TX-1-024-037
   6-Dec-82    BWPGG OPERATOR TRAINING MANUAL FOR CARGILL INCORPORATED, CEDAR
RAPIDS PLANT, CEDAR RAPIDS, IOWA    TX-433-699    4-Mar-80    BWPGG OPERATOR
TRAINING MANUAL FOR CARGILL INCORPORATED, DAYTON, OHIO    TX-584-419   
18-Nov-80    BWPGG OPERATOR TRAINING MANUAL FOR CENTRAL ILLINOIS PUBLIC SERVICE
COMPANY, UNITS 1 AND 2, COFFEEN, ILLINOIS    TX-1-208-776    17-Oct-83    BWPGG
OPERATOR TRAINING MANUAL FOR CITY OF AMES ELECTRIC AMES, IOWA    TX-787-882   
22-Oct-81    BWPGG OPERATOR TRAINING MANUAL FOR CITY OF GRAND HAVEN, BOARD OF
POWER & LIGHT, GRAND HAVEN, MICHIGAN    TX-1-105-706    21-Apr-83    BWPGG
OPERATOR TRAINING MANUAL FOR CONSUMERS POWER COMPANY, WEST OLIVE, MICHIGAN   
TX-2-121-500    24-Jul-87    BWPGG

 

Page 6 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

OPERATOR TRAINING MANUAL FOR CRA, INC., KANSAS CITY, MISSOURI    TX-685-278   
8-May-81    BWPGG OPERATOR TRAINING MANUAL FOR DETROIT EDISON COMPANY, BELLE
RIVER POWER PLANT, CHINA TOWNSHIP, MICHIGAN    TX-1-267-004    16-Jan-84   
BWPGG OPERATOR TRAINING MANUAL FOR E.I. DUPONT DE NEMOURS & CO., FLORENCE, SOUTH
CAROLINA    TX-1-024-039    6-Dec-82    BWPGG OPERATOR TRAINING MANUAL FOR
FLORIDA POWER CORPORATION, UNIT NO. 4, CRYSTAL RIVER, FLORIDA    TX-1-147-400   
6-Jul-83    BWPGG OPERATOR TRAINING MANUAL FOR GILMAN PAPER COMPANY, ST. MARYS,
GEORGIA    TX-1-023-949    6-Dec-82    BWPGG OPERATOR TRAINING MANUAL FOR
GREENWOOD MILLS, INC., ORANGEBURG, SOUTH CAROLINA    TX-713-291    19-Jun-81   
BWPGG OPERATOR TRAINING MANUAL FOR GULF STATES UTILITIES COMPANY, BEAUMONT,
TEXAS    TX1-024-035    6-Dec-82    BWPGG OPERATOR TRAINING MANUAL FOR ILLINOIS
POWER COMPANY, BALDWIN POWER STATION, BALDWIN, ILLINOIS    TX-879-662   
29-Mar-82    BWPGG OPERATOR TRAINING MANUAL FOR INTERNATIONAL PAPER COMPANY,
MANSFIELD, LOUISIANA    TX-685-277    8-May-81    BWPGG OPERATOR TRAINING MANUAL
FOR INTERNATIONAL PAPER COMPANY, MANSFIELD, LOUISIANA (STERLING POWER BOILER)   
TX-713-290    19-Jun-81    BWPGG OPERATOR TRAINING MANUAL FOR JACKSONVILLE
ELECTRIC AUTHORITY, NORTHSIDE GENERATING STATION, JACKSONVILLE, FL.   
TX-587-160    24-Nov-80    BWPGG OPERATOR TRAINING MANUAL FOR KOREA ELECTRIC
COMPANY, GOJEONG POWER PLANT, SEOUL, KOREA    TX-1-024-036    6-Dec-82    BWPGG
OPERATOR TRAINING MANUAL FOR MERCK & CO., INC., STONEWALL PLANT, ELKTON,
VIRIGINA    TX-868-572    12-Mar-82    BWPGG OPERATOR TRAINING MANUAL FOR
MICHIGAN SOUTH CENTRAL POWER AGENCY, LITCHFIELD, MICHIGAN    TX-905-504   
14-May-82    BWPGG OPERATOR TRAINING MANUAL FOR NEBRASKA PUBLIC POWER DISTRICT,
GERALD GENTLEMAN STATION, SUTHERLAND, NEBRASKA    TX-660-248    26-Mar-81   
BWPGG OPERATOR TRAINING MANUAL FOR OIL & GAS FIRED UTILITY BOILERS   
TX-1-208-774    17-Oct-83    BWPGG

 

Page 7 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

OPERATOR TRAINING MANUAL FOR PACKAGING CORPORATION OF AMERICA, FILER CITY,
MICHIGAN    TX-1-145-818    5-Jul-83    BWPGG OPERATOR TRAINING MANUAL FOR
PENNTECH PAPERS, INC., JOHNSONBURG, PENNSYLVANIA    TX-1-024-034    6-Dec-82   
BWPGG OPERATOR TRAINING MANUAL FOR PENNTECH PAPERS, INC., JOHNSONBURG,
PENNSYLVANIA    TX-1-145-817    5-Jul-83    BWPGG OPERATOR TRAINING MANUAL FOR
PUBLIC SERVICE OF NEW HAMPSHIRE MANCHESTER, NEW HAMPSHIRE    TX-827-483   
7-Jan-82    BWPGG OPERATOR TRAINING MANUAL FOR REPUBLIC STEEL CORPORATION,
WARREN, OHIO    TX-905-506    14-May-82    BWPGG OPERATOR TRAINING MANUAL FOR
SUNFLOWER ELECTRIC COOPERATIVE, GARDEN CITY, KANSAS    TX-1-145-816    5-Jul-83
   BWPGG OPERATOR TRAINING MANUAL FOR TENNECO OIL COMPANY, SWEETWATER COUNTY,
WYOMING    TX-660-247    26-Mar-81    BWPGG OPERATOR TRAINING MANUAL FOR THE
ALABAMA POWER COMPANY, MILLER STEAM PLANT, UNIT NO. 2, WEST JEFFERSON, ALABAMA
   TX-1-267-006    16-Jan-84    BWPGG OPERATOR TRAINING MANUAL FOR THE FM
PACKAGE BOILER    TX-1-208-775    17-Oct-83    BWPGG OPERATOR TRAINING MANUAL
FOR TOLEDO EDISON COMPANY BAYSHORE STATION OREGON, OHIO    TX-1-145-815   
5-Jul-83    BWPGG OPERATOR TRAINING MANUAL FOR TOLEDO EDISON COMPANY BAYSHORE
STATION TOLEDO, OHIO    TX-1-024-038    6-Dec-82    BWPGG OPERATOR TRAINING
MANUAL FOR UNIVERSITY OF NORTHERN IOWA, CEDAR FALLS, IOWA    TX-433-231   
14-Mar-80    BWPGG OPERATOR TRAINING MANUAL FOR UTAH POWER & LIGHT COMPANY
HUNTER STATION UNITS 3&4 CASTLE DALE, UTAH    TX-1-105-698    21-Apr-83    BWPGG
OPERATOR TRAINING MANUAL FOR WESTERN FARMERS ELECTRIC COOPERATIVE, FT. TOWSON,
OKLAHOMA    TX-2-121-504    24-Jul-87    BWPGG OPERATOR TRAINING MANUAL FOR
WESTERN KRAFT PAPER GROUP    TX-685-276    8-May-81    BWPGG OPERATOR TRAINING
MANUAL FOR WISCONSIN POWER & LIGHT EDGEWATER GENERATING STATION, SHEBOYGAN,
WISCONSIN    TX-1-208-683    17-Oct-83    BWPGG

 

Page 8 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

OPERATOR TRAINING MANUAL, BALTIMORE GAS & ELECTRIC COMPANY, BALTIMORE, MARYLAND
   TX-504-105    3-Jul-80    BWPGG OPERATOR TRAINING MANUAL, BALTIMORE GAS &
ELECTRIC COMPANY, BALTIMORE, MARYLAND    TX-502-894    2-Jul-80    BWPGG
OPERATOR TRAINING MANUAL, CITY OF LAKELAND, FL.    TX-787-883    22-Oct-81   
BWPGG OPERATOR TRAINING MANUAL, IOWA-ILLINOIS GAS & ELECTRIC COMPANY, LOUISA
GENERATING STATION MUSCATINE, IOWA    TX-827-334    6-Jan-82    BWPGG OPERATOR
TRAINING MANUAL, PUBLIC SERVICE CO. OF NEW MEXICO UNITS 3&4 SAN JUAN STATION
WATERFLOW, NM    TX-827-335    6-Jan-82    BWPGG OPERATOR TRAINING MANUAL, SAN
MIGUEL ELECTRIC COOPERATIVE, SAN MIGUEL PLANT, CHRISTINE, TEXAS    TX-543-600   
7-Jul-80    BWPGG PACKAGING CORPORATION OF AMERICA FILER CITY, MICHIGAN   
VA-122-780    28-Mar-83    BWPGG PCFAD    TX-2-831-081    8-May-90    MTI
PCPOWER    TX-2-098-911    26-Jun-87    MTI PCPOWER    TX-2-140-588    26-Aug-87
   MTI PCPOWER    TX-2-190-950    27-Nov-87    MTI PDD-1000 PARTIAL DISCHARGE
DETECTOR OPERATOR’S GUIDE    TX4-658-842    4-Nov-97    BWPGG PENNSYLVANIA
ELECTRIC COMPANY, NEW YORK ELECTRIC AND GAS COMPANY, HOMER CITY STATION UNIT NO.
3, HOMER CITY, PA    TX-467-228    5-Mar-80    BWPGG PENNTECH PAPERS, INC.,
UNITS 81&82, JOHNSONBURG, PENNSYLVANIA    VA-122-775    28-Mar-83    BWPGG
PERSONAL COMPUTER CONTROL PROGRAM PC/CP    TX-2-147-035    2-Sep-87    MTI pH
AND CONDUCTIVITY SOLVER    TXU-387-279    23-Aug-89    MTI

 

Page 9 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

PLATE LAMINATE    TXU-496-596    14-Jun-91    MTI PORTABLE ALL ACOUSTIC LEAK
LOCATOR MODEL LD-180P OPERATING MANUAL    TX4-660-370    4-Nov-97    BWPGG
POTOMAC ELECTRIC POWER COMPANY GENERATING STATION “E”- UNITS NO. 1 AND 2 CHALK
POINT, MARYLAND    VA-122-778    28-Mar-83    BWPGG POWER PLANT LAYOUT   
VA-1-853-707    13-Dec-12    MPWR PUBLIC SERVICE COMPANY OF NEW MEXICO, SAN JUAN
STATION, UNIT NOS. 3&4, WATERFLOW, NEW MEXICO    VA-198-897    19-Aug-85   
BWPGG PUBLIC SERVICE COMPANY OF NEW MEXICO, SAN JUAN, UNIT NOS. 3&4, WATERLFOW,
NEW MEXICO    VA-93-350    22-Oct-81    BWPGG QUEENSLAND NICKEL PTY., LTD.
YABULU, QUEENSLAND, AUSTRALIA (TECHNICAL DRAWING)    VA-104-281    16-Jul-82   
BWPGG REENGINEERING EXECUTIVE PRESENTATION    Txu-812-355    14-Aug-97    MII
REENGINEERING WORKSHOP    TXU-666-137    27-Dec-94    MII REENGINEERING WORKSHOP
INSTRUCTOR MANUAL    TXU-827-210    13-Aug-97    MII REPUBLIC STEEL CORPORATION,
MAHONING VALLEY PLANT, WARREN, OHIO    VA-104-470    14-May-82    BWPGG ROBOTIC
AUTOMATIC PART PROGRAMMING GENERATOR    TXU-275-972    16-Mar-87    BWX ROUTE
SHEET GENERATIVE PROGRAM   

CANADIAN

409561

   7-Oct-91    BWIL SAN MIGUEL ELECTRIC POWER COOPERATIVE, INC., SAN MIGUEL
PLANT, UNIT NO. 1, CHRISTINE, TEXAS B&W RADIANT REHEAT BOILER    TX-495-613   
18-Jun-80    BWPGG SECONDARY AIR HEATER, DETROIT EDISON COMPANY, BELLE RIVER
POWER PLANT    VA-154-188    3-May-84    BWPGG SEPARATING NUCLEAR FACT FROM
FICTION A HANDBOOK ON RADIOACTIVITY    TX-3-403-776    23-Sep-92    BWX

 

Page 10 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

SIERRA PACIFIC POWER COMPANY, NORTH VALMY STATION, UNIT NO. 1, VALMY, NEVADA B&W
RADIANT REHEAT BOILER    VA-116-844    6-Dec-82    BWPGG SO2 REMOVAL PROJECT FOR
ARIZONA PUBLIC SERVICE COMPANY FOUR CORNERS UNITS 4&5 FRUITLAND, NEW MEXICO   
TX-1-267-003    16-Jan-84    BWPGG SOFTWARE DEVELOPMENT GUIDELINES   
TX-2-327-698    8-Jun-88    MTI STANDARD PRACTICE MANUAL    TXU-292-232   
17-Aug-87    MTI STEAM ITS GENERATION AND USE    TX-6-468-898    11-Aug-06   
B&W STEAM, ITS GENERATION AND USE    TX3-820-289    8-Mar-94    B&W STEAM, ITS
GENERATION AND USE    TX-36-602    13-May-78    B&W STEAM, ITS GENERATION AND
USE    A-693057    1-Dec-75    B&W STEAM, ITS GENERATION AND USE    A-638308   
25-Jul-63    B&W STEAM, ITS GENERATION AND USE    AA-447247    3-Jun-60    B&W
STEAM, ITS GENERATION AND USE    AA-406366    20-Jul-59    B&W STEAM, ITS
GENERATION AND USE    AA-214504    20-Dec-55    B&W SWAGE DRAW EXPERT SYSTEM   
TXU-617-134    28-Feb-94    BWPGG TECHNICAL PROPOSAL TO JACKSONVILLE ELECTRIC
AUTHORITY (PURCHASER) FOR REHEATER PURCHASE AT NORTHSIDE UNIT NO. 1 (ORIGINAL
UP-34)    TX2-380-986    18-Aug-88    BWPGG TEXAS UTILITIES SERVICES, INC.
MONTICELLO STEAM ELECTRIC STATION UNIT NO. 3, MT. PLEASANT, TEXAS BABCOCK &
WILCOX UNIVERSAL PRESSURE BOILER    TX-660-218    26-Mar-81    BWPGG THERMAC   
TX-2-098-910    26-Jun-87    BWX

 

Page 11 of 12



--------------------------------------------------------------------------------

  THE BABCOCK WILCOX COMPANY   Updated: 6/23/2014   COPYRIGHTS  

 

Copyright Title

  

Reg. No.

  

Reg. Date

  

Company

THERMAC    TX-2-140-587    26-Aug-87    BWX THRUST1 SOFTWARE    TXU-494-084   
22-Oct-91    BWX TUBE METAL IDENTIFICATION, INTERMOUNTAIN POWER PROJECT, UNIT
NO. 1, LYNNDYL, UTAH    VA-145-241    9-Jan-84    BWPGG TUBE METAL
IDENTIFICATION, NORTHERN INDIANA PUBLIC SERVICE COMPANY, ROLLIN M. SCHAHFER
GENERATING STATION, UNIT NO. 14 WHEATFIELD, ILLINOIS    VA-137-557    17-Oct-83
   BWPGG TUBE METAL IDENTIFICATION, THE CLEVELAND ELECTRIC ILLUMINATING COMPANY,
AVON LAKE PLANT – UNIT NO. 9, AVON LAKE, OHIO    VA-198-550    16-Aug-85   
BWPGG TUBE METAL IDENTIFICATION, THE DETROIT EDISON COMPANY BELLE RIVER PLANT,
UNIT NOS. 1 & 2 ST. CLAIR, MICHIGAN    VA-145-243    9-Jan-84    BWPGG TUBE
METAL IDENTIFICATION, WISCONSIN POWER & LIGHT COMPANY, EDGEWATER GENERATING
STATION, UNIT NO. 5 SHEBOYGAN, WISCONSIN    VA-122-774    28-Mar-83    BWPGG
UNIVERSITY OF NORTHERN IOWA PLANT NO. 2, UNIT NO. 3 CEDAR FALLS, IOWA   
TX-467-229    5-Mar-80    BWPGG USEFUL TABLES    TX-35-729    9-May-78    BWPGG
UTAH POWER & LIGHT, HUNTER STATION, UNITS NO. 3 & 4, CASTLEDALE, UTAH   
VA-122-773    28-Mar-83    BWPGG UTILITY MAINTENANCE GUIDE FOR WESTERN FARMERS
ELECTRIC COOPERATIVE, FT. TOWSON, OKLAHOMA    TX2-122-729    24-Jul-87    BWPGG
VELOCITY PROGRAM    TXU-368-497    25-May-89    BWX WASTE TECHNOLOGY SERVICES   
TX-2-042-655    6-Apr-87    BWX WESTERN FARMERS ELECTRIC COOPERATIVE, HUGO PLANT
– UNIT NO. 1, HUGO, OKLAHOMA, BABCOCK & WILCOX RADIANT REHEAT BOILER   
TX-741-298    22-Jun-81    BWPGG WISCONSIN POWER & LIGHT COMPANY, EDGEWATER
GENERATING STATION, UNIT NO. 5, SHEBOYGAN, WISCONSIN    VA-122-779    28-Mar-83
   BWPGG

 

Page 12 of 12



--------------------------------------------------------------------------------

Registered Copyrights:

 

1) Enkel automatic splicer SE

Registration Number / Date: VA0001277899 / 2004-10-21

Title: Enkel automatic splicer SE.

Copyright Claimant: Megtec Systems, Inc.

Date of Creation: 1998

 

2) Enkel autoweb

Registration Number / Date: VA0001277898 / 2004-10-21

Title: Enkel autoweb.

Copyright Claimant: Megtec Systems, Inc.

Date of Creation: 1997

 

3) Enkel web guides

Registration Number / Date: VA0001277900 / 2004-10-21

Title: Enkel web guides.

Copyright Claimant: Megtec Systems, Inc.

Date of Creation: 1997



--------------------------------------------------------------------------------

Exhibit B

Patents

[See Attached.]



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

0357C

  

OPEN BEAM SOOT BLOWER

01    Granted    12-May-1995    08/440317          27-Aug-1996    5549079   
Diamond Power International, Inc.

0373

  

RETRACTABLE CHEMICAL INJECTION SYSTEM

   Granted    27-Jan-1995    08/379974          17-Dec-1996    5585072   
Diamond Power International, Inc.

0374

  

PARAMETER SENSING SOOTBLOWER

   Granted    03-Apr-1997    08/832309          13-Jul-1999    5920951   
Diamond Power International, Inc.

4029

  

LA MONT CYCLE FEEDWATER ARRANGEMENT

   Pending    13-Jun-1974    05/479076                McDermott Technology, Inc.

5220

  

HYDROGEN PEROXIDE FOR FLUE GAS DESULFURIZATION

   Granted    08-Sep-1994    08/303311          21-Jan-1997    5595713   
Babcock & Wilcox Power Generation Group, Inc.

5311

  

BENEFICIATION OF DRY SCRUBBER PRODUCT

   Granted    08-Feb-1993    08/015956          07-Jun-1994    5318227   
Babcock & Wilcox Power Generation Group, Inc.

5313

  

COST REDUCTION OF WET FGD SYSTEMS WITH A TRAY

   Granted    27-Jan-1993    08/009698          25-Jan-1994    5281402   
Babcock & Wilcox Power Generation Group, Inc.

5315

  

ASYMMETRIC PULVERIZER TIRE

   Granted    16-Mar-1993    08/033694          13-Sep-1994    5346148   
Babcock & Wilcox Power Generation Group, Inc.

5323

  

CHEMICAL CONVERSION PLUG TO ACHIEVE GAS TIGHTNESS

   Granted    03-May-1993    08/055097          21-Dec-1993    5271550   
Babcock & Wilcox Power Generation Group, Inc.

5324

  

FGD PERFORMANCE ENHANCEMENT BY HYDROCLONE AND RECYCLING STEPS

   Granted    08-Mar-1993    08/028895          03-May-1994    5308509   
Babcock & Wilcox Power Generation Group, Inc.

5325

  

COMBINED COMBUSTION & STEAM TURBINE POWER PLANT

   Granted    25-Jan-1993    08/008023          27-Dec-1994    5375410   
Babcock & Wilcox Power Generation Group, Inc. Westinghouse

5336

  

CIRCULATING FLUIDIZED BED REACTOR WITH INTERNAL PRIMARY PARTICLE SEPARATION AND
RETURN

   Granted    25-Mar-1993    08/037986          06-Sep-1994    5343830   
Babcock & Wilcox Power Generation Group, Inc.

5342

  

HIGH EFFICIENCY ADVANCED DRY SCRUBBER

   Granted    23-Jun-1993    08/081765          11-Oct-1994    5354364   
Babcock & Wilcox Power Generation Group, Inc.

5343

   GAS LANE BARRIERS BETWEEN MODULES OF HEAT RECOVERY STEAM GENERATORS   
Granted    02-Apr-1993    08/042328          01-Nov-1994    5359823    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 1 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5344

  

INTEGRAL SHIPPING TRUSS ASSEMBLY FOR HEAT RECOVERY STEAM GENERATOR MODULES

   Granted    07-Apr-1993    08/044992          06-Dec-1994    5370239   
Babcock & Wilcox Power Generation Group, Inc.

5352

  

METHOD OF REAGENT AND OXIDATION AIR DELIVERY

   Granted    16-Aug-1993    08/107387          19-Mar-1996    5500196   
Babcock & Wilcox Power Generation Group, Inc.

5353

  

DRY SCRUBBER WITH CONDENSING HEAT EXCHANGER FOR CYCLE EFFICIENCY IMPROVEMENT

   Granted    10-Aug-1993    08/104974          23-Aug-1994    5339755   
Babcock & Wilcox Power Generation Group, Inc.

5363

  

COMBINED HEAT EXCHANGER AND AMMONIA INJECTION PROCESS

   Granted    15-Jun-1993    08/076994          10-Jan-1995    5380499   
Babcock & Wilcox Power Generation Group, Inc.

5367

  

METHOD AND APPARATUS FOR CONTROLLING THE BED TEMPERATURE IN A CIRCULATING
FLUIDIZED BED REACTOR

   Granted    18-Feb-1994    08/198694          15-Nov-1994    5363812   
Babcock & Wilcox Power Generation Group, Inc.

5391

  

BALL AND SOCKET FLOATING SEAL ASSEMBLY

   Granted    27-Aug-1993    08/113026          15-Feb-1994    5286063   
Babcock & Wilcox Power Generation Group, Inc.

5409

  

CLEANING METHOD FOR PULVERIZED COAL INJECTION SYSTEM EQUIPMENT USING COKE BREEZE

   Granted    07-Mar-1994    08/206990          05-Sep-1995    5447571   
Babcock & Wilcox Power Generation Group, Inc.

5410

  

NON-BAFFLED LOW PRESSURE DROP VACUUM COOLED INSERTED SMELT SPOUT

   Granted    28-Oct-1993    08/144921          01-Aug-1995    5437768   
Babcock & Wilcox Power Generation Group, Inc.

5417

  

GAS-GAS HEATER PROTECTION SYSTEM AND METHOD

   Granted    02-Dec-1993    08/161107          23-Apr-1996    5509461   
Babcock & Wilcox Power Generation Group, Inc.

5419

  

CONDENSING HEAT EXCHANGER SCRUBBING SYSTEM

   Granted    02-Dec-1993    08/161109          29-Nov-1994    5368096   
Babcock & Wilcox Power Generation Group, Inc.

5432

  

REMOTE TONE BURST ELECTROMAGNETIC ACOUSTIC TRANSDUCER PULSER

   Granted    15-Feb-1994    08/196662          20-Jun-1995    5426388   
McDermott Technology, Inc.

5433

  

REMOTE PREAMPLIFIER AND IMPEDANCE MATCHING CIRCUIT FOR ELECTROMAGNETIC ACOUSTIC
TRANSDUCER

   Granted    15-Feb-1994    08/196661          30-Apr-1996    5511424   
McDermott Technology, Inc.

5443

  

ELECTROSTATIC SHIELD FOR ELECTROMAGNETIC ACOUSTIC TRANSDUCER NOISE REJECTION

   Granted    31-May-1994    08/251542          25-Jul-1995    5436873   
McDermott Technology, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 2 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5444

  

DIODE EXPANDER FOR ELECTROMAGNETIC ACOUSTIC TRANSDUCER ELECTRONICS

   Granted    08-Jul-1994    08/272897          12-Sep-1995    5449958   
McDermott Technology, Inc.

5476

  

USE OF SINGLE-LEAD AND MULTI-LEAD RIBBED TUBING FOR SLIDING PRESSURE
ONCE-THROUGH BOILERS

   Granted    25-May-1994    08/249183          21-Feb-1995    5390631   
Babcock & Wilcox Power Generation Group, Inc.

5477

  

METHOD AND SYSTEM FOR SO2 AND SO3 CONTROL BY DRY SORBENT/REAGENT INJECTION AND
WET SCRUBBING

   Granted    29-Apr-1994    08/235597          07-Nov-2000    6143263   
Babcock & Wilcox Power Generation Group, Inc.

5482

  

WET SCRUBBER INLET AWNING WITH LOW PRESSURE DROP

   Granted    02-May-1994    08/236617          04-Apr-1995    5403523    The
Babcock & Wilcox Company

5496

  

METHOD OF CONVERT A DOUBLE-LOOP FLUE GAS DESULFURIZATION TO A SINGLE-LOOP SYSTEM

   Granted    11-May-1994    08/241266          19-Sep-1995    5451250   
Babcock & Wilcox Power Generation Group, Inc.

5506

  

COMBINED HEAT EXCHANGER AND AMMONIA INJECTION PROCESS (CHEAP)

   Granted    27-May-1994    08/250187          01-Aug-1995    5437851   
Babcock & Wilcox Power Generation Group, Inc.

5509

  

METHOD FOR INJECTING NOx INHIBITING LIQUID REAGENT INTO THE FLUE GAS OF A BOILER
IN RESPONSE TO A SENSED TEMPERATURE

   Granted    28-Jun-1994    08/266809          20-Feb-2001    6190628   
Diamond Power International, Inc.

5519

  

SEGMENTED HEAT EXCHANGER FLUE GAS TREATMENT

   Granted    05-Jul-1994    08/270705          09-Jul-1996    5534230   
Babcock & Wilcox Power Generation Group, Inc.

5521

  

BOILER BANK SURFACE TEMPERATURE PROFILER

   Granted    25-Jul-1994    279736          01-Apr-1997    5615953    Diamond
Power International, Inc.

5527

  

REGENERABLE MAGNESIUM DRY SCRUBBING

   Granted    21-Jun-1994    08/263120          08-Aug-1995    5439658   
Babcock & Wilcox Power Generation Group, Inc.

5528

  

EXTENDED WEAR LIFE LOW PRESSURE DROP, RIGHT ANGLE, SINGLE EXIT ORIFICE
DUAL-FLUID ATOMIZER WITH REPLACEABLE WEAR

   Granted    06-Jul-1994    08/271336          06-Aug-1996    5542609   
Babcock & Wilcox Power Generation Group, Inc.

5530

  

EXTENDED WEAR LIFE LOW PRESSURE DROP, RIGHT ANGLE, MULTI EXIT ORIFICE DUAL-FLUID
ATOMIZER WITH REPLACEABLE WEAR

   Granted    06-Jul-1994    08/271293          14-May-1996    5516046   
Babcock & Wilcox Power Generation Group, Inc.

5531

  

COMBINED COMBUSTION AND STEAM TURBINE POWER PLANT

   Granted    04-May-1994    08/237735          22-Aug-1995    5442908   
Babcock & Wilcox Power Generation Group, Inc. Westinghouse

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 3 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5539

  

DISTRIBUTION CONE FOR PULVERIZED COAL BURNERS

   Granted    02-Nov-1994    08/333394          18-Jun-1996    5526758   
Babcock & Wilcox Power Generation Group, Inc.

5540

  

CATALYST OUTAGE PROTECTION SYSTEM

   Granted    20-Jan-1995    08/375884          08-Apr-1997    5618499   
Babcock & Wilcox Power Generation Group, Inc.

5543

  

ENHANCED HEAT EXCHANGER FLUE GAS TREATMENT USING STEAM INJECTION

   Granted    12-Sep-1994    08/304741          22-Oct-1996    5567215   
Babcock & Wilcox Power Generation Group, Inc.

5554

  

VERTICAL ARRANGEMENT FLUIDIZED/NON-FLUIDIZED BED CLASSIFIER COOLER

   Granted    07-Oct-1994    08/320077          18-Jun-1996    5526938   
Babcock & Wilcox Power Generation Group, Inc.

5580

  

METHOD OF REAGENT AND OXIDATION AIR DELIVERY

   Granted    19-Dec-1994    08/359147          28-May-1996    5520897   
Babcock & Wilcox Power Generation Group, Inc.

5597

  

MEDICAL ISOTOPE PRODUCTION REACTOR

   Granted    10-Nov-1994    08/339264          21-Jan-1997    5596611    BWX
Technologies, Inc.

5599

  

FLUE GAS CONDITIONING FOR THE REMOVAL OF ACID GASES, AIR TOXICS AND TRACE METALS

   Granted    22-Nov-1994    08/343285          04-Feb-1997    5599508   
Babcock & Wilcox Power Generation Group, Inc.

5601

  

STACKED INTERSPACIAL SPRAY HEADER FOR FGD WET SCRUBBER

   Granted    10-Feb-1995    08/386834          15-Apr-1997    5620144   
Babcock & Wilcox Power Generation Group, Inc.

5627

  

FLUE GAS DESULFURIZATION METHOD AND APPARATUS

   Granted    08-Mar-1996    08/611605          18-Aug-1998    5795548   
Babcock & Wilcox Power Generation Group, Inc.

5628

  

IMPROVED SOX NOX AND PARTICULATE REMOVAL SYSTEM

   Granted    27-Feb-1995    08/394980          30-Jul-1996    5540897   
Babcock & Wilcox Power Generation Group, Inc.

5637

  

BURNER PATTERN TO MINIMIZE SIDEWALL CORROSION POTENTIAL

   Granted    02-May-1995    08/433635          09-Apr-1996    5505146   
Babcock & Wilcox Power Generation Group, Inc.

5643

  

DIFFUSER FOR COAL NOZZLE BURNER

   Granted    23-May-1995    08/448206          31-Dec-1996    5588380   
Babcock & Wilcox Power Generation Group, Inc.

5654

  

METHOD FOR SO2 AND SO3 CONTROL BY DRY SORBENT/REAGENT INJECTION AND WET
SCRUBBING

   Granted    23-May-1995    08/448060          16-Oct-2001    6303083   
Babcock & Wilcox Power Generation Group, Inc.

5668

  

EMAT WITH INTEGRAL ELECTROSTATIC SHIELD

   Granted    18-Jul-1995    08/503777          04-Mar-1997    5608691   
McDermott Technology, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 4 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5669

  

METHOD AND APPARATUS FOR WELD JOINING PIPE SECTIONS

   Granted    26-Sep-1995    08/533896          29-Apr-1997    5624067   
Babcock & Wilcox Power Generation Group, Inc.

5673

  

ENHANCED HEAT EXCHANGER FLUE GAS TREATMENT USING STEAM INJECTION

   Granted    02-Jun-1995    08/459592          04-Feb-1997    5599382   
Babcock & Wilcox Power Generation Group, Inc.

5682

  

ONCE-THROUGH STEAM GENERATOR FURNACE OUTLET FLUID MIX TO MINIMIZE THE NUMBER OF
HEADERS AND RISER MATERIALS

   Granted    13-Feb-1996    08/600616          23-Sep-1997    5669333   
Babcock & Wilcox Power Generation Group, Inc.

5708

  

FINE-PARTICULATE AND AEROSOL REMOVAL TECHNIQUE IN A CONDENSING HEAT EXCHANGER
USING AN ELECTROSTATIC SYSTEM ENHANCE

   Granted    01-Dec-1995    08/566381          11-Aug-1998    5792238   
Babcock & Wilcox Power Generation Group, Inc.

5711

  

DETECTION OF CORROSION FATIGUE CRACKS IN MEMBRANE BOILER TUBES

   Granted    03-Aug-1995    08/511049          18-Jun-1996    5526691   
McDermott Technology, Inc.

5712

  

LOW PRESSURE DROP, TURBULENT MIXING ZONE DRY SCRUBBER

   Granted    29-Sep-1995    08/536866          29-Jul-1997    5651948   
Babcock & Wilcox Power Generation Group, Inc.

5720

  

CORNER FOILS FOR HYDRAULIC MEASUREMENT

   Granted    18-Jan-1996    08/588495          18-Nov-1997    5687768   
Babcock & Wilcox Power Generation Group, Inc.

5726

  

ENERGY ABSORBING TUBE SUPPORT FOR FURNACE

   Granted    11-Jan-1996    08/585220          02-Dec-1997    5692457   
Babcock & Wilcox Power Generation Group, Inc. R    Granted    30-Nov-1999   
09/453602          29-May-2001    RE37192    Babcock & Wilcox Power Generation
Group, Inc.

5729

  

BLACK LIQUOR GASIFIER

   Granted    02-Nov-1995    548798          03-Jun-1997    5634950    Babcock &
Wilcox Power Generation Group, Inc.

5731

  

INLET AWNING FOR HIGH VELOCITY ABSORBERS

   Granted    16-Jan-1996    08/587180          12-Aug-1997    5656046   
Babcock & Wilcox Power Generation Group, Inc.

5733

  

MIST ELIMINATION/AIR TOXIC CONTROL IN A WET SCRUBBER USING A CONDENSING HEAT
EXCHANGER

   Granted    01-Dec-1995    08/566192          14-Aug-2001    6273940   
Babcock & Wilcox Power Generation Group, Inc.

5734

  

APPARATUS FOR THE INJECTION, DISTRIBUTION AND DISPERSION OF SORBENT IN A UTILITY
BOILER FURNACE

   Granted    30-Jan-1996    08/594052          11-Nov-1997    5685243   
Babcock & Wilcox Power Generation Group, Inc.

5748

  

KEY ADVANCED LINEAR KINETIC ABSORBER SYSTEM PARTICULATE ARRESTING DEVICE

   Granted    13-Feb-1996    08/600708          14-Oct-1997    5676715   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 5 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5759

  

HYDROGEN PEROXIDE FOR FLUE GAS DESULFURIZATION

   Granted    15-May-1996    08/648261          07-Oct-1997    5674459   
Babcock & Wilcox Power Generation Group, Inc.

5761

  

METHOD OF MAKING CONTINUOUS CERAMIC FIBER COMPOSITE HOT GAS FILTER

   Granted    23-Jan-1997    08/788717          02-Mar-1999    5876537   
Babcock & Wilcox Power Generation Group, Inc.

5792

  

METHOD AND APPARATUS TO REGULATE A VOLTAGE CONTROLLER

   Granted    11-Jan-1996    08/584195          18-Nov-1997    5689177   
Babcock & Wilcox Power Generation Group, Inc.

5795

  

ACTIVATED CARBON FLUE GAS DESULFURIZATION SYSTEMS FOR MERCURY REMOVAL

   Granted    22-Apr-1996    08/635532          30-Sep-1997    5672323   
Babcock & Wilcox Power Generation Group, Inc.

5798

  

DRAINABLE DISCHARGE PAN FOR IMPACT TYPE PARTICLE SEPARATOR

   Granted    17-Jun-1996    08/664755          01-Sep-1998    5799593   
Babcock & Wilcox Power Generation Group, Inc.

5820

  

FLUE GAS DESULFURIZATION METHOD AND APPARATUS

   Granted    26-Jun-1996    08/669762          29-Sep-1998    5814288   
Babcock & Wilcox Power Generation Group, Inc.

5828

  

FLOODING REDUCTION ON A TUBULAR HEAT EXCHANGER

   Granted    02-Aug-1996    08/691725          11-Aug-1998    5791404   
Babcock & Wilcox Power Generation Group, Inc.

5860

  

LOW PRESSURE DROP, TURBULENT MIXING ZONE DRY SCRUBBER

   Granted    02-Oct-1996    08/720855          17-Jun-1997    5639430   
Babcock & Wilcox Power Generation Group, Inc.

5862

  

TRAPEZOIDAL DEFLECTORS FOR HEAT EXCHANGER TUBES

   Granted    22-Jul-1997    08/898607          01-Sep-1998    5799724   
Babcock & Wilcox Power Generation Group, Inc.

5864

  

CIRCULATING FLUIDIZED BED FURNACE/REACTOR WITH AN INTEGRAL SECONDARY AIR PLENUM

   Granted    03-Dec-1996    08/759885          17-Nov-1998    5836257   
Babcock & Wilcox Power Generation Group, Inc.

5875

  

PULVERIZED COAL BURNER

   Granted    12-Nov-1996    08/747319          03-Nov-1998    5829369   
Babcock & Wilcox Power Generation Group, Inc.

5882

  

LOW PRESSURE DROP VANES FOR BURNERS AND NOx PORTS

   Granted    15-Nov-1996    08/749883          09-Sep-1997    5664944   
Babcock & Wilcox Power Generation Group, Inc.

5883

  

CAST ABRASION RESISTANT HOLLOW BALLS

   Granted    27-Nov-1996    08/757990          14-Oct-1997    5676193   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 6 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5887

  

FURNACE GAS PYROMETER (GASTEMP ALTERNATIVE)

   Granted    19-Dec-1996    08/770609          11-May-2004    6733173   
Diamond Power International, Inc. D    Granted    09-Feb-2004    10/774565   
12-Aug-2004    20040156420 A1    21-Feb-2006    7001067    Diamond Power
International, Inc.

5894

  

STRAIN RELIEF MAIN SHAFT

   Granted    22-Jul-1997    08/898606          19-Feb-2002    6347758   
Babcock & Wilcox Power Generation Group, Inc.

5895

  

STRAIN RELIEF MAIN SHAFT ASSEMBLY

   Granted    05-Jun-1997    08/868867          07-Aug-2001    6270026   
Babcock & Wilcox Power Generation Group, Inc.

5898

  

DIESEL OR DUAL-FUEL ENGINE AND BLACK LIQUOR GASIFIER COMBINED CYCLE

   Granted    14-Feb-1997    08/801836          20-Apr-1999    5895507   
Babcock & Wilcox Power Generation Group, Inc.

5927

  

FINE-PARTICULATE AND AEROSOL REMOVAL TECHNIQUE IN A CONDENSING HEAT EXCHANGER
USING AN ELECTROSTATIC SYSTEM ENHANCEMENT

   Granted    05-Jun-1997    08/869335          08-Dec-1998    5846301   
Babcock & Wilcox Power Generation Group, Inc.

5934

  

INTEGRATED REBURN SYSTEM FOR NOx CONTROL FROM CYCLONE-FIRED BOILERS

   Granted    21-Nov-1997    08/975725          09-Mar-1999    5878700   
Babcock & Wilcox Power Generation Group, Inc.

5942

  

PRESSURE EQUALIZATION VALVE

   Granted    04-Aug-1997    08/905176          14-Sep-1999    5950677   
Diamond Power International, Inc.

5951

  

RETROFIT OF A CENTER INLET TYPE SCRUBBER WITH ABSORPTION/GAS DISTRIBUTION TRAY
TO IMPROVE GAS-LIQUID CONTACT IN THE ABSORPTION ZONE

   Granted    13-Jan-1998    09/006376          14-Mar-2000    6036756   
Babcock & Wilcox Power Generation Group, Inc.

5958

  

CYCLONE FURNACE FOR RETROFIT APPLICATIONS

   Granted    07-Nov-1997    08/966110          08-Feb-2000    6021724   
Babcock & Wilcox Power Generation Group, Inc.

5968

  

IMPROVED INTERNAL OIL FLOW PATH FOR GEARBOX BEARINGS

   Granted    20-Jan-1998    009366          08-May-2001    6227712    Babcock &
Wilcox Power Generation Group, Inc.

5969

  

LOW PRESSURE DROP INLET DESIGN TO PROMOTE GOOD GAS FLOW PATTERNS IN HIGH
VELOCITY ABSORBERS

   Granted    11-Feb-1998    09/022136          03-Dec-2002    6488899   
Babcock & Wilcox Power Generation Group, Inc.

5973

  

RETAINER SHIELD FOR SPLIT RING CASTINGS

   Granted    11-Jun-1998    09/096045          28-Dec-1999    6006702   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 7 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

5976

  

STEAM GENERATOR FOR GASIFYING COAL

01    Granted    13-Jul-1998    09/114743          06-Nov-2001    6312482   
Babcock & Wilcox Power Generation Group, Inc.

5977

  

FUME SENSOR SYSTEM AND METHODS FOR BACKGROUND NOISE SUPPRESSION

   Granted    11-Aug-2000    09/637717          03-Dec-2002    6490040   
Babcock & Wilcox Power Generation Group, Inc.

5979

  

VARIABLE PRESSURE ONCE-THROUGH STEAM GENERATOR UPPER FURNACE HAVING NON-SPLIT
FLOW CIRCUITRY

   Granted    16-Apr-1998    09/061480          10-Aug-1999    5934227   
Babcock & Wilcox Power Generation Group, Inc.

5980

  

FURNACE FLOOR

01    Granted    15-Apr-1999    09/292722          30-May-2000    6067944   
Babcock & Wilcox Power Generation Group, Inc.

5994

  

INTERCONNECT FOR SOLID OXIDE FUEL CELLS

   Granted    01-Mar-1999    09/259711          24-Jul-2001    6265095   
SOFCo-EFS Holdings, LLC

5996

  

DETECTION OF CORROSION FATIGUE IN BOILER TUBES USING A SPIKE EMAT PULSER

   Granted    26-Jun-1998    09/105514          03-Oct-2000    6125703   
McDermott Technology, Inc.

6003

  

WATER JACKETED, HIGH TEMPERATURE, BOILER, STRETCHER, ACCESS DOOR

   Granted    21-Jan-1999    09/234687          09-Jul-2002    6415724   
Babcock & Wilcox Power Generation Group, Inc.

6006

  

MERCURY REMOVAL IN UTILITY WET SCRUBBER USING A CHELATING AGENT

   Granted    31-Mar-1999    09/282816          11-Dec-2001    6328939   
Babcock & Wilcox Power Generation Group, Inc.

6012

  

CIRCULATING FLUIDIZED BED REACTOR WITH FLOORED INTERNAL PRIMARY PARTICLE
SEPARATOR

   Granted    07-Dec-1998    09/206353          01-Aug-2000    6095095   
Babcock & Wilcox Power Generation Group, Inc.

6013

  

APPARATUS FOR CONTROL OF MERCURY

   Granted    31-Mar-1999    09/282817          04-Sep-2001    6284199   
Babcock & Wilcox Power Generation Group, Inc.

6016

  

ALKALINE SORBENT INJECTION FOR MERCURY CONTROL

   Granted    07-Dec-1998    09/206465          16-Apr-2002    6372187   
Babcock & Wilcox Power Generation Group, Inc.

6016

  

ALKALINE SORBENT INJECTION FOR MERCURY CONTROL

C    Granted    16-Nov-2001    09/993230    01-Aug-2002   

20020102189

A1

   04-Mar-2003    6528030    McDermott Technology, Inc.

6024

  

METHOD OF REDUCING NOx EMISSIONS WITH MINIMAL INCREASES IN UNBURNED CARBON AND
WATERWALL CORROSION

   Granted    13-Sep-1999    09/394163          20-Nov-2001    6318277   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 8 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6030

  

WALL PROTECTION FROM DOWNWARD FLOWING SOLIDS

   Granted    06-May-1999    09/305962          04-Apr-2000    6044805   
Babcock & Wilcox Power Generation Group, Inc.

6031

  

EMATS FOR SPOT WELD TESTING

   Granted    09-Mar-1999    09/265436          26-Jun-2001    6250163   
McDermott Technology, Inc.

6036

  

ULTRA-HIGH PARTICULATE COLLECTION OF SUB-MICRON AEROSOLS

   Granted    23-Apr-1999    09/298778          29-May-2001    6238459   
McDermott Technology, Inc.

6050

  

HORIZONTAL SPIRAL TUBE BOILER CONVECTION PASS ENCLOSURE DESIGN

A    Granted    16-Dec-2002    10/320342          13-Apr-2004    6718915   
Babcock & Wilcox Power Generation Group, Inc.

6058

  

SOLAR THERMAL ROCKET

   Granted    01-May-2000    09/563046          05-Feb-2002    6343464    BWX
Technologies, Inc.

6061

  

USE OF SULFIDE-CONTAINING LIQUORS FOR REMOVING MERCURY FROM FLUE GASES

   Granted    17-Dec-1999    09/464806          07-Jan-2003    6503470   
Babcock & Wilcox Power Generation Group, Inc. C1    Granted    20-Dec-2002   
10/324833    15-May-2003    20030091490 A1    02-May-2006    7037474    Babcock
& Wilcox Power Generation Group, Inc.

6067

  

METHOD FOR PRODUCING CHROMIUM CARBIDE COATINGS

   Granted    02-Aug-2000    09/631207          07-Jan-2003    6503340   
Babcock & Wilcox Power Generation Group, Inc.

6072

  

FINE SOLIDS RECYCLE IN CIRCULATING FLUIDIZED BED

   Granted    17-Dec-1999    09/464258          07-Aug-2001    6269778   
Babcock & Wilcox Power Generation Group, Inc.

6092

  

DRUMLESS NATURAL CIRCULATION BOILER

   Granted    01-Jun-2000    09/585878          08-Jan-2002    6336429   
Babcock & Wilcox Power Generation Group, Inc.

6094

  

SINGLE SPRAY LEVEL FOR FLUE GAS DESULFURIZATION SYSTEM WITH INTERNAL MAIN FEED
HEADERS

   Granted    01-Oct-2001    09/969333    03-Apr-2003    03-0061940   
02-Sep-2003    6613133    Babcock & Wilcox Power Generation Group, Inc.

6096

  

INTEGRATED AIR FOIL AND AMMONIA INJECTION GRID FOR SCR SYSTEM

   Granted    23-Jun-2000    09/602483          03-May-2005    6887435   
Babcock & Wilcox Power Generation Group, Inc.

6098

  

WALL PROTECTION FROM DOWNWARD FLOWING SOLIDS

   Granted    06-Nov-2001    09/979615          10-Dec-2002    6491000   
Babcock & Wilcox Power Generation Group, Inc.

6102

  

CIRCULATING FLUIDIZED BED REACTOR WITH SELECTIVE CATALYTIC REDUCTION

   Granted    13-Feb-2000    09/503218          28-May-2002    6395237   
Babcock & Wilcox Power Generation Group, Inc.    

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 9 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6103

  

EL TYPE PULVERIZERS

   Granted    27-Oct-2000    09/698558          05-Apr-2005    6874715   
Babcock & Wilcox Power Generation Group, Inc.

6111

  

COOLED TUBES ARRANGED TO FORM IMPACT TYPE PARTICLE SEPARATORS

   Granted    25-May-2001    09/865609    21-Feb-2002    20020020158 A1   
31-Dec-2002    6500221    Babcock & Wilcox Power Generation Group, Inc.

6112

  

CFB IMPACT TYPE PARTICLE COLLECTION ELEMENTS ATTACHED TO COOLED SUPPORTS

   Granted    25-May-2001    09/865332          24-Sep-2002    6454824   
Babcock & Wilcox Power Generation Group, Inc.

6117

  

SYSTEM FOR CONTROLLING FLUE GAS EXIT TEMPERATURE FOR OPTIMAL SCR OPERATIONS

   Granted    27-Feb-2002    10/085715    28-Aug-2003    03-0159662   
26-Aug-2003    6609483    Babcock & Wilcox Power Generation Group, Inc.

6121

  

METHOD FOR CONTROLLING ELEMENTAL MERCURY EMISSIONS

   Granted    05-Dec-2000    09/730100    06-Jun-2002    20020068030 A1   
15-Feb-2005    6855859    Babcock & Wilcox Power Generation Group, Inc.

6128

  

TAPERED CORROSION PROTECTION OF TUBES AT MUD DRUM LOCATION

   Granted    28-Sep-2000    09/670897          17-Dec-2002    6495268   
Babcock & Wilcox Power Generation Group, Inc. D    Granted    31-Oct-2002   
10/284625    20-Mar-2003    03/0051779    05-Oct-2004    6800149    Babcock &
Wilcox Power Generation Group, Inc.

6130

  

SPACER BAR WITH TUBE SLEEVE AND TAB

   Granted    06-Oct-2000    09/680725          14-Aug-2001    6273030   
Babcock & Wilcox Power Generation Group, Inc.

6145

  

INTERNAL FUEL STAGING TO IMPROVE FUEL CELL PERFORMANCE

   Granted    18-Jul-2000    09/618525          23-Apr-2002    6376117   
SOFCo-EFS Holdings, LLC

6156

  

FUEL CELL COLUMN HEAT EXCHANGER MATED MODULE

   Granted    02-Jan-1996    581989          18-Mar-1997    5612149    SOFCo-EFS
Holdings, LLC

6157

  

FUEL CELL MODULE

   Granted    04-Feb-1994    192416          02-Jan-1996    5480738    SOFCo-EFS
Holdings, LLC

6158

  

THERMALLY INTEGRATED REFORMER FOR SOLID OXIDE FUEL CELLS

   Granted    06-Oct-1993    08/133444          22-Nov-1994    5366819   
SOFCo-EFS Holdings, LLC

6159

  

THERMALLY INTEGRATED HEAT EXCHANGE SYSTEM FOR SOLID OXIDE ELECTROLYTE SYSTEMS

   Granted    29-Sep-1993    128522          23-Aug-1994    5340664    SOFCo-EFS
Holdings, LLC

6185

  

CFB WITH CONTROLLABLE IN-BED HEAT EXCHANGER

   Granted    17-Jul-2001    09/906993    23-Jan-2003    20030015150   
18-Mar-2003    6532905    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 10 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

6207

  

ATTACHABLE HEAT FLUX MEASURING DEVICE

   Granted    27-Oct-2000    09/697866          26-Nov-2002    6485174   
Babcock & Wilcox Power Generation Group, Inc.

6217

  

BOILER INTERNAL FLUE GAS BY-PASS DAMPER FOR FLUE GAS TEMPERATURE CONTROL

   Granted    19-Dec-2001    10/024874    27-Jun-2002    20020079374 A1   
15-Jun-2004    6748880    Babcock & Wilcox Power Generation Group, Inc.

7000

  

CIRCULATING FLUIDIZED BED REACTOR WITH SELECTIVE CATALYTIC REDUCTION

   Granted    07-Jan-2002    09/958622    05-Dec-2002    20020182122 A1   
22-Nov-2005    6967005    Babcock & Wilcox Power Generation Group, Inc.

7004

  

CHANNELIZED SCR INLET FOR IMPROVED AMMONIA INJECTION AND EFFICIENT NOx CONTROL

   Granted    29-Jun-2001    09/896169    02-Jan-2003    20030003029 A1   
14-Jun-2005    6905658    Babcock & Wilcox Power Generation Group, Inc.

7005

  

ARTICULATING WATER MONITOR CLEANING DEVICE

   Granted    26-Dec-2001    10/036173    03-Oct-2002    20020139402 A1   
02-Dec-2003    6655397    Diamond Power International, Inc.

7012

  

SOOTBLOWER NOZZLE ASSEMBLY WITH AN IMPROVED DOWNSTREAM NOZZLE

   Granted    02-Jan-2002    10/039430    05-Sep-2002    02/0121563   
20-Jul-2004    6764030    Diamond Power International, Inc.

7013

  

Sootblower mechanism providing varying lance rotational speed

   Granted    20-Dec-2001    10/029,900    27-Jun-2002    20020078982 A1   
10-Aug-2004    6772775    Diamond Power International, Inc.

7015

  

SOOTBLOWER LANCE TUBE FOR DUAL CLEANING MEDIA

   Granted    05-Feb-2002    10/049303    06-Nov-2003    0205261    31-Aug-2004
   6782902    Diamond Power International, Inc.

7020

  

HYDRAULIC LOADING SYSTEM FOR BALL AND RING PULVERIZERS

   Granted    07-Sep-2001    09/948823    13-Mar-2003    03/0047629   
26-Aug-2003    6609669    Babcock & Wilcox Power Generation Group, Inc.

7022

  

OSCILLATING SOOTBLOWER MECHANISM

   Granted    19-Jul-2002    10/199626    23-Jan-2003    03-0015151   
10-Jun-2003    6575122    Diamond Power International, Inc.

7025

  

FURNACE VIDEO CAMERA APPARATUS

   Granted    26-Sep-1997    08/938195          30-May-2000    6069652   
Diamond Power International, Inc. A    Granted    08-Dec-1999    09/456638      
   29-May-2001    6239831    Diamond Power International, Inc. A1    Granted   
06-Oct-2000    09/680578          17-Aug-2004    6778209    Diamond Power
International, Inc. A2    Granted    10-Jan-2001    09/758019    16-Aug-2001   
0013892    19-Oct-2004    6806900    Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 11 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7029

  

LASER WELDED BOILER TUBE WALL PANELS

   Granted    19-Jun-2002    10/175297    25-Dec-2003    20030234241   
08-Feb-2005    6852945    Babcock & Wilcox Power Generation Group, Inc.

7033

  

TWO-FLUTED HOUSING LINER

   Granted    25-Jan-2002    10/056825    31-Jul-2003    03-0141396   
31-Aug-2004    6783091    Babcock & Wilcox Power Generation Group, Inc.

7035

  

DUAL FUEL BURNER FOR A SHORTENED FLAME AND REDUCED POLLUTANT EMISSIONS

   Granted    21-May-2003    10/443287    25-Nov-2004    040234912   
04-Oct-2005    6951454    Babcock & Wilcox Power Generation Group, Inc.

7036

  

COMPACT FOOTPRINT CFB WITH MECHANICAL DUST COLLECTOR

   Granted    30-Apr-2002    10/135432    30-Oct-2003    20030202913   
08-Mar-2005    6863703    Babcock & Wilcox Power Generation Group, Inc.

7041

  

METHOD OF CONVERTING A DOWNFLOW/UPFLOW WET FLUE GAS DESULFURIZATION (WFGD)
SYSTEM TO AN UPFLOW SINGLE-LOOP WFGD SYSTEM

   Granted    16-Jul-2002    10/196597    22-Jan-2004    04-0011200   
27-Apr-2004    6726748    Babcock & Wilcox Power Generation Group, Inc.

7042

  

IMPROVED COLLECTION SCOOP FOR FGD BLEED STREAM OR EX SITU OXIDATION

   Granted    10-Jun-2002    10/166589    11-Dec-2003    03-0228247   
24-Feb-2004    6695018    Babcock & Wilcox Power Generation Group, Inc. D1   
Granted    16-Dec-2003    10/736914    08-Jul-2004    040131526    09-Aug-2005
   6926870    Babcock & Wilcox Power Generation Group, Inc. D2    Granted   
16-Dec-2003    10/737499    08-Jul-2004    040131525    13-Nov-2007    7294322
   Babcock & Wilcox Power Generation Group, Inc.

7043

  

BUBBLE CAP ASSEMBLY

   Granted    29-May-2003    10/447895    02-Dec-2004    20040237858 A1   
22-Mar-2005    6868795    Blasch Precision Ceramics, Inc. Babcock & Wilcox Power
Generation Group, Inc.

7048

  

FLUE GAS DESULFURIZATION SYSTEM WITH A STEPPED TRAY

   Granted    24-Oct-2002    10/279425    29-Apr-2004    04-0079235   
02-Aug-2005    6923852    Babcock & Wilcox Power Generation Group, Inc.

7052

  

PASSIVE SYSTEM FOR OPTIMAL NOx REDUCTION VIA SELECTIVE CATALYTIC REDUCTION

   Granted    06-Sep-2002    10/236854    11-Mar-2004    04-0045513   
04-Apr-2006    7021248    Babcock & Wilcox Power Generation Group, Inc.

7060

  

INTERMITTENT MIXER WITH LOW PRESSURE DROP

   Granted    18-Mar-2003    10/391393    23-Sep-2004    040182052   
20-Sep-2005    6946011    Babcock & Wilcox Power Generation Group, Inc. D1   
Granted    03-Aug-2005    11/196084    15-Dec-2005    050274413    06-Nov-2007
   7291194    Babcock & Wilcox Power Generation Group, Inc. D2    Granted   
03-Aug-2005    11/196075    08-Dec-2005    050268964    30-Oct-2007    7288128
   Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 12 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7062

  

UNBURNED CARBON AND OTHER COMBUSTIBLES

C1    Granted    06-Oct-1997    08/944120          30-Jun-1998    5774176   
Diamond Power International, Inc. C2    Granted    08-Sep-1997    08/925340   
      23-Nov-1999    5988079    Diamond Power International, Inc.

7063

  

COMBUSTION OPTIMIZATION SYSTEM

   Granted    25-Jan-1996    08/591012          18-Aug-1998    5794549   
Diamond Power International, Inc.

7064

  

SOOTBLOWING OPTIMIZATION SYSTEM

   Granted    09-Nov-1999    09/436944          04-Dec-2001    6325025   
Diamond Power International, Inc. D    Granted    01-Aug-2001    09/920697   
10-Jan-2002    0002956    30-Jul-2002    6425352    Diamond Power International,
Inc.

7065

  

ASH HANDLING SYSTEM

   Granted    18-Oct-2000    09/691562          15-Jan-2002    6338306   
Diamond Power International, Inc.

7067

  

IMPACT TYPE PARTICLE SEPARATOR MADE OF MUTUALLY INVERTED U-SHAPED ELEMENTS

   Granted    29-May-2003    10/447688    16-Dec-2004    20040250521   
22-Mar-2005    6869459    Babcock & Wilcox Power Generation Group, Inc.

7068

  

SOOTBLOWER CONTROL BASED ON BOILER THERMAL EFFICIENCY OPTIMIZATION

   Granted    18-Dec-2003    10/739858    19-Aug-2004    0159270    16-Aug-2005
   6928937    Diamond Power International, Inc.

7070

  

DEVICE FOR REGULATING AND CLEANING AN AIR INTAKE

   Granted    05-Sep-2000    09/623450          13-Aug-2002    6431125   
Diamond Power International, Inc.

7071

  

ANTI-VIBRATION BARS FOR BOILER TUBES WITH PROTECTIVE SHIELDS

   Granted    17-Mar-2004    10/802688    26-Jan-2006    060016402   
02-Oct-2007    7275589    Babcock & Wilcox Power Generation Group, Inc.

7072

  

DUAL PRESSURE RECOVERY BOILER

   Granted    20-Oct-2004    10/969125    20-Apr-2006    20060081199   
17-Jul-2007    7243619    Babcock & Wilcox Power Generation Group, Inc.

7073

  

SPLIT RING CASTING FOR BOILER TUBES WITH TUBE SHIELDS

   Granted    17-Mar-2004    10/802474    22-Sep-2005    050205018   
27-Feb-2007    7182045    Babcock & Wilcox Power Generation Group, Inc.

7075

  

RE-ORIENTED OVER FIRE AIR PORTS FOR REDUCTION OF NOx PRODUCTION FROM PULVERIZED
COAL-FIRED BURNERS

   Granted    29-Jan-2004    10/767978    04-Aug-2005    05-0166867   
01-Dec-2009    7624707    Babcock & Wilcox Power Generation Group, Inc.

7086

  

SOOTBLOWER NOZZLE ASSEMBLY WITH NOZZLES HAVING DIFFERENT GEOMETRIES

   Granted    24-Mar-2004    10/808047    11-Nov-2004    0222324    18-Apr-2006
   7028926    Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 13 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7087

  

ASSEMBLY AND METHOD FOR REMOVING A DEVICE FROM A BOILER

   Granted    15-Jun-2005    11/153671    16-Feb-2006    20060032468 A1   
29-Dec-2009    7637002    Diamond Power International, Inc.

7088

  

BAFFLE FOR INCREASED CAPTURE OF POPCORN ASH IN ECONOMIZER HOPPERS

   Granted    10-Jan-2005    11/033085    14-Jul-2005    05-0150439   
05-Sep-2006    7100521    Babcock & Wilcox Power Generation Group, Inc.

7097

  

IN-FURNACE REDUCTION OF NITROGEN OXIDE BY MIXED FUELS INVOLVING A BIOMASS
DERIVATIVE

   Published    27-Jun-2006    11/426906    15-Feb-2007    20070034126         
The Babcock & Wilcox Company Ole Miss

7098

  

SNCR DISTRIBUTION GRID

   Granted    12-Nov-2008    11/577171    05-Mar-2009    20090060806   
14-Feb-2012    8114359    Babcock & Wilcox Power Generation Group, Inc.

7100

  

BURNER WITH CENTER AIR JET

   Granted    30-Jun-2005    11/171027    04-Jan-2007    20070003889   
07-Oct-2008    7430970    Babcock & Wilcox Power Generation Group, Inc.

7101

  

SOOTBLOWER FRAME ASSEMBLY

   Granted    20-Dec-2005    10/561569    28-Dec-2006    20060288515 A1   
16-Nov-2010    7832366    Diamond Power International, Inc.

7105

  

OXY-FUEL REBURN: A METHOD FOR NOx REDUCTION BY FUEL REBURNING WITH OXYGEN

   Granted    18-Jul-2005    11/183512    16-Nov-2006    20060257800   
17-Feb-2009    7491055    Babcock & Wilcox Power Generation Group, Inc.

7106

  

CARRIER AIR HEATING SYSTEM FOR SCR

   Granted    13-Apr-2005    11/105053    19-Oct-2006    06-0234173   
15-Sep-2009    7588440    The Babcock & Wilcox Company

7107

  

WETTED PARTICLE AND DROPLET IMPINGEMENT

   Granted    23-Sep-2004    10/948478    23-Mar-2006    20060060088 A1   
16-Oct-2007    7282087    Babcock & Wilcox Power Generation Group, Inc.

7110

  

PORT RODDER WITH VELOCITY DAMPER

   Granted    26-May-2005    11/138574    01-Dec-2005    050263047   
01-Jul-2008    7392751    Diamond Power International, Inc.

7111

  

RETRACTABLE LIQUOR GUN FOR A RECOVERY FURNACE

   Granted    26-May-2005    11/138044    01-Dec-2005    050263108   
13-Jan-2009    7475645    Diamond Power International, Inc.

7112

  

DETONATION / DEFLAGRATION SOOTBLOWER

   Granted    14-Jun-2005    11/152577    12-Jan-2006    060005786   
22-Apr-2008    7360508    Diamond Power International, Inc.

7113

  

ABSORBER TOWER METAL HOOD TO CONCRETE SHELL ATTACHMENT

   Granted    10-Feb-2005    11/055760    24-Aug-2006    06-0185320   
04-May-2010    7707782    The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 14 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7115

  

SYSTEM USING OVER FIRE ZONE SENSORS AND DATA ANALYSIS

   Published    25-Feb-2008    12/036639    27-Aug-2009    20090214993         
Babcock & Wilcox Power Generation Group, Inc.

7117

  

BOILER WALL BOX COOLING SYSTEM

   Granted    24-Jun-2004    10/876132          09-Aug-2005    6925969   
Diamond Power International, Inc.

7118

  

TUNNELED MULTI-BLADE SWIRLER FOR LIQUID FUEL ATOMIZATION

   Granted    08-Jun-2005    11/100731    14-Dec-2006    06-0281036   
06-May-2008    7367798    Babcock & Wilcox Power Generation Group, Inc.

7122

  

HEAT EXCHANGER FRAMEWORK

   Granted    17-Jul-2006    11/487624    31-Jan-2008    20080022949   
16-Dec-2008    7464671    Babcock & Wilcox Power Generation Group, Inc.

7124

  

PASSIVE MIXING DEVICE FOR STAGED COMBUSTION OF GASEOUS BOILER FUELS

   Granted    11-Jul-2007    11/775919    15-Jan-2009    20090017402   
24-Feb-2009    7493876    The Babcock & Wilcox Company

7126

  

STEAM/WATER CONICAL CYCLONE SEPARATOR

   Granted    05-Jul-2007    11/753335    08-Jan-2009    09-0010721   
29-Dec-2009    7637699    The Babcock & Wilcox Company

7128

  

LOW NOx CYCLONE FURNACE STEAM GENERATOR

   Granted    25-Jan-2008    11/720506    05-Jun-2008    20080127869   
19-Apr-2011    7926432    Babcock & Wilcox Power Generation Group, Inc.

7136

  

ENHANCEMENT OF CONVENTIONAL SCR AND SNCR PROCESSES WITH AMMONIA DESTRUCTION
CATALYST

   Granted    07-Apr-2008    12/098623    08-Oct-2009    20090252665   
08-Mar-2011    7901647    Babcock & Wilcox Power Generation Group, Inc.

7144

  

STEAM GENERATOR TO CONTAIN AND COOL SYNTHESIS GAS

   Granted    27-Jul-2005    11/191183    17-Jan-2008    20080011247   
26-Apr-2011    7931710    The Babcock & Wilcox Company

7145

  

RECOVERY BOILER COMBUSTION AIR SYSTEM WITH INTERMEDIATE AIR PORTS VERTICALLY
ALIGNED WITH MULTIPLE LEVELS OF TERTIARY AIR PORTS

   Granted    30-Mar-2007    11/694125    02-Oct-2008    20080236459   
17-Dec-2013    8607718    Babcock & Wilcox Power Generation Group, Inc.

7146

  

LARGE DIAMETER MID-ZONE AIR SEPARATION CONE FOR EXPANDING IRZ

   Granted    01-Jun-2006    11/444779    06-Dec-2007    20070281265   
14-Feb-2012    8113824    Babcock & Wilcox Power Generation Group, Inc.

7148

  

CIRCULATION SYSTEM FOR SLIDING PRESSURE STEAM GENERATOR

   Granted    07-Jun-2006    11/448648    13-Dec-2007    20070283906   
15-Sep-2009    7587996    The Babcock & Wilcox Company

7149

  

LINK TYPE SEISMIC TIE FOR BOILERS

   Granted    03-May-2007    11/743722    06-Nov-2008    08-0271686   
25-May-2010    7721680    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 15 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7150

  

ASSEMBLY FOR ASH SEPARATION FROM FLUE GAS

   Granted    27-Feb-2007    11/711509    28-Aug-2008    08-0202077   
10-Nov-2009    7615086    Babcock & Wilcox Power Generation Group, Inc.

7155

  

RADIANT SYNGAS COOLER

   Granted    26-Oct-2006    11/588045    31-May-2007    070119577   
15-Sep-2009    7587995    The Babcock & Wilcox Company

7159

  

HYBRID WET ELECTROSTATIC PRECIPITATOR (HWESP)

   Granted    27-Mar-2008    12/056417    01-Oct-2009    20090241781   
15-Dec-2009    7632341    Babcock & Wilcox Power Generation Group, Inc.

7160

  

APPARATUS FOR CLEANING A SMELT SPOUT OF A COMBUSTION DEVICE (BLADERUNNER)

   Granted    24-May-2006    11/439674    29-Nov-2007    20070272130   
15-Jun-2010    7735435    Diamond Power International, Inc.

7164

  

PROCESS FOR CONTROLLING THE MOISTURE CONCENTRATION OF A COMBUSTION FLUE GAS

   Granted    11-Apr-2007    11/733942    18-Oct-2007    0243119    08-Sep-2009
   7585476    The Babcock & Wilcox Company

7166

  

INTEGRATED FLUIDIZED BED ASH COOLER

   Granted    19-Apr-2006    11/406765    13-Dec-2007    20070283902   
16-Dec-2008    7464669    Babcock & Wilcox Power Generation Group, Inc.

7171

  

END SUPPORT CONFIGURATION FOR STEAM TUBES OF A SUPERHEATER OR REHEATER

   Granted    26-Apr-2007    11/740340    30-Oct-2008    080264358   
14-Jul-2009    7559294    Babcock & Wilcox Power Generation Group, Inc.

7174

  

SELF SUPPORTING REINFORCED HEADER PIPE

   Granted    15-Mar-2007    11/686437    27-Sep-2007    07-0221279   
08-Jun-2010    7730908    Babcock & Wilcox Power Generation Group, Inc.

7176

  

CLOSED CYCLE MHD-FARADAY GENERATION OF ELECTRIC POWER USING STEAM AS THE GASEOUS
MEDIUM

   Granted    19-Jul-2007    11/780130    22-Jan-2009    20090021010   
10-Dec-2013    8601816    Babcock & Wilcox Power Generation Group, Inc.

7180

  

MULTIPLE PASS ECONOMIZER AND METHOD FOR SCR TEMPERATURE CONTROL

   Granted    09-May-2006    11/430761    15-Nov-2007    07-0261646   
25-Aug-2009    7578265    The Babcock & Wilcox Company C    Granted   
03-Oct-2006    11/542413    15-Nov-2007    07-0261647    29-Dec-2009    7637233
   The Babcock & Wilcox Company

7181

  

METHOD OF MANUFACTURING A TUBULAR STRUCTURE

   Granted    17-May-2007    11/749967    05-Jun-2008    20080128580   
15-Nov-2011    8056229    Babcock & Wilcox Canada Ltd.                        
Babcock & Wilcox Power Generation Group, Inc.

7190

  

STEPPED DOWN GAS MIXING DEVICE

   Granted    03-Feb-2010    12/699407    04-Aug-2011    20110188338   
27-Nov-2012    8317390    Babcock & Wilcox Power Generation Group, Inc.

7191

  

COMPACT RADIAL PLATEN ARRANGEMENT FOR RADIANT SYNGAS COOLER

   Granted    15-Aug-2007    11/839285    21-Feb-2008    20080041572   
01-Apr-2014    8684070    The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 16 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7193

  

RAPPER MECHANICAL ARRANGEMENT OF A RADIANT SYNGAS COOLER

   Published    14-Aug-2007    11/838580    21-Feb-2008    20080041322         
The Babcock & Wilcox Company

7194

  

SEALING ARRANGEMENT WITH A SEGMENTED SEAL AND PRESSURE RELIEF

   Granted    15-Aug-2007    11/839357    21-Feb-2008    20080042373   
20-Mar-2012    8136544    Babcock & Wilcox Power Generation Group, Inc.

7195

  

CATALYST PARTICULATE DIVERTER

   Granted    07-Sep-2007    11/851443    12-Mar-2009    20090065414   
30-Nov-2010    7842251    Babcock & Wilcox Power Generation Group, Inc.

7200

  

EXTENDED WATER LEVEL RANGE STEAM / WATER CONICAL CYCLONE SEPARATOR

   Granted    19-Sep-2007    11/857898    20-Mar-2008    20080069646   
30-Nov-2010    7842113    Babcock & Wilcox Power Generation Group, Inc.

7207

  

SPRAY DRYER ABSORBER AND RELATED PROCESSES

   Published    13-Sep-2007    11/854795    19-Mar-2009    20090074642         
The Babcock & Wilcox Company

7212

  

CONTOURED FLAT STUD AND STUD ARRANGEMENT FOR CYCLONE SLAG TAPS

   Granted    18-Jul-2008    12/175524    21-Jan-2010    20100012005   
03-Sep-2013    8522729    Babcock & Wilcox Power Generation Group, Inc.

7214

  

IN-SITU REGENERATION OF A CATALYST MASKED BY CALCIUM SULFATE

   Granted    26-Mar-2008    12/055439    01-Oct-2009    20090247392   
01-Nov-2011    8048818    Babcock & Wilcox Power Generation Group, Inc.

7219

  

A LOW-TEMPERATURE, MOVING BED CATALYTIC REACTOR FOR CONTROL OF NOX EMISSIONS
FROM COAL COMBUSTION

   Granted    18-Jul-2008    12/175540    05-Feb-2009    20090035200   
17-Aug-2010    7776293    Babcock & Wilcox Power Generation Group, Inc.

7223

  

SEGREGATED IN-SITU FORCED OXIDATION WET FLUE GAS DESULFURIZATION FOR
OXYGEN-FIRED FOSSIL FUEL COMBUSTION

   Published    12-Oct-2009    12/577456    14-Apr-2011    20110083592         
Babcock & Wilcox Power Generation Group, Inc.

7224

  

SYSTEM AND METHOD FOR MINIMIZING NITROGEN OXIDE (NOx) EMISSIONS IN CYCLONE
COMBUSTORS

   Published    29-May-2008    12/129052    08-Jan-2009    20090007827         
Babcock & Wilcox Power Generation Group, Inc.                         American
Air Liquide, Inc.

7227

  

METHOD AND APPARATUS FOR PREPARING PULVERIZED COAL USED TO PRODUCE SYNTHESIS GAS

   Granted    01-Apr-2008    12/060459    09-Oct-2008    20080245076   
23-Aug-2011    8001788    Babcock & Wilcox Power Generation Group, Inc.

7228

  

STEAM GENERATOR ARRANGEMENT

   Granted    11-Apr-2008    12/101513    16-Oct-2008    20080251037   
25-Oct-2011    8042497    Babcock & Wilcox Power Generation Group, Inc.

7230

  

COIN RETRIEVAL FROM REFUSE

   Published    06-Aug-2007    11/834247    12-Feb-2009    20090038996         
The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 17 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7231

  

TRI-SECTOR REGENERATIVE OXIDANT PREHEATER FOR OXY-FIRED PULVERIZED COAL
COMBUSTION

   Granted    08-Jul-2008    12/169168    15-Jan-2009    20090013941   
11-Dec-2012    8327809    Babcock & Wilcox Power Generation Group, Inc.

7232

  

ECONOMIZER ARRANGEMENT FOR STEAM GENERATOR

D    Published    15-Jan-2014    14/155398    08-May-2014    20140123915      
   Babcock & Wilcox Power Generation Group, Inc.

7232

  

ECONOMIZER ARRANGEMENT FOR STEAM GENERATOR

   Granted    17-May-2007    11/750271    20-Nov-2008    20080282997   
28-Jan-2014    8635976    The Babcock & Wilcox Company

7233

  

METHOD AND APPARATUS FOR THE PRODUCTION AND EXTRACTION OF MOLYBDENUM-99

   Granted    23-Feb-1998    09/028183          08-Jun-1999    5910971    BWXT
Services, Inc.

7234

  

CARBON OXIDE AND/OR SULFUR OXIDE CAPTURE IN A LIQUID ENVIRONMENT

   Published    13-Oct-2009    12/577806    29-Apr-2010    20100104492         
Babcock & Wilcox Power Generation Group, Inc.

7235

  

RETRACTABLE ARTICULATING ROBOTIC SOOTBLOWER

   Granted    26-Feb-2009    12/393441    26-Aug-2010    20100212608 A1   
15-May-2012    8176883    Diamond Power International, Inc.

7237

  

METHOD OF FORMING, INSERTING AND PERMANENTLY BONDING RIBS IN BOILER TUBES

   Granted    06-Jun-2008    12/134295    10-Dec-2009    20090301159   
08-Jan-2013    8350176    Babcock & Wilcox Power Generation Group, Inc.

7238

  

BLACK PLANT STEAM FURNACE INJECTION

   Granted    17-Jul-2008    12/175102    29-Jan-2009    20090025658   
01-Nov-2011    8047162    Babcock & Wilcox Power Generation Group, Inc.

7245

  

SOOTBLOWER ISOLATION WALL BOX

   Granted    17-Sep-2009    12/561488    17-Mar-2011    20110061611   
05-Nov-2013    8573598    Babcock & Wilcox Power Generation Group, Inc.         
               Diamond Power International, Inc.

7247

  

HEAT EXCHANGER

   Published    14-Jan-2009    12/353716    16-Jul-2009    20090178779         
Babcock & Wilcox Power Generation Group, Inc.

7249

  

ENHANCED STEAM CYCLE UTILIZING A DUAL PRESSURE RECOVERY BOILER WITH REHEAT

   Granted    26-Mar-2008    12/055832    01-Oct-2009    20090241860   
21-May-2013    8443606    Babcock & Wilcox Power Generation Group, Inc.

7256

  

OXY-COMBUSTION COAL FIRED BOILER AND METHOD OF TRANSITIONED BETWEEN AIR AND
OXYGEN FIRING

   Granted    13-Apr-2009    12/422685    15-Oct-2009    20090255450   
04-Jun-2013    8453585    Babcock & Wilcox Power Generation Group, Inc.         
               American Air Liquide, Inc.

7257

  

A METHOD FOR ERECTION OF A SOLAR RECEIVER AND SUPPORT TOWER THAT INCLUDES
UTILIZING A CLIMBER MECHANISM TO RAISE AND INSERT TOWER SECTIONS IN ORDER TO
INCREASE THE HEIGHT OF THE SUPPORT TOWER

   Granted    04-May-2009    12/435062    12-Nov-2009    20090276993   
14-Aug-2012    8240051    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 18 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7261

  

WET SCRUBBER TRAY

   Granted    13-Jun-2009    12/484187    17-Dec-2009    20090309245   
09-Apr-2013    8413967    Babcock & Wilcox Power Generation Group, Inc. D   
Published    12-Mar-2013    13/797003    10-Oct-2013    2013026725         
Babcock & Wilcox Power Generation Group, Inc.

7265

  

ACCESS DOOR WITH INSIDE LATCH RELEASE

   Granted    22-Jan-2009    12/357743    22-Jul-2010    20100181781   
20-Mar-2012    8136851    Babcock & Wilcox Power Generation Group, Inc.

7266

  

SHOP-ASSEMBLED SOLAR RECEIVER HEAT EXCHANGER

   Published    23-Oct-2009    12/605241    29-Apr-2010    20100101564 A1      
   Babcock & Wilcox Power Generation Group, Inc.

7268

  

BLADED BULLET COAL DIFFUSER WITH COAL LINE BALANCING DEVICE

   Published    09-Nov-2009    12/614480    20-May-2010    20100123027         
Babcock & Wilcox Power Generation Group, Inc.

7281

  

IN-BED SOLIDS CONTROL VALVE

   Granted    30-Sep-2009    12/570823    31-Mar-2011    20110073049   
07-May-2013    8434430    Babcock & Wilcox Power Generation Group, Inc.

7283

  

PRIMARY OXIDANT FEED TO OXY-FIRED CIRCULATING FLUIDIZED BED (CFB)

   Granted    30-Sep-2009    12/571187    31-Mar-2011    20110073022   
22-Oct-2013    8561557    Babcock & Wilcox Power Generation Group, Inc.

7284

  

CIRCULATING FLUIDIZED BED (CFB) WITH IN-FURNACE SECONDARY AIR NOZZLES

   Granted    30-Sep-2009    12/571279    31-Mar-2011    20110073050 A1   
07-Jan-2014    8622029    Babcock & Wilcox Power Generation Group, Inc.

7287

  

SYSTEM AND METHOD FOR SOFTENING WATER FOR USE IN A SCRUBBER

   Published    19-Jan-2010    12/689313    26-Aug-2010    20100212497         
Babcock & Wilcox Power Generation Group, Inc.

7288

  

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST AND CONTROL OF MULTIPLE
EMISSIONS

   Granted    21-Jan-2010    12/691527    28-Oct-2010    20100273643   
06-May-2014    8716169    Babcock & Wilcox Power Generation Group, Inc. C   
Pending    07-Apr-2014    14/246380                Babcock & Wilcox Power
Generation Group, Inc.

7289

  

INTEGRATED SPLIT STREAM WATER COIL AIRHEATER & ECONOMIZER (IWE)

   Granted    19-Oct-2009    12/581637    16-Sep-2010    20100229805   
16-Oct-2012    8286595    Babcock & Wilcox Power Generation Group, Inc.

7290

  

OXY-FUEL COMBUSTION OXIDANT HEATER INTERNAL ARRANGEMENT

   Published    25-Feb-2010    12/712268    13-Oct-2011    20110250551         
Babcock & Wilcox Power Generation Group, Inc.

7295

  

SOOTBLOWER WITH PROGRESSIVE CLEANING ARC

   Granted    18-Dec-2009    12/642210          11-Jan-2011    7865996   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 19 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7299

  

SYSTEM FOR CONTROLLING COAL FLOW IN A COAL PULVERIZER

   Granted    22-Jun-2010    12/820481    23-Dec-2010    20100320298   
20-Mar-2012    8136746    Babcock & Wilcox Power Generation Group, Inc.

7302

  

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST

   Granted    25-Aug-2009    12/547040    03-Mar-2011    20110048234   
02-Jul-2013    8475573    Babcock & Wilcox Power Generation Group, Inc.

7303

  

REDOX METHOD FOR CAPTURE OF TOTAL GASEOUS MERCURY BY WET FGD

   Granted    15-Jul-2010    12/837131    20-Jan-2011    20110014104   
10-Jan-2012    8092766    Babcock & Wilcox Power Generation Group, Inc.

7304

  

WEAR-RESISTANT VALVE FOR TRANSPORTING PARTICULATE MATTER AND METHOD OF MAKING

   Granted    27-Apr-2010    12/768133    27-Oct-2011   

US201102592

51

   22-Apr-2014    8702058    Diamond Power International, Inc.

7312

  

EMERGENCY CORE COOLING SYSTEMS FOR PRESSURIZED WATER REACTOR

   Granted    23-Mar-2011    13/069657    27-Sep-2012    20120243651   
28-Jan-2014    8638898    Babcock & Wilcox Nuclear Energy, Inc.

7313

  

CHEMICAL COMPOUNDS FOR THE REMOVAL OF CARBON DIOXIDE FROM GASES

   Published    22-Mar-2011    13/069204    29-Sep-2011    20110232490         
Babcock & Wilcox Power Generation Group, Inc.

7315

  

METHOD AND APPARATUS FOR THE EXTRACTION AND PROCESSING OF MOLYBDENUM-99

   Granted    17-Feb-2011    13/029332    25-Aug-2011    20110206579   
28-May-2013    8449850    Babcock & Wilcox Technical Services Group, Inc.

7319

  

HYBRID WATER TREATMENT FOR HIGH TEMPERATURE STEAM GENERATORS

   Granted    17-Mar-2010    12/725777    22-Sep-2011    20110229371   
02-Oct-2012    8277726    Babcock & Wilcox Power Generation Group, Inc.

7322

  

INTEGRATED FLUE GAS DEHUMIDIFICATION AND WET COOLING TOWER SYSTEM

   Granted    06-Jul-2010    12/830850          09-Aug-2011    7993615   
Babcock & Wilcox Power Generation Group, Inc.

7325

  

COMPACT NUCLEAR REACTOR

   Published    25-Oct-2010    12/911572    29-Mar-2012    20120076254         
Babcock & Wilcox Nuclear Energy, Inc.

7326

  

COMPACT NUCLEAR REACTOR WITH INTEGRAL STEAM GENERATOR

   Pending    27-Sep-2010    12/891317                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Canada Ltd.

7327

  

INTEGRAL HELICAL COIL PRESSURIZED WATER NUCLEAR REACTOR

   Published    08-Jun-2010    12/796626    16-Dec-2010    20100316181         
Babcock & Wilcox Nuclear Energy, Inc.

7332

  

VARIABLE INDUCTANCE CURRENT LIMITING REACTOR CONTROL SYSTEM FOR ELECTROSTATIC
PRECIPITATOR

   Granted    22-Nov-1994    08/338631          06-Jan-1998    5705923   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 20 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7333

  

COLLECTOR PLATE FOR ELECTROSTATIC PRECIPITATOR

   Granted    28-Sep-1995    08/530300          09-Sep-1997    5665147   
Babcock & Wilcox Power Generation Group, Inc.

7334

  

METHOD FOR CONTROLLING AN EVAPORATIVE GAS CONDITIONING SYSTEM

   Granted    10-Oct-1997    08/948912          14-Sep-1999    5950441   
Babcock & Wilcox Power Generation Group, Inc. D    Granted    17-Sep-1998   
09/156789          06-Apr-1999    5890369    Babcock & Wilcox Power Generation
Group, Inc.

7335

  

METHOD AND SYSTEM FOR IMPROVED RAPPER CONTROL

   Granted    06-Jul-2001    09/900082    16-Jan-2003    20030010203   
01-Apr-2003    6540812    Babcock & Wilcox Power Generation Group, Inc.

7336

  

AN APPARATUS AND METHOD FOR FILTERING VOLTAGE FOR AN ELECTROSTATIC PRECIPATOR

   Granted    19-Mar-2002    10/063099          26-Aug-2003    6611440   
Babcock & Wilcox Power Generation Group, Inc.

7338

  

SYSTEM AND METHOD FOR APPLYING PARTIAL DISCHARGE ANALYSIS FOR ELECTROSTATIC
PRECIPITATOR

   Granted    29-Dec-2005    11/321832    05-Jul-2007    20070151446   
18-Nov-2008    7452403    Babcock & Wilcox Power Generation Group, Inc.

7339

  

AN ELECTROSTATIC PRECIPITATOR HAVING A SPARK CURRENT LIMITING RESISTORS AND
METHOD FOR LIMITING SPARKING

   Granted    27-Feb-2007    11/679513    28-Aug-2008    20080202331   
27-Apr-2010    7704302    Babcock & Wilcox Power Generation Group, Inc. D   
Granted    15-Apr-2010    12/760820    13-Jan-2011    20110005388    30-Aug-2011
   8007566    Babcock & Wilcox Power Generation Group, Inc.

7343

  

SYSTEM AND METHOD FOR LOCATING SPARKS IN ELECTROSTATIC PRECIPITATORS

   Granted    12-Nov-2008    12/269104    13-May-2010    20100116127   
10-Jul-2012    8216341    Babcock & Wilcox Power Generation Group, Inc.

7346

  

METHOD AND SYSTEM TO FACILITATE IMPROVING ELECTROSTATIC PRECIPITATOR PERFORMANCE

   Granted    14-Jun-2007    11/763195    18-Dec-2008    20080307974 A1   
02-Feb-2010    7655068    Babcock & Wilcox Power Generation Group, Inc.

7348

  

APPARATUS AND ARRANGEMENT FOR HOUSING VOLTAGE CONDITIONING AND FILTERING
CIRCUITRY COMPONENTS FOR AN ELECTROSTATIC PRECIPITATOR

   Granted    20-Aug-2009    12/544608    24-Feb-2011    20110043999   
16-Aug-2011    8000102    Babcock & Wilcox Power Generation Group, Inc.

7353

  

SYSTEMS AND METHODS FOR MONITORING A RAPPING PROCESS

   Granted    03-Sep-2008    12/203713    04-Mar-2010    20100057269   
26-Mar-2013    8404020    Babcock & Wilcox Power Generation Group, Inc.

7355

  

COLLECTING PLATE CLEANING USING A RESONANT FREQUENCY WAVE APPLICATION

   Granted    17-Dec-2009    12/640253    23-Jun-2011    20110146486   
11-Dec-2012    8328907    Babcock & Wilcox Power Generation Group, Inc.

7361

  

PNEUMATIC FLOW DELIVERY OF WATER TO HUMIDIFICATION PERMEATION TUBE OR VAPORIZER
FOR ELEMENTAL Hg GAS

   Granted    29-Jun-2007    11/824089    01-Jan-2009    20090000349   
21-May-2013    8443648    Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 21 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7365

  

APPARATUS FOR USE IN SAMPLE MONITORING

   Granted    08-Aug-2008    12/188672    11-Feb-2010    20100031729 A1   
20-Sep-2011    8020457    Babcock & Wilcox Power Generation Group, Inc.

7367

  

CALIBRATION SYSTEM AND METHOD OF USING MID-IR LASER MEASURE AND MONITOR EXHAUST
POLLUTANT

   Published    09-Dec-2009    12/633862    09-Jun-2011    20110132063         
Babcock & Wilcox Power Generation Group, Inc.

7368

  

SYSTEMS AND METHODS FOR ACCESSING DATA FROM A DATABASE

   Published    25-Jun-2009    12/491324    30-Dec-2010    20100332469         
Babcock & Wilcox Power Generation Group, Inc.

7371

  

SYSTEM AND METHOD FOR STABILIZING A SENSOR

   Granted    20-Jan-2010    12/690744    21-Jul-2011    20110174053   
10-Sep-2013    8528429    Babcock & Wilcox Power Generation Group, Inc.

7372

  

CLEANING SYSTEM AND METHOD FOR CONTINUOUS EMISSIONS MONITORING EQUIPMENT

   Granted    02-Oct-2006    11/541970    03-Apr-2008    20080078260   
21-Jul-2009    7562556    Babcock & Wilcox Power Generation Group, Inc.

7373

  

SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR CONTINUOUS EMISSIONS
MONITORING ON-LINE (NetDAHS)

   Granted    12-May-2004    10/709543    01-Dec-2005    20050267642   
20-Feb-2007    7181320    Babcock & Wilcox Power Generation Group, Inc.

7376

  

SYSTEM AND METHOD FOR PROTECTION OF SCR CATALYST AND CONTROL OF MULTIPLE
EMISSIONS

   Granted    21-Oct-2010    12/909753    26-Apr-2012    20120100052   
06-Nov-2012    8303919    Babcock & Wilcox Power Generation Group, Inc.

7377

  

CATALYSTS POSSESSING AN IMPROVED RESISTANCE TO POISONING

   Published    25-Jul-2011    13/190105    06-Dec-2012    20120308459         
Babcock & Wilcox Power Generation Group, Inc.

7382

  

INTEGRATED FLUE GAS DEHUMIDIFICATION AND WET COOLING TOWER SYSTEM

   Granted    08-Jul-2011    13/178576    23-Feb-2012    20120042779   
27-Aug-2013    8518148    Babcock & Wilcox Power Generation Group, Inc.

7384

  

CONDENSATE REMOVAL SOOTBLOWER NOZZLE

   Pending    08-Feb-2013    61/762613                Diamond Power
International, Inc.

7386

  

TERMINAL ELEMENTS FOR COUPLING CONNECTING RODS AND CONTROL RODS IN CONTROL ROD
ASSEMBLIES FOR A NUCLEAR REACTOR

   Granted    24-Aug-2010    12/862124    01-Mar-2012    20120051482   
03-Sep-2013    8526563    Babcock & Wilcox Nuclear Energy, Inc.

7387

  

SUPPORT STRUCTURE FOR A CONTROL ROD ASSEMBLY OF A NUCLEAR REACTOR

   Published    21-Oct-2010    12/909252    26-Apr-2012    20120099691         
Babcock & Wilcox Nuclear Energy, Inc.

7388

  

CONTROL ROD/CONTROL ROD DRIVE MECHANISM COUPLINGS

   Pending    07-Oct-2010    12/899739                Babcock & Wilcox Nuclear
Energy, Inc.                         Babcock & Wilcox Nuclear Operations Group,
Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 22 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7389

  

SHAFT-TO-ROLLER ATTACHMENT FOR CLINKER GRINDER ROLLER

   Published    18-Oct-2011    13/275826    18-Apr-2013    20130092776         
Diamond Power International, Inc.

7390

  

CONTROL SYSTEM AND METHOD FOR PRESSURIZED WATER REACTOR (PWR) AND PWR SYSTEMS
INCLUDING SAME

   Published    16-Dec-2010    12/970067    21-Jun-2012    20120155594         
Babcock & Wilcox Nuclear Energy, Inc.

7391

  

ENVIRONMENTALLY ROBUST ELECTROMAGNETS AND ELECTRIC MOTORS EMPLOYING SAME FOR USE
IN NUCLEAR REACTORS

   Published    22-Jul-2011    13/188946    24-Jan-2013    20130022163         
Babcock & Wilcox Nuclear Operations Group, Inc.

7392

  

NUCLEAR REACTOR REFUELING METHODS AND APPARATUSES

   Published    19-Aug-2011    13/213389    21-Feb-2013    20130044850         
Babcock & Wilcox Nuclear Energy, Inc.

7397

  

CONTROL ROD WITH OUTER HAFNIUM SKIN

   Published    12-Dec-2011    13/316826    13-Jun-2013    20130148773         
Babcock & Wilcox Nuclear Energy, Inc.

7399

  

STEAM CYCLE EFFICIENCY IMPROVEMENT WITH PRE-ECONOMIZER

   Published    25-Aug-2011    13/217833    01-Mar-2012    20120048215         
Babcock & Wilcox Power Generation Group, Inc.

7405

  

SOLAR RECEIVER WITH DUAL-EXPOSURE HEAT ABSORPTION PANEL

   Published    15-Nov-2012    13/677545    16-May-2013    20130118481         
Babcock & Wilcox Power Generation Group, Inc.

7406

  

SOLAR TUBE PANEL WITH DUAL-EXPOSURE HEAT ABSORPTION

   Published    15-Nov-2012    13/677519    16-May-2013    20130118480         
Babcock & Wilcox Power Generation Group, Inc.

7409

  

HIGH EFFICIENCY SOLAR RECEIVER

   Published    15-Nov-2012    13/678320    16-May-2013    20130118482         
Babcock & Wilcox Power Generation Group, Inc.

7410

  

DUAL PHASE FUEL FEEDER FOR BOILERS

   Pending    07-Apr-2014    14/246683                Babcock & Wilcox Power
Generation Group, Inc. P    Pending    11-Apr-2013    61/810960               
Babcock & Wilcox Power Generation Group, Inc.

7413

  

INTEGRATED EMERGENCY CORE COOLING CONDENSER FOR PRESSURIZED WATER REACTOR

   Published    15-Jun-2011    13/161078    20-Dec-2012    20120321030         
Babcock & Wilcox Nuclear Energy, Inc.

7414

  

COMPACT INTEGRAL PRESSURIZED WATER NUCLAR REACTOR

   Published    13-Apr-2011    13/085527    18-Oct-2012    20120263270         
Babcock & Wilcox Nuclear Energy, Inc.

7416

  

PRESSURIZER BAFFLE PLATE AND PRESSURIZED WATER REACTOR (PWR) EMPLOYING SAME

   Granted    16-May-2011    13/108734          25-Mar-2014    8681928   
Babcock & Wilcox Nuclear Energy, Inc.                         Babcock & Wilcox
Canada Ltd.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 23 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7417

  

IN-BED SOLIDS CONTROL VALVE WITH IMPROVED RELIABILITY

   Published    17-Oct-2012    13/653636    17-Apr-2014    20140102342         
Babcock & Wilcox Power Generation Group, Inc.

7418

  

PRESSURIZED WATER REACTOR WITH UPPER VESSEL SECTION PROVIDING BOTH PRESSURE AND
FLOW CONTROL

   Published    17-May-2011    13/109120    22-Nov-2012    20120294405         
Babcock & Wilcox Nuclear Energy, Inc.

7419

  

PLANT LAYOUT

   Published    06-Feb-2012    13/366909    16-Aug-2012    20120207261         
Babcock & Wilcox Nuclear Energy, Inc.

7420

  

DESREACTOR VESSEL

   Granted    07-Mar-2011    29/386966          17-Dec-2013    D695677   
Babcock & Wilcox Nuclear Energy, Inc.

7421

  

DESREACTOR VESSEL

   Granted    15-Apr-2011    29/389704          08-Oct-2013    D691084   
Babcock & Wilcox Nuclear Energy, Inc.

7422

  

PRESSURIZED WATER REACTOR WITH REACTOR COOLANT PUMPS OPERATING IN THE DOWNCOMER
ANNULUS

   Published    28-Jul-2011    13/192735    31-Jan-2013    20130028367         
Babcock & Wilcox Nuclear Energy, Inc.

7423

  

FAIL-SAFE REACTIVITY COMPENSATION METHOD FOR A NUCLEAR REACTOR

   Published    11-Oct-2012    13/649419    17-Apr-2014    20140105349         
Babcock & Wilcox Technical Services Group, Inc.

7425

  

ADVANCED ULTRA SUPERCRITICAL STEAM GENERATOR

   Pending    03-Oct-2013    14/044900                Babcock & Wilcox Power
Generation Group, Inc.

7426

  

FREEZE PROTECTION SYSTEM FOR SOLAR RECEIVER

   Published    15-Nov-2012    13/677499    16-May-2013    20130118477         
Babcock & Wilcox Power Generation Group, Inc.

7430

  

SYSTEM AND METHOD FOR INCREASING THE SERVICE LIFE AND/OR CATALYTIC ACTIVITY OF
AN SCR CATALYST AND CONTROL OF MULTIPLE EMISSIONS

   Granted    27-May-2011    13/117332    22-Sep-2011    20110229388   
08-Apr-2014    8691719    Babcock & Wilcox Power Generation Group, Inc.

7431

  

FUEL PREPARATION FOR USE IN THE PRODUCTION OF MEDICAL ISOTOPES

   Published    24-Oct-2012    13/659419    24-Apr-2014    20140112858         
Babcock & Wilcox Technical Services Group, Inc.

7434

  

DRY SORBENT INJECTION DURING STEADY-STATE CONDITIONS IN DRY SCRUBBER

   Published    12-Jul-2012    13/548147    20-Jun-2013    20130156664         
Babcock & Wilcox Power Generation Group, Inc.

7435

  

SHOP ASSEMBLED VERTICAL SERPENTINE FLOW MOLTEN SALT SOLAR RECEIVER

   Published    27-Jul-2012    13/560347    01-Aug-2013    20130192586         
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 24 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7436

  

PRESSURIZED WATER REACTOR WITH REACTOR COOLANT PUMPS COMPRISING TURBO PUMPS
DRIVEN BY EXTERNAL PUMPS

   Published    15-Apr-2013    13/862742    14-Nov-2013    2013031787         
Babcock & Wilcox Power Generation Group, Inc.

7437

  

REACTOR COOLANT PUMP SYSTEM INCLUDING TURBO PUMPS SUPPLIED BY A MAINFOLD PLENUM
CHAMBER

   Published    15-Apr-2013    13/863047    14-Nov-2013    2013031788         
Babcock & Wilcox Power Generation Group, Inc.

7438

  

REACTOR COOLANT PUMP SYSTEM WITH ANNULAR FLOW TURBO PUMP

   Published   

15-Apr-2013

  

13/863121

   14-Nov-2013    2013031789          Babcock & Wilcox Power Generation Group,
Inc.

7439

  

PRESSURIZED WATER REACTOR WITH REACTOR COOLANT PUMP SYSTEM INCLUDING JET PUMPS

   Published    16-Apr-2013    13/863427    14-Nov-2013    2013031790         
Babcock & Wilcox Power Generation Group, Inc.

7440

  

PRESSURIZED WATER REACTOR WITH COMPACT PASSIVE SAFETY SYSTEMS

   Published    25-Aug-2011    13/217941    28-Feb-2013    20130051511         
Babcock & Wilcox Nuclear Energy, Inc.

7441

  

PRESSURIZED WATER REACTOR WITH INTERNAL REACTOR COOLANT PUMP SYSTEM

   Published    16-Apr-2013    13/863453    22-May-2014    20140140467         
Babcock & Wilcox Power Generation Group, Inc.

7442

  

SYSTEM AND METHOD FOR COOLING VIA PHASE CHANGE

   Published    24-Oct-2012    13/659218    24-Apr-2014    20140112482 8      
   Babcock & Wilcox Technical Services Group, Inc.

7443

  

PRESSURIZED WATER REACTOR WITH UPPER VESSEL SECTION PROVIDING BOTH PRESSURE AND
FLOW CONTROL

   Published    26-Oct-2011    13/282217    02-May-2013    20130108005         
Babcock & Wilcox Nuclear Energy, Inc.

7444

  

DUAL PATH PARALELL SUPERHEATER

   Published    20-Jun-2012    13/528208    27-Dec-2012    20120325165         
Babcock & Wilcox Power Generation Group, Inc.

7445

  

CONTROL ROD ASSEMBLY IMPACT LIMITER

   Published    19-Jul-2012    13/553023    17-Oct-2013    20130272464         
Babcock & Wilcox mPower, Inc.

7446

  

INTEGRAL PRESSURIZED WATER REACTOR WITH EXTERNAL STEAM DRUM

   Published    17-Jan-2012    13/351940    18-Jul-2013    20130182813         
Babcock & Wilcox Nuclear Energy, Inc.

7447

  

CONTROL ROD DRIVE MECHANISM (CRDM) MOUNTING SYSTEM FOR PRESSURIZED WATER
REACTORS

   Published    27-Feb-2012    13/405405    29-Aug-2013    20130223580         
Babcock & Wilcox Nuclear Energy, Inc.

7450

  

SPACER GRID

   Pending    02-Feb-2012    13/364769                Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 25 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7451

  

PRESSURIZED WATER REACTOR WITH SKIRTED LOWER END FITTING AND FILTER PLATE

   Published    29-Jun-2012    13/537049    17-Oct-2013    20130272477         
Babcock & Wilcox mPower, Inc.

7452

  

LOWER END FITTING LOCKNUT FOR NUCLEAR FUEL ASSEMBLY

   Published    16-Apr-2012    13/447655    17-Oct-2013    20130272481         
Babcock & Wilcox Nuclear Energy, Inc.

7453

  

EMERGENCY CORE COOLING SYSTEM (ECCS) FOR NUCLEAR REACTOR EMPLOYING CLOSED HEAT
TRANSFER PATHWAYS

   Published    14-Dec-2011    13/325603    20-Jun-2013    20130156143         
Babcock & Wilcox Nuclear Energy, Inc.

7454

  

SPLIT PASS ECONOMIZER BANK WITH INTEGRATED WATER COIL AIR HEATING AND FEEDWATER
BIASING

   Published    30-Jan-2013    13/754030    01-Aug-2013    20130192542         
Babcock & Wilcox Power Generation Group, Inc.

7455

  

SMALL MODULAR REACTOR FUEL ASSEMBLY

   Published    17-Apr-2013    13/864315    22-May-2014    20140140463         
Babcock & Wilcox mPower, Inc.

7456

  

DESREACTOR VESSEL

   Granted    21-Sep-2011    29/402102          08-Oct-2013    D691085   
Babcock & Wilcox Nuclear Energy, Inc.

7457

  

PRESSURIZED WATER REACTOR WITH UPPER PLENUM INCLUDING CROSS-FLOW BLOCKING WEIR

   Published    10-Nov-2011    13/293899    16-May-2013    20130121453         
Babcock & Wilcox Nuclear Energy, Inc.                         Babcock & Wilcox
Canada Ltd.

7458

  

DRY SORBENT INJECTION DURING NON-STEADY STATE CONDITIONS IN DRY SCRUBBER

   Published    12-Jul-2012    13/548150    20-Jun-2013    20130156665         
Babcock & Wilcox Power Generation Group, Inc.

7460

  

CHEMICAL LOOPING PROCESSES FOR PARTIAL OXIDATION OF CARBONACEOUS FUELS

   Pending    15-Mar-2013    13/835676                Babcock & Wilcox Power
Generation Group, Inc.

7462

  

VARIABLE INDUCTANCE CURRENT LIMITING REACTOR

   Granted    07-Dec-1994    08/350934          07-May-1996    5515262   
Babcock & Wilcox Power Generation Group, Inc.                         Hitran
Corporation

7463

  

REMOTE SUBMERGED CHAIN CONVEYOR

P    Pending    15-Oct-2013    61/891109                Diamond Power
International, Inc.

7464

  

METHOD FOR CONTROLLING COMPOUNDS AND CONDITIONS IN A WET FLUE GASE
DESULFURIZATION (WFGD) UNIT

   Published    15-Mar-2013    13/832065    16-Jan-2014    20140017119         
Babcock & Wilcox Power Generation Group, Inc.

7465

  

INTEGRAL PRESSURIZED WATER REACTOR WITH COMPACT UPPER INTERNALS ASSEMBLY

   Published    16-Apr-2013    13/863659    14-Nov-2013    2013031776         
Babcock & Wilcox mPower, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 26 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7466

  

ELECTRICAL FEEDTHROUGHS FOR NUCLEAR REACTOR

   Published    16-Apr-2013    13/863972    14-Nov-2013    2013031777         
Babcock & Wilcox mPower, Inc.

7467

  

LOWER END PLUG WITH TEMPERATURE REDUCTION DEVICE AND NUCLEAR REACTOR FUEL ROD
INCLUDING SAME

   Published    15-Nov-2012    13/677396    17-Oct-2013    20130272483         
Babcock & Wilcox mPower, Inc.

7468

  

CRDM DIVERT VALVE

   Published    20-Jun-2012    13/528217    17-Oct-2013    20130272466         
Babcock & Wilcox mPower, Inc.

7469

  

INTEGRAL VESSEL ISOLATION VALVE

   Published    17-Apr-2013    13/864466    17-Oct-2013    20130272478         
Babcock & Wilcox mPower, Inc.

7470

  

GAMMA RAY SPECTROSCOPY MONITORING METHOD AND APPARATUS

   Pending    22-Feb-2013    13/774439                Babcock & Wilcox Technical
Services Group, Inc.

7471

  

VALVE ASSEMBLY WITH ISOLATION VALVE VESSEL

   Published    17-Apr-2013    13/864377    07-Nov-2013    20130294567         
Babcock & Wilcox mPower, Inc.

7472

  

RADIAL NEUTRON REFLECTOR

   Published    10-Sep-2012    13/607940    17-Oct-2013    20130272470         
Babcock & Wilcox mPower, Inc.

7473

  

SYSTEMS AND METHODS FOR PERFORMING INDUSTRIAL PROCESSES THAT GENERATE PYROPHORIC
PARTICLES

   Granted    05-Apr-2012    13/439934    10-Oct-2013    20130263737   
13-May-2014    8721772    Babcock & Wilcox mPower, Inc.

7474

  

RESISTANCE WELDING OF AN END CAP FOR NUCLEAR FUEL RODS

   Published    12-Dec-2012    13/712742    17-Oct-2013    20130272484         
Babcock & Wilcox mPower, Inc.

7475

  

SPACER GRIDS FOR NUCLEAR REACTOR

   Pending    21-Jan-2013    13/746116                Babcock & Wilcox mPower,
Inc.

7476

  

LOWER END FITTING FOR NUCLEAR FUEL ASSEMBLY MADE FROM INTERSECTING METAL STRIPS

   Published    29-Aug-2012    13/597838    17-Oct-2013    20130272479         
Babcock & Wilcox mPower, Inc.

7477

  

INCORE INSTRUMENTATION CABLE ROUTING AND SUPPORT ELEMENT FOR PRESSURIZED WATER
REACTOR

   Published    05-Nov-2012    13/668740    17-Oct-2013    20130272467         
Babcock & Wilcox mPower, Inc.

7478

  

BEAM IMAGING SENSOR

   Published    14-Mar-2013    13/826907    14-Nov-2013    20130299700         
Babcock & Wilcox Nuclear Operations Group, Inc.                         Edison
Welding Institute

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 27 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7479   

POWER DISTRIBUTION PLATE FOR POWERING INTERNAL CONTROL ROD DRIVE MECHANISM
(CRDM) UNITS

   Published    15-Mar-2013    13/832443    17-Oct-2013    20130272465         
Babcock & Wilcox mPower, Inc. 7480   

RISER CONE APPARATUS TO PROVIDE COMPLIANCE BETWEEN REACTOR COMPONENTS AND
MINIMIZE REACTOR COOLANT BIPASS FLOW

   Published    10-Apr-2013    13/859768    14-Nov-2013    20130301783         
Babcock & Wilcox mPower, Inc. 7481   

PNEUMATIC TRANSPORT WITH MULTI VESSEL DISCHARGE

   Pending    15-Jan-2013    13/741798                Diamond Power
International, Inc. 7482   

SMALL MODULAR REACTOR REFUELING SEQUENCE

   Published    12-Apr-2013    13/862112    14-Nov-2013    2013031779         
Babcock & Wilcox mPower, Inc. 7483   

CONTROL ROOM FOR NUCLEAR POWER PLANT

   Published    11-Apr-2013    13/860903    15-May-2014    20140133618         
Babcock & Wilcox mPower, Inc. 7485   

DESMAIN CONTROL ROOM FOR A NUCLEAR POWER PLANT WITH TWO REACTOR UNITS

D    Pending    03-Dec-2012    29/438789                Babcock & Wilcox Nuclear
Energy, Inc. 7486   

EXTENDED OPERATING CYCLE FOR PRESSURIZED WATER REACTOR

   Published    16-Apr-2013    13/863901    15-May-2014    20140133619         
Babcock & Wilcox mPower, Inc. 7487   

AUXILIARY CONDENSER SYSTEM FOR DECAY HEAT REMOVAL IN A NUCLEAR REACTOR SYSTEM

   Published    13-Feb-2013    13/766693    17-Oct-2013    20130272473         
Babcock & Wilcox mPower, Inc. 7488   

CRDM INTERNAL ELECTRICAL CONNECTOR

   Published    16-Apr-2013    13/863611    14-Nov-2013    2013031775         
Babcock & Wilcox mPower, Inc. 7489   

INCORE INSTRUMENTATION CABLE ROUTING FOR PRESSURIZED WATER REACTOR

   Published    16-Apr-2013    13/863717    24-Oct-2013    20130279640         
Babcock & Wilcox mPower, Inc. 7490   

LATERAL SUPPORT FOR CONTROL ROD DRIVE MECHANISM

   Published    10-Apr-2013    13/859922    14-Nov-2013    2013031774         
Babcock & Wilcox mPower, Inc. 7491   

CRDM INTERNAL HYDRAULIC CONNECTOR

   Published    10-Apr-2013    13/860058    14-Nov-2013    2013031778         
Babcock & Wilcox mPower, Inc.

7492

  

POSITIONAL ENCODER AND CONTROL ROD POSITION INDICATOR FOR NUCLEAR REACTOR USING
SAME

   Published    01-Nov-2012    13/666003    17-Oct-2013    20130270929         
Babcock & Wilcox Nuclear Operations Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 28 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7493   

PULSE ARC WELDING OF SPACER GRIDS TO GUIDE TUBES

   Published    16-Apr-2013    13/864168    14-Nov-2013    2013031791         
Babcock & Wilcox mPower, Inc. 7494   

SPACER GRIDS WITH SPRINGS HAVING IMPROVED ROBUSTNESS

   Pending    21-Jan-2013    13/746099                Babcock & Wilcox mPower,
Inc. 7495   

LOWER END FITTING LOCATING PINS

   Published    06-Mar-2013    13/786505    17-Oct-2013    20130272480         
Babcock & Wilcox mPower, Inc. 7497   

SUSPENDED UPPER INTERNALS FOR COMPACT NUCLEAR REACTOR INCLUDING A LOWER HANGER
PLATE

   Published    12-Apr-2013    13/861480    14-Nov-2013    2013031784         
Babcock & Wilcox mPower, Inc. 7498   

SUSPENDED UPPER INTERNALS FOR COMPACT NUCLEAR REACTOR INCLUDING A MID HANGER
PLATE

   Published    12-Apr-2013    13/861703    14-Nov-2013    2013031785         
Babcock & Wilcox mPower, Inc. 7499   

SUSPENDED UPPER INTERNALS FOR COMPACT NUCLEAR REACTOR INCLUDING AN UPPER HANGER
PLATE

   Published    12-Apr-2013    13/861881    14-Nov-2013    20130301786         
Babcock & Wilcox mPower, Inc. 7501   

CONTROL ROOM FOR NUCLEAR POWER PLANT

   Published    11-Apr-2013    13/861004    07-Nov-2013    20130294560         
Babcock & Wilcox mPower, Inc. 7504   

RISER TRANSITION ELEMENT FOR COMPACT NUCLEAR REACTOR

   Published    11-Apr-2013    13/860559    31-Oct-2013    20130287160         
Babcock & Wilcox mPower, Inc. 7505   

SUSPENDED UPPER INTERNALS WITH TIE ROD COUPLINGS FOR COMPACT NUCLEAR REACTOR

   Published    11-Apr-2013    13/860586    31-Oct-2013    20130287158         
Babcock & Wilcox mPower, Inc. 7506   

ISLAND MODE FOR NUCLEAR POWER PLANT

   Published    11-Apr-2013    13/861085    17-Oct-2013    20130272471         
Babcock & Wilcox mPower, Inc. 7507   

DEFENSE IN DEPTH SAFETY PARADIGM FOR NUCLEAR REACTOR

   Published    16-Apr-2013    13/864053    14-Nov-2013    2013031782         
Babcock & Wilcox mPower, Inc. 7508   

LOCKING FASTENER FOR SECURING COMPONENTS IN A NUCLEAR REACTOR

   Published    16-Aug-2012    13/586998    24-Oct-2013    20130280006         
Babcock & Wilcox Nuclear Operations Group, Inc. 7509   

FUEL ASSEMBLY

   Pending    26-Feb-2013    13/777213                Babcock & Wilcox mPower,
Inc. 7514   

METHOD FOR CONTROLLING ACIDIC COMPOUNDS PRODUCED FOR OXY-COMBUSTION PROCESSES

   Published    28-Jun-2013    13/929971    02-Jan-2014    20140000311         
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 29 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7515   

VISUAL MONITORING, OR IMAGING, SYSTEM AND METHOD FOR USING SAME

   Published    19-Jun-2013    13/921300    26-Dec-2013    20130342678         
Babcock & Wilcox Nuclear Operations Group, Inc. 7516   

PASSIVELY INITIATED DEPRESSURIZATION FOR LIGHT WATER REACTOR

P    Pending    06-Jan-2014    61/924038                Babcock & Wilcox Nuclear
Energy, Inc. 7517   

RAPID STARTUP HEAT RECOVERY STEAM GENERATOR

   Published    11-Jun-2013    13/914695    13-Feb-2014    20140041359         
Babcock & Wilcox Power Generation Group, Inc. 7519   

SYSTEM AND METHOD FOR THE ANALYSIS OF ONE OR MORE COMPOUNDS AND/OR SPECIES
PRODUCED BY A SOLUTION-BASED NUCLEAR REACTOR

   Granted    12-Mar-2013    13/796461          06-May-2014    8718218   
Babcock & Wilcox Technical Services Group, Inc. 7520   

REACTOR CONTAINMENT PRESSURE SUPPRESSION

   Pending    03-Feb-2014    14/170727                Babcock & Wilcox mPower,
Inc. P    Pending    06-Jan-2014    61/924076                Babcock & Wilcox
mPower, Inc. 7521   

SYSTEM AND METHOD FOR CONTROLLING SCALE BUILD-UP IN A WFGD

   Published    06-Aug-2013    13/960384    24-Apr-2014    20140112834         
Babcock & Wilcox Power Generation Group, Inc. 7522   

WATER COOLED CO BOILER FLOOR WITH SCREEN GAS DISTRIBUTION INLET

   Pending    23-Jul-2013    13/949200                Babcock & Wilcox Power
Generation Group, Inc. 7524   

FLUIDIZING NOZZLE OR BUBBLE CAP ASSEMBLY FOR AIR DISTRIBUTION GRID

   Pending    07-May-2014    14/272113                Babcock & Wilcox Power
Generation Group, Inc. 7525   

SYSTEM AND METHOD FOR CONTROLLING ONE OR MORE PROCESS PARAMETERS ASSOCIATED WITH
A COMBUSTION PROCESS

   Pending    15-Mar-2013    13/837221                Babcock & Wilcox Power
Generation Group, Inc. 7526   

SOLAR-NUCLEAR HYBRID POWER PLANT

   Pending    07-Oct-2013    14/047697                Babcock & Wilcox Power
Generation Group, Inc. 7528   

SYSTEM AND METHOD FOR INCREASING THE SERVICE LIFE AND/OR CATALYTIC ACTIVITY OF
AN SCR CATALYST AND CONTROL OF MULTIPLE EMISSIONS

   Published    18-Feb-2013    13/769686    20-Jun-2013    2013015667         
Babcock & Wilcox Power Generation Group, Inc. 7529   

MEMBRANE LONG FLOW ECONOMIZER

P    Pending    22-Oct-2013    61/893973                Babcock & Wilcox Power
Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 30 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7530   

EXTRUDED GUIDE FRAME AND MANUFACTURING METHODS THEREOF

   Pending    17-Mar-2014    14/215119                Babcock & Wilcox mPower,
Inc. 7531   

UPPER VESSEL MOBILE PLATFORM

   Pending    13-Mar-2014    14/209421                Babcock & Wilcox mPower,
Inc. 7532   

REFUELING WATER STORAGE TANK (RWST) WITH TAILORED PASSIVE EMERGENCY CORE COOLING
(ECC) FLOW

   Pending    31-Jan-2014    14/169192                Babcock & Wilcox mPower,
Inc. 7536   

CONCENTRATED SOLAR POWER SOLIDS-BASED SYSTEM

   Pending    10-Apr-2014    14/250160                Babcock & Wilcox Power
Generation Group, Inc. P    Pending    22-Apr-2013    61/814614               
Babcock & Wilcox Power Generation Group, Inc. 7537   

PELLET HANDLING APPARATUS AND FUEL ROD LOADING METHOD

   Pending    13-Mar-2014    14/207995                Babcock & Wilcox mPower,
Inc. 7539   

CATALYST LOADING AND UNLOADING DEVICE AND METHODS THEREFOR

   Pending    29-Aug-2013    14/013474                Babcock & Wilcox Power
Generation Group, Inc. 7541   

SMALL SUPERCRITICAL ONCE-THRU STEAM GENERATOR

   Pending    14-Mar-2013    13/826071                Babcock & Wilcox Power
Generation Group, Inc. 7542   

CRDM DESIGNS WITH SEPARATE SCRAM LATCH ENGAGEMENT AND LOCKING

   Pending    06-Feb-2014    14/174630                Babcock & Wilcox mPower,
Inc.                         Babcock & Wilcox Nuclear Operations Group, Inc.
7543   

CRDM DESIGNS WITH SEPARATE SCRAM LATCH ENGAGEMENT AND LOCKING

   Pending    06-Feb-2014    14/174638                Babcock & Wilcox Nuclear
Operations Group, Inc.                         Babcock & Wilcox mPower, Inc.
7548   

CRDM DESIGNS WITH SEPARATE SCRAM LATCH ENGAGEMENT AND LOCKING

   Pending    17-Apr-2014    14/255201                Babcock & Wilcox mPower,
Inc. 7549   

SHIPPING CONTAINER FOR UNIRRADIATED NUCLEAR FUEL ASSEMBLIES

   Pending    12-Feb-2014    14/179203                Babcock & Wilcox mPower,
Inc. 7551   

APPARATUS FOR AUTOMATED POSITIONING OF EDDY CURRENT TEST PROBE

   Granted    14-Jan-2010    12/687261          10-Jun-2014    8746089   
Babcock & Wilcox Nuclear Energy, Inc. D    Published    09-Aug-2013    13/963630
   06-Feb-2014    20140033837          Babcock & Wilcox Nuclear Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 31 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7552   

PASSIVE TECHNIQUES FOR LONG-TERM REACTOR COOLING

   Pending    17-Mar-2014    14/215530                Babcock & Wilcox mPower,
Inc. 7553   

NON DESTRUCTIVE MAPPING OF SURFACE CONDITION TO EVALUATE WEAR CONDITIONS

   Pending    12-Mar-2014    14/207140                Babcock & Wilcox Canada
Ltd.                         Babcock & Wilcox Nuclear Energy, Inc. 7554   

SYSTEM AND METHOD FOR REDUCING HALOGEN LEVELS NECESSARY FOR MERCURY CONTROL,
INCREASING THE SERVICE LIFE AND/OR CATALYTIC ACTIVITY OF AN SCR CATALYST AND/OR
CONTROL OF MULTIPLE EMISSIONS

   Published    08-Aug-2013    13/962761    19-Dec-2013    20130334466         
Babcock & Wilcox Power Generation Group, Inc. 7555   

FLUE GAS RECIRCULATION IN TRANSPORT AIR FOR GRATE-TYPE BOILERS

P    Pending    16-Apr-2013    61/812601                Babcock & Wilcox Power
Generation Group, Inc. 7559   

CIRCULATING DRY SCRUBBER

   Granted    16-May-2013    13/895642          06-May-2014    8715600   
Babcock & Wilcox Power Generation Group, Inc. 7560   

LIFT-BASED UP-ENDER AND METHODS USING SAME TO MANIPULATE A SHIPPING CONTAINER
CONTAINING UNIRRADIATED NUCLEAR FUEL

   Pending    12-Feb-2014    14/179269                Babcock & Wilcox mPower,
Inc. 7562   

BURNER WITH FLAME STABILIZING/CENTER AIR JET DEVICE FOR LOW QUALITY FUEL

   Pending    25-Jun-2013    13/926488                Babcock & Wilcox Power
Generation Group, Inc. 7564   

SYSTEM FOR PRODUCING HIGH PRESSURE STEAM FROM LOW QUALITY WATER

P    Pending    02-Jul-2013    61/842157                Babcock & Wilcox Power
Generation Group, Inc. 7567   

DIVERSE SAFETY FUNCTION SYSTEM

   Pending    09-Oct-2013    61/888864                Babcock & Wilcox mPower,
Inc. 7568   

CONFORMAL CORE COOLING AND CONTAINMENT STRUCTURE

   Pending    03-Apr-2014    14/244222                Babcock & Wilcox mPower,
Inc. 7569   

MULTI-ANGLE SLUDGE LANCE

P    Pending    24-Jul-2013    61/858106                Intech, Inc. 7570   

SORBENT INJECTION AND ELECTROSTATIC PRECIPITATOR CONTROL SYSTEM INTEGRATION

P    Pending    25-Jul-2013    61/858478                Babcock & Wilcox Power
Generation Group, Inc. 7571   

ELECTRIC HYDRAULIC CATALYST LOADING AND UNLOADING DEVICE AND METHODS THEREFOR

P    Pending    07-Oct-2013    61/887645                Babcock & Wilcox Power
Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 32 of 33



--------------------------------------------------------------------------------

The Babcock & Wilcox Company Active U.S. Patents and Applications

 

CASE NO

  SubCase

    STATUS

  

FILE DATE

  

APP NO

  

PUB DATE

  

PUB NO

  

ISSUE DATE

  

PAT NO

  

OWNER

7573   

DESREACTOR VESSEL

   Pending    03-Feb-2014    29/481222                Babcock & Wilcox mPower,
Inc. 7574   

OPTIMIZER FOR INTEGRATED ENVIRONMENTAL PROCESS CONTROL AND WASTEWATER TREATMENT

P    Pending    10-Mar-2014    61/950636                Babcock & Wilcox Power
Generation Group, Inc. 7578   

ALTERNATIVE SAFETY FUNCTION SYSTEM FOR NUCLEAR REACTOR

   Pending    28-Oct-2013    14/064291                Babcock & Wilcox mPower,
Inc. 7580   

INTEGRATED SORBENT INJECTION AND FLUE GAS DESULFURIZATION SYSTEM

P    Pending    15-Nov-2013    61/904939                Babcock & Wilcox Power
Generation Group, Inc. 7596   

SOLIDS TRANSPORT IN FLUE GAS DESULFURIZATION SYSTEM

   Pending    19-Mar-2014    14/219586                Babcock & Wilcox Power
Generation Group, Inc. 7601   

SYSTEM AND METHOD FOR REDUCING LIQUID DISCHARGE FROM ONE OR MORE AIR QUALITY
CONTROL SYSTEM DEVICES

P    Pending    23-May-2014    62/002584                Babcock & Wilcox Power
Generation Group, Inc. 7605   

METHOD TO CONSTRUCT AND SUPPORT TUBE MODULE ASSEMBLIES FOR SOLID PARTICLE SOLAR
RECEIVER

P    Pending    21-Apr-2014    61/981974                Babcock & Wilcox Power
Generation Group, Inc. 7613   

WATER JACKET FOR SOLID PARTICLE SOLAR RECEIVER

P    Pending    19-May-2014    62/000517                Babcock & Wilcox Power
Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 33 of 33



--------------------------------------------------------------------------------

Patent No.

  

Application No.

  

Ownership

  

Patent Title

Not yet granted    13/890,582    MEGTEC Systems, Inc.    IMPROVED INFRARED FLOAT
BAR Not yet granted    13/225,755    MEGTEC Systems, Inc.    Air Bar Arrangement
for Drying Tissue on a Belt Not yet granted    61/184353    MEGTEC Systems, Inc.
   IMPROVED INFRARED FLOAT BAR Not yet granted    14/263,059    MEGTEC Systems,
Inc.    IMPROVED INFRARED FLOAT BAR Not yet granted    13/676,508    MEGTEC
Systems, Inc.    IMPROVED INFRARED FLOAT BAR 5136790.0    666857.0    MEGTEC
Systems, Inc.    METHOD AND APPARATUS FOR DRYING COATED WEBS 5163829.0   
734952.0    MEGTEC Systems, Inc.    COMPACT REGENERATIVE INCINERATOR 5524363.0
   368469.0    MEGTEC Systems, Inc.    IN-LINE PROCESSING OF A HEATED AND
REACTING CONTINUOUS SHEET OF MATERIAL (filed in error to another party and will
be corrected with the patent agent in due course) 5528839.0    509567.0   
MEGTEC Systems, Inc.    CONTROL AND ARRANGEMENT OF A CONTINUOUS PROCESS FOR AN
INDUSTRIAL DRYER 5555635.0    374015.0    MEGTEC Systems, Inc.    CONTROL AND
ARRANGEMENT OF A CONTINUOUS PROCESS FOR AN INDUSTRIAL DRYER 5555644.0   
323973.0    MEGTEC Systems, Inc.    FLUID CYLINDER RETRACTION LOCKING DEVICE
5579590.0    504817.0    MEGTEC Systems, Inc.    APPARATUS FOR IN-LINE
PROCESSING OF A HEATED AND REACTING CONTINUOUS SHEET OF MATERIAL 5590480.0   
412428.0    MEGTEC Systems, Inc.    COMBINATION AIR BAR & HOLE BAR FLOTATION
DRYER 5609833.0    532210.0    MEGTEC Systems, Inc.    APPARATUS FOR BURNING
OXYGENIC CONSTITUENTS IN PROCESS GAS 5618173.0    356600.0    MEGTEC Systems,
Inc.    APPARATUS FOR BURNING OXYGENIC CONSTITUENTS IN PROCESS GAS 5628819.0   
534931.0    MEGTEC Systems, Inc.    METHOD AND APPARATUS FOR CONTINUOUS
ADSORPTION OF ABSORBABLE CONTAMINANTS 5640784.0    408663.0    MEGTEC Systems,
Inc.    NON-CONTACT FLOTATION WEB GUIDE/DRYER 5647144.0    557769.0    MEGTEC
Systems, Inc.    COMBINATION AIR BAR & HOLE BAR FLOTATION DRYER



--------------------------------------------------------------------------------

Patent No.

  

Application No.

  

Ownership

  

Patent Title

5681376.0    554860.0    MEGTEC Systems, Inc.    ROTATING FLOW DISTRIBUTOR
ASSEMBLY FOR USE IN CONTINUOUSLY DISTRIBUTING DECONTAMINATION AND REGENERATION
FLUID FLOW



--------------------------------------------------------------------------------

Patent No.

  

Application No.

  

Ownership

  

Patent Title

5697575.0    641885.0    MEGTEC Systems, Inc.    VERTICAL SPLICER 5779771.0   
714678.0    MEGTEC Systems, Inc.    ROTATING FLOW DISTRIBUTOR ASSEMBLY FOR USE
IN CONTINUOUSLY DISTRIBUTING DECONTAMINATION AND REGENERATION 5833938.0   
650280.0    MEGTEC Systems, Inc.    INTEGRATED VOC ENTRAPMENT SYSTEM FOR
REGENERATIVE OXIDATION 5837205.0    643901.0    MEGTEC Systems, Inc.    BYPASS
SYSTEM AND METHOD FOR REGENERATIVE THERMAL OXIDIZERS 5867920.0    796009.0   
MEGTEC Systems, Inc.    HIGH SPEED INFRARED/CONVECTION DRYER 5967457.0   
895946.0    MEGTEC Systems, Inc.    AIRFOIL WEB STABILIZATION AND TURNING
APPARATUS AND METHOD 5970627.0    988917.0    MEGTEC Systems, Inc.    ACTIVE WEB
STABILIZATION APPARATUS 6049995.0    295074.0    MEGTEC Systems, Inc.   
INFRARED DRYER WITH AIR PURGE SHUTTER 6067726.0    240192.0    MEGTEC Systems,
Inc.    HIGH SPEED INFRARED/CONVECTION DRYER 6086828.0    171874.0    MEGTEC
Systems, Inc.    HEAT EXCHANGER EFFICIENCY CONTROL BY DIFFERENTIAL TEMPERATURE
6129139.0    103346.0    MEGTEC Systems, Inc.    CONSOLIDATED POPPET VALVE
ASSEMBLY 6195909.0    526418.0    MEGTEC Systems, Inc.    INFRARED DRYER WITH
AIR PURGE SHUTTER 6213758.0    436011.0    MEGTEC Systems, Inc.    BURNER
AIR/FUEL RATIO REGULATION METHOD AND APPARATUS 6261092.0    572129.0    MEGTEC
Systems, Inc.    Reg Thermal Oxidizer SWITCHING VALVE 6264464.0    569554.0   
MEGTEC Systems, Inc.    ANGLED BED FOR REGENERATIVE HEAT EXCHANGER 6302188.0   
67967.0    MEGTEC Systems, Inc.    MULTI-LAYER HEAT EXCHANGE BED CONTAINING
STRUCTURED MEDIA AND RANDOMLY PACKED MEDIA 6321462.0    673427.0    MEGTEC
Systems, Inc.    WEB DRYER WITH FULLY INTEGRATED REGENERATIVE HEAT SOURCE AND
CONTROL THEREOF 6505792.0    724307.0    MEGTEC Systems, Inc.    NON-CONTACT
FLOATING DEVICE FOR TURNING A FLOATING WEB



--------------------------------------------------------------------------------

Patent No.

  

Application No.

  

Ownership

  

Patent Title

6576198.0    929588.0    MEGTEC Systems, Inc.    MODULAR VOC ENTRAPMENT CHAMBER
FOR A TWO- CHAMBER REGENERATIVE OXIDIZER 6651357.0    759681.0    MEGTEC
Systems, Inc.    WEB DRYER WITH FULLY INTEGRATED REGENERATIVE HEAT SOURCE AND
CONTROL THEREOF 6669472.0    230240.0    MEGTEC Systems, Inc.    DUAL LIFT
SYSTEM 6681497.0    295797.0    MEGTEC Systems, Inc.    RTO Super Alloy Bypass
Damper 6735883.0    110142.0    MEGTEC Systems, Inc.    ELECTROSTATIC ASSISTED
WEB COOLING AND REMOISTENING DEVICE AND METHOD 6749815.0    849785.0    MEGTEC
Systems, Inc.    SWITCHING VALVE SEAL (RTO) 6775925.0    276239.0    MEGTEC
Systems, Inc.    WATER SPRAY WEB COOLING APPARATUS FOR WEB DRYER 6783111.0   
696883.0    MEGTEC Systems, Inc.    RTO -DUAL LIFT SYSTEM 6892750.0    863772.0
   MEGTEC Systems, Inc.    SWITCHING VALVE 6899121.0    739443.0    MEGTEC
Systems, Inc.    SWITCHING VALVE SEAL 6978977.0    696886.0    MEGTEC Systems,
Inc.    DUAL LIFT SYSTEM 7033544.0    416929.0    MEGTEC Systems, Inc.   
DETERMINATION OF SUPPLEMENTAL FUEL REQUIREMENT AND INSTANTANEOUS CONTROL THEREOF
INVOLVING REGENERATIVE THERMAL OXIDATION 7150446.0    297709.0    MEGTEC
Systems, Inc.    METHOD of VALVE MOVEMENT - DUAL LIFT SYSTEM 7308904.0   
987668.0    MEGTEC Systems, Inc.    ELECTRIC GEAR MOTOR DRIVE FOR SWITCHING
VALVE 7325562.0    139927.0    MEGTEC Systems, Inc.    HEATED SEAL AIR FOR VALVE
AND REGENERATIVE THERMAL OXIDIZER CONTAINING SAME 7530179.0    823299.0   
MEGTEC Systems, Inc.    STEP AIR FOIL 8061055.0    11/800741    MEGTEC Systems,
Inc.    STEP AIR FOIL WEB STABILIZER 8615899.0    12/462,359    MEGTEC Systems,
Inc.    Paired Air Bar/Hole Bar Arrangement in Web Dryer 61/474,985   
61/474,985    MEGTEC Systems, Inc.    METHOD AND APPARATUS FOR COATING DISCRETE
PATCHES



--------------------------------------------------------------------------------

Patent No.

  

Application No.

  

Ownership

  

Patent Title

61/493,046    61/493,046    MEGTEC Systems, Inc.    WEB LIFTER AND STABILIZER
Not yet granted    12/449,185    MEGTEC Systems, Inc.    WEB COATING APPLICATOR
WITH COOLING AND MATERIAL RECOVERY Not yet granted    12/363,794    MEGTEC
Systems, Inc.    IMPROVED ELECTRIC VALVE LIFT MECHANISM Not yet granted   
61/362,084    MEGTEC Systems, Inc.    Reduced Fossil Fuel in an Oxidizer
Downstream of a Biomass Furnace



--------------------------------------------------------------------------------

Exhibit C

Trademarks

[See Attached.]



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

  

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

bwconversion.com

DN-339

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwconversion.net

DN-340

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwconversion.org

DN-341

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwconversionservices.net

DN-343

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwconversionservices.org

DN-344

      Registered             05-Nov-2010    B&W Conversion Services, LLC bwcs.us

DN-352

      Registered             14-Mar-2011    B&W Conversion Services, LLC
bwcs-llc.com

DN-345

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwcs-llc.net

DN-346

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwcs-llc.org

DN-347

      Registered             05-Nov-2010    B&W Conversion Services, LLC
bwcs-llc.us

DN-353

      Registered             14-Mar-2011    B&W Conversion Services, LLC
ctitubes.com

DN-351

      Registered             22-Dec-2010    B&W Tubetech Services LLC
ctitubes.xxx

DN-388

      Registered    DOMAIN NAME          06-Dec-2011    B&W Tubetech Services
LLC B&W mPower

TM-757

   1    Pending    86/063880    13-Sep-2013          Babcock & Wilcox Nuclear
Energy, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 1 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

  

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

bwnes.com

DN-371

      Registered    DOMAIN NAME          14-Jul-2011    Babcock & Wilcox Nuclear
Energy, Inc. bwnes.net

DN-372

      Registered    DOMAIN NAME          14-Jul-2011    Babcock & Wilcox Nuclear
Energy, Inc. bwnes.org

DN-373

      Registered    DOMAIN NAME          14-Jul-2011    Babcock & Wilcox Nuclear
Energy, Inc. Generation mPower

TM-795

   2    Filed    86/064044    13-Sep-2013          Babcock & Wilcox Nuclear
Energy, Inc.

TM-795

   3    Pending    86/064133    13-Sep-2013          Babcock & Wilcox Nuclear
Energy, Inc. generationmpower.xxx

DN-381

      Registered    DOMAIN NAME          06-Dec-2011    Babcock & Wilcox Nuclear
Energy, Inc. mPower

TM-796

   2    Filed    86/064217    13-Sep-2013          Babcock & Wilcox Nuclear
Energy, Inc.

TM-796

   3    Filed    86/064279    13-Sep-2013          Babcock & Wilcox Nuclear
Energy, Inc. bwss.biz

DN-401

      Registered    DOMAIN NAME          17-Apr-2012    Babcock & Wilcox Nuclear
Operations Group, Inc. ABSORPTION PLUS (Hg)

TM-750

   1    Registered    77/371146    14-Jan-2008    4105796    28-Feb-2012   
Babcock & Wilcox Power Generation Group, Inc.

TM-750

   3    Published    85/674331    11-Jul-2012          Babcock & Wilcox Power
Generation Group, Inc. accesssupply.com

DN-367

      Registered    DOMAIN NAME          20-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc. access-supply.com

DN-368

      Registered    DOMAIN NAME          20-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc. AireJet

TM-747

      Registered    78/891260    24-May-2006    3535538    18-Nov-2008   
Babcock & Wilcox Power Generation Group, Inc. ASP (Word Mark)

TM-465

      Registered    74/649783    21-Mar-1995    2079738    15-Jul-1997   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 2 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

ASSURED STOCK PROGRAM (Word Mark)

TM-231

     Registered    73624366    03-Oct-1986    1443711    16-Jun-1987    Babcock
& Wilcox Power Generation Group, Inc.

TM-231

  2    Registered    74/418432    28-Jun-1993    1846943    26-Jul-1994   
Babcock & Wilcox Power Generation Group, Inc.

B&W & HERO ENGINE DESIGN

TM-058

     Registered    71/470170    12-May-1944    0419052    05-Feb-1946    Babcock
& Wilcox Power Generation Group, Inc.

TM-058

  2    Registered    71/470169    12-May-1944    0415177    31-Jul-1945   
Babcock & Wilcox Power Generation Group, Inc.

TM-058

  3    Registered    71/491800    19-Nov-1945    0422229    09-Jul-1946   
Babcock & Wilcox Power Generation Group, Inc.

B&W (Word Mark)

TM-074

     Registered    71/000828    08-Apr-1905    0044904    25-Jul-1905    Babcock
& Wilcox Power Generation Group, Inc.

TM-074

  2    Registered    71/470553    24-May-1944    0415862    21-Aug-1945   
Babcock & Wilcox Power Generation Group, Inc.

TM-074

  3    Registered    73/782064    21-Feb-1989    1570257    05-Dec-1989   
Babcock & Wilcox Power Generation Group, Inc.

TM-074

  4    Registered    73/782065    21-Feb-1989    1573977    26-Dec-1989   
Babcock & Wilcox Power Generation Group, Inc.

TM-074

  6    Registered    75/747600    30-Jun-1999    2350120    16-May-2000   
Babcock & Wilcox Power Generation Group, Inc.

B&W ROLL WHEEL

TM-715

     Registered    78/440093    23-Jun-2004    3330614    06-Nov-2007    Babcock
& Wilcox Power Generation Group, Inc.

TM-715

  2    Registered    78/440113    23-Jun-2004    3319508    23-Oct-2007   
Babcock & Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX (Word Mark)

TM-075

     Registered    71/000829    08-Apr-1905    0044905    25-Jul-1905    Babcock
& Wilcox Power Generation Group, Inc.

TM-075

  2    Registered    70/025550    18-Aug-1894    0025550    20-Nov-1894   
Babcock & Wilcox Power Generation Group, Inc.

TM-075

  4    Registered    73/782044    21-Feb-1989    1572421    19-Dec-1989   
Babcock & Wilcox Power Generation Group, Inc.

TM-075

  5    Registered    73/782055    21-Feb-1989    1571386    12-Dec-1989   
Babcock & Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX M BULLSEYE LOGO

TM-422

     Registered    74/499978    14-Mar-1994    1900543    20-Jun-1995    Babcock
& Wilcox Power Generation Group, Inc.

TM-422

  2    Registered    74/499799    14-Mar-1994    1901922    27-Jun-1995   
Babcock & Wilcox Power Generation Group, Inc.

TM-422

  3    Registered    74/499800    14-Mar-1994    1903181    04-Jul-1995   
Babcock & Wilcox Power Generation Group, Inc.

TM-422

  4    Registered    74/501629    18-Mar-1994    1900934    20-Jun-1995   
Babcock & Wilcox Power Generation Group, Inc.

BABCOCK & WILCOX SERVICE SPECIALISTS (Word Mark)

TM-451

     Registered    74/591047    27-Oct-1994    1948476    16-Jan-1996    Babcock
& Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 3 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcock.at

DN-256

     Registered    DOMAIN NAME          04-Sep-2009    Babcock & Wilcox Power
Generation Group, Inc.

babcock.be

DN-322

     Registered    DOMAIN NAME          03-Sep-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.co.kr

DN-285

     Registered    DOMAIN NAME          01-Feb-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.com.hk

DN-260

     Registered    DOMAIN NAME          04-Nov-2009    Babcock & Wilcox Power
Generation Group, Inc.

babcock.com.sg

DN-287

     Registered    DOMAIN NAME          01-Feb-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.com.tw

DN-259

     Registered    DOMAIN NAME          04-Nov-2009    Babcock & Wilcox Power
Generation Group, Inc.

babcock.it

DN-364

     Registered    DOMAIN NAME          14-Jun-2011    Babcock & Wilcox Power
Generation Group, Inc.

babcock.kr

DN-284

     Registered    DOMAIN NAME          01-Feb-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.sg

DN-286

     Registered    DOMAIN NAME          01-Feb-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.us.com

DN-319

     Registered    DOMAIN NAME          15-Jul-2010    Babcock & Wilcox Power
Generation Group, Inc.

babcock.xxx

DN-378

     Registered    DOMAIN NAME          29-Nov-2011    Babcock & Wilcox Power
Generation Group, Inc.

babcockandwilcox.co

DN-311

     Filed    DOMAIN NAME    10-May-2010       10-May-2010    Babcock & Wilcox
Power Generation Group, Inc.

babcockandwilcox.xxx

DN-375

     Registered    DOMAIN NAME          29-Nov-2011    Babcock & Wilcox Power
Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 4 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcock-wilcox.co

DN-310

     Filed    DOMAIN NAME    10-May-2010       10-May-2010    Babcock & Wilcox
Power Generation Group, Inc.

babcockwilcox.com.mx

DN-248

     Registered    DOMAIN NAME          19-Aug-2009    Babcock & Wilcox Power
Generation Group, Inc.

bandw.co

DN-309

     Filed    DOMAIN NAME    10-May-2010       10-May-2010    Babcock & Wilcox
Power Generation Group, Inc.

BLACK LIQUOR CLUB (Word Mark)

TM-437

     Registered    74/492512    22-Feb-1994    1942067    19-Dec-1995    Babcock
& Wilcox Power Generation Group, Inc.

BLACK LIQUOR CLUB LOGO

TM-433

     Registered    74/484952    31-Jan-1994    1939207    05-Dec-1995    Babcock
& Wilcox Power Generation Group, Inc.

b-w.co

DN-308

     Filed    DOMAIN NAME    10-May-2010          Babcock & Wilcox Power
Generation Group, Inc.

bwconversionservices.xxx

DN-383

     Registered    DOMAIN NAME          06-Dec-2011    Babcock & Wilcox Power
Generation Group, Inc.

bwdemonterrey.com

DN-252

     Registered    DOMAIN NAME          03-Sep-2009    Babcock & Wilcox Power
Generation Group, Inc.

bwdemonterrey.com.mx

DN-251

     Registered    DOMAIN NAME          03-Sep-2009    Babcock & Wilcox Power
Generation Group, Inc.

bwdemonterrey.net

DN-253

     Registered    DOMAIN NAME          03-Sep-2009    Babcock & Wilcox Power
Generation Group, Inc.

bwxl.net

DN-374

     Registered    DOMAIN NAME          12-Aug-2005    Babcock & Wilcox Power
Generation Group, Inc.

CEMSCAN

TM-789

     Registered    74/605141    01-Dec-1994    2016261    12-Nov-1996    Babcock
& Wilcox Power Generation Group, Inc.

CFS

TM-756

     Filed    77/602954    29-Oct-2008    3711230    17-Nov-2009    Babcock &
Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 5 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

CPM

TM-769

     Registered    75/318638    02-Jul-1997    2347485    02-May-2000    Babcock
& Wilcox Power Generation Group, Inc.

deltapowerservices.com

DN-203

     Registered    DOMAIN NAME          13-Aug-2003    Babcock & Wilcox Power
Generation Group, Inc.

DRB-4Z (Word Mark)

TM-531

  2    Registered    75/545775    01-Sep-1998    2446782    24-Apr-2001   
Babcock & Wilcox Power Generation Group, Inc.

DRB-XCL (Word Mark)

TM-368

     Registered    74/239934    24-Jan-1992    1741145    22-Dec-1992    Babcock
& Wilcox Power Generation Group, Inc.

DSVS (Word Mark)

TM-552

     Registered    75/506297    22-Jun-1998    2393999    10-Oct-2000    Babcock
& Wilcox Power Generation Group, Inc.

ELVERITE (Word Mark)

TM-084

  2    Registered    77/587246    07-Oct-2008    3619276    12-May-2009   
Babcock & Wilcox Power Generation Group, Inc.

enertec.com

DN-306

     Registered    DOMAIN NAME          22-Oct-1995    Babcock & Wilcox Power
Generation Group, Inc.

ENVANTAGE

TM-810

     Pending    85/836421    30-Jan-2013          Babcock & Wilcox Power
Generation Group, Inc.

FST-GAGE (Word Mark)

TM-479

  2    Registered    75/295372    20-May-1997    2162018    02-Jun-1998   
Babcock & Wilcox Power Generation Group, Inc.

futuregen2-0.com

DN-348

     Registered    DOMAIN NAME          18-Nov-2010    Babcock & Wilcox Power
Generation Group, Inc.

futuregen2-0.net

DN-349

     Registered    DOMAIN NAME          18-Nov-2010    Babcock & Wilcox Power
Generation Group, Inc.

futuregen2-0.org

DN-350

     Registered    DOMAIN NAME          18-Nov-2010    Babcock & Wilcox Power
Generation Group, Inc.

GenClad

TM-704

     Registered    78/233349    03-Apr-2003    2886366    21-Sep-2004    Babcock
& Wilcox Power Generation Group, Inc.

TM-704

  4    Registered    78/233339    03-Apr-2003    2889004    28-Sep-2004   
Babcock & Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 6 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

Heat Transfer Manager

TM-725

     Registered    85/250679    24-Feb-2011    4117257    27-Mar-2012    Babcock
& Wilcox Power Generation Group, Inc.

HONE & GLOW (Word Mark)

TM-287

     Registered    73/723107    18-Apr-1988    1516861    13-Dec-1988    Babcock
& Wilcox Power Generation Group, Inc.

IMPAK

TM-774

     Registered    75/048111    24-Jan-1996    2232541    16-Mar-1999    Babcock
& Wilcox Power Generation Group, Inc.

intechautomation.com

DN-366

     Registered    DOMAIN NAME          20-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc.

intechinternational.com

DN-365

     Registered    DOMAIN NAME          20-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc.

intechinternational.xxx

DN-386

     Registered    DOMAIN NAME          06-Dec-2011    Babcock & Wilcox Power
Generation Group, Inc.

intech-intl.com

DN-369

     Registered    DOMAIN NAME          14-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc.

invaritare.com

DN-370

     Registered    DOMAIN NAME          20-Jul-2011    Babcock & Wilcox Power
Generation Group, Inc.

iveycooper.com

DN-204

     Pending    DOMAIN NAME             Babcock & Wilcox Power Generation Group,
Inc.

iveycooper.xxx

DN-387

     Registered    DOMAIN NAME          06-Dec-2011    Babcock & Wilcox Power
Generation Group, Inc.

JUICECAN

TM-777

     Registered    76/449434    13-Sep-2002    2736486    15-Jul-2003    Babcock
& Wilcox Power Generation Group, Inc.

kvb-cems.com

DN-303

     Registered    DOMAIN NAME          05-Aug-1996    Babcock & Wilcox Power
Generation Group, Inc.

kvb-enertec.com

DN-302

     Registered    DOMAIN NAME          29-Oct-1998    Babcock & Wilcox Power
Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 7 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

LM2100 (Word Mark)

TM-588

     Registered    76/158574    03-Nov-2000    2490831    18-Sep-2001    Babcock
& Wilcox Power Generation Group, Inc.

MILLCARE (Word Mark)

TM-538

  3    Registered    76/360419    17-Jan-2002    2736043    15-Jul-2003   
Babcock & Wilcox Power Generation Group, Inc.

MITAGENT

TM-817

     Published    85/949070    03-Jun-2013          Babcock & Wilcox Power
Generation Group, Inc.

TM-817

  #2    Published    85/949101    03-Jun-2013          Babcock & Wilcox Power
Generation Group, Inc.

MITAGENT 15

TM-818

     Published    85/949079    03-Jun-2013          Babcock & Wilcox Power
Generation Group, Inc.

MULTICLONE (Word Mark)

TM-510

     Registered    72/421977    20-Apr-1972    0978546    12-Feb-1974    Babcock
& Wilcox Power Generation Group, Inc.

NETDAHS

TM-787

     Pending    COMMON LAW             Babcock & Wilcox Power Generation Group,
Inc.

NETDAHS Edge

TM-811

     Published    85/757845    18-Oct-2012          Babcock & Wilcox Power
Generation Group, Inc.

netdahs.com

DN-305

     Registered    DOMAIN NAME          30-Nov-2001    Babcock & Wilcox Power
Generation Group, Inc.

NOTIS (Word Mark)

TM-249

  2    Registered    73/715221    07-Mar-1988    1543964    13-Jun-1989   
Babcock & Wilcox Power Generation Group, Inc.

ntdahs.com

DN-304

     Registered    DOMAIN NAME          31-Oct-2000    Babcock & Wilcox Power
Generation Group, Inc.

OBSERVER

TM-788

     Pending    COMMON LAW             Babcock & Wilcox Power Generation Group,
Inc.

OPTICAP

TM-799

     Registered    85/238965    10-Feb-2011    4206883    11-Sep-2012    Babcock
& Wilcox Power Generation Group, Inc.

PARTS PLUS (Word Mark)

TM-432

     Registered    74/485889    02-Feb-1994    1951818    23-Jan-1996    Babcock
& Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 8 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

pbc-wteproject.com

DN-354

     Registered    DOMAIN NAME          28-Apr-2011    Babcock & Wilcox Power
Generation Group, Inc.

pbc-wteproject.net

DN-355

     Registered    DOMAIN NAME          28-Apr-2011    Babcock & Wilcox Power
Generation Group, Inc.

pbc-wteproject.org

DN-356

     Registered    DOMAIN NAME          28-Apr-2011    Babcock & Wilcox Power
Generation Group, Inc.

POWER CLEAN

TM-724

     Registered    85/250656    24-Feb-2011    4031634    27-Sep-2011    Babcock
& Wilcox Power Generation Group, Inc.

POWERTEC

TM-794

     Pending    COMMON LAW             Babcock & Wilcox Power Generation Group,
Inc.

powertec.com

DN-307

     Registered    DOMAIN NAME          01-Sep-1994    Babcock & Wilcox Power
Generation Group, Inc.

PRC-100

TM-778

     Registered    74/012213    18-Dec-1989    1614727    25-Sep-1990    Babcock
& Wilcox Power Generation Group, Inc.

PRECIPTECH AND DESIGN

TM-780

     Registered    73/583729    19-Feb-1986    1410236    23-Sep-1986    Babcock
& Wilcox Power Generation Group, Inc.

PrecisionJet (standard characters)

TM-722

  3    Registered    78/470249    19-Aug-2004    3013278    08-Nov-2005   
Babcock & Wilcox Power Generation Group, Inc.

PULSEFLO

TM-514

  1    Registered    85/685580    24-Jul-2012    5382563    13-Aug-2013   
Babcock & Wilcox Power Generation Group, Inc.

RACER (Word Mark)

TM-140

     Registered    72/267795    29-Mar-1967    0855089    20-Aug-1968    Babcock
& Wilcox Power Generation Group, Inc.

SMARTREPORTS

TM-786

     Pending    COMMON LAW             Babcock & Wilcox Power Generation Group,
Inc.

SQ-300

TM-781

     Registered    75/718164    24-May-1999    2399532    31-Oct-2000    Babcock
& Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 9 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

SUNSPIRE

TM-826

     Published    86/063835    13-Sep-2013          Babcock & Wilcox Power
Generation Group, Inc.

swa-wteproject.com

DN-358

     Registered    DOMAIN NAME          16-May-2011    Babcock & Wilcox Power
Generation Group, Inc.

swa-wteproject.net

DN-359

     Registered    DOMAIN NAME          16-May-2011    Babcock & Wilcox Power
Generation Group, Inc.

swa-wteproject.org

DN-360

     Registered    DOMAIN NAME          16-May-2011    Babcock & Wilcox Power
Generation Group, Inc.

swa-wteproject.xxx

DN-384

     Registered    DOMAIN NAME          06-Dec-2011    Babcock & Wilcox Power
Generation Group, Inc.

tbwes.com

DN-329

     Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010    Babcock &
Wilcox Power Generation Group, Inc.

tbwes.in

DN-332

     Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010    Babcock &
Wilcox Power Generation Group, Inc.

tbwes.net

DN-330

     Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010    Babcock &
Wilcox Power Generation Group, Inc.

tbwes.org

DN-331

     Registered    DOMAIN NAME    14-Sep-2010       14-Sep-2010    Babcock &
Wilcox Power Generation Group, Inc.

TC-CHAIN

TM-809

     Registered    85/722315    06-Sep-2012    4405793    24-Sep-2013    Babcock
& Wilcox Power Generation Group, Inc.

TOWERPAK (Word Mark)

TM-352

     Registered    74/086326    09-Aug-1990    1652309    30-Jul-1991    Babcock
& Wilcox Power Generation Group, Inc.

TRUFLUX

TM-721

     Registered    78/247391    08-May-2003    2830175    06-Apr-2004    Babcock
& Wilcox Power Generation Group, Inc.

V P A S (Word Mark)

TM-192

     Registered    73/395364    30-Sep-1982    1291929    28-Aug-1984    Babcock
& Wilcox Power Generation Group, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 10 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

VAM (Word Mark)

TM-150

  2    Registered    73/409839    17-Jan-1983    1299266    09-Oct-1984   
Babcock & Wilcox Power Generation Group, Inc.

TM-150

  3    Registered    73/737264    30-Jun-1988    1564170    07-Nov-1989   
Babcock & Wilcox Power Generation Group, Inc.

WEARESISTOR (Word Mark)

TM-461

     Registered    74/611124    14-Dec-1994    2169816    30-Jun-1998    Babcock
& Wilcox Power Generation Group, Inc.

WINDAC

TM-783

     Registered    75/658874    12-Mar-1999    2335456    28-Mar-2000    Babcock
& Wilcox Power Generation Group, Inc.

WINRAP

TM-785

     Registered    76/176810    07-Dec-2000    2571146    21-May-2002    Babcock
& Wilcox Power Generation Group, Inc.

XCL-S (Word Mark)

TM-527

     Registered    75/175105    05-Sep-1996    2175559    21-Jul-1998    Babcock
& Wilcox Power Generation Group, Inc.

bceparts.com

DN-194

     Registered    DOMAIN NAME          11-Jun-2008    Diamond Canapower Inc.

bceparts.net

DN-195

     Registered    DOMAIN NAME          11-Jun-2008    Diamond Canapower Inc.

diamondcanapower.biz

DN-336

     Registered    DOMAIN NAME          21-Oct-2010    Diamond Canapower Inc.

DN-337

     Registered    DOMAIN NAME          21-Oct-2010    Diamond Canapower Inc.

DN-338

     Registered    DOMAIN NAME          21-Oct-2010    Diamond Canapower Inc.

diamondcanapower.ca

DN-334

     Registered    DOMAIN NAME          21-Oct-2010    Diamond Canapower Inc.

diamondcanapower.com

DN-335

     Registered    DOMAIN NAME          21-Oct-2010    Diamond Canapower Inc.

ALLEN-SHERMAN-HOFF (Word Mark)

TM-485

     Registered    75/379906    27-Oct-1997    2218648    19-Jan-1999    Diamond
Power International, Inc.

A-S-H & DESIGN

TM-490

     Registered    71/226183    21-Jan-1926    0221415    30-Nov-1926    Diamond
Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 11 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

a-s-h.biz

DN-047

     Registered    DOMAIN NAME    16-Mar-1996       08-Nov-2001    Diamond Power
International, Inc.

a-s-h.com

DN-001

     Registered    DOMAIN NAME    27-Jun-1996       27-Jun-1996    Diamond Power
International, Inc.

a-s-h.net

DN-031

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

a-s-h.org

DN-032

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

a-s-h.us

DN-109

     Registered    DOMAIN NAME    31-May-2005       31-May-2005    Diamond Power
International, Inc.

ash.xxx

DN-377

     Registered    DOMAIN NAME          29-Nov-2011    Diamond Power
International, Inc.

a-s-h.xxx

DN-376

     Registered    DOMAIN NAME          29-Nov-2011    Diamond Power
International, Inc.

ASHANDLER (Word Mark)

TM-581

     Registered    78/027752    26-Sep-2000    2601135    30-Jul-2002    Diamond
Power International, Inc.

ASHCOLITE (STYLIZED)

TM-491

     Registered    72/181733    22-Nov-1963    774841    11-Aug-1964    Diamond
Power International, Inc.

ASHCORE

TM-550

     Registered    75/485036    14-May-1998    2444743    17-Apr-2001    Diamond
Power International, Inc.

ASHFLO (Word Mark)

TM-492

     Registered    75/485035    14-May-1998    2394639    17-Oct-2000    Diamond
Power International, Inc.

ASHVAC (Word Mark)

TM-580

     Registered    76/117101    28-Aug-2000    2581199    18-Jun-2002    Diamond
Power International, Inc.

ashwp.com

DN-027

     Registered    DOMAIN NAME    27-Jul-2000       27-Jul-2000    Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 12 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

ash-wp.com

DN-028

     Registered    DOMAIN NAME    08-Aug-2000       08-Aug-2000    Diamond Power
International, Inc.

beaumontbirch.biz

DN-076

     Registered    DOMAIN NAME    11-Apr-2002       11-Apr-2002    Diamond Power
International, Inc.

beaumontbirch.com

DN-074

     Registered    DOMAIN NAME    12-Apr-2002       12-Apr-2002    Diamond Power
International, Inc.

beaumontbirch.net

DN-075

     Registered    DOMAIN NAME    12-Apr-2002       12-Apr-2002    Diamond Power
International, Inc.

beaumontbirch.org

DN-077

     Registered    DOMAIN NAME    12-Mar-2002       12-Mar-2002    Diamond Power
International, Inc.

BOS (Word Mark)

TM-370

     Registered    74/274290    11-May-1992    1745641    12-Jan-1993    Diamond
Power International, Inc.

chuihuigi.com.cn (pingyin for sootblower)

DN-214

     Registered    DOMAIN NAME          24-Jun-2009    Diamond Power
International, Inc.

CycloASH

TM-719

     Registered    78/246419    06-May-2003    3169328    07-Nov-2006    Diamond
Power International, Inc.

deltapowerservices.xxx

DN-385

     Registered    DOMAIN NAME          06-Dec-2011    Diamond Power
International, Inc.

DIAMOND (Word Mark)

TM-258

     Registered    71/304190    04-Aug-1930    279300    13-Jan-1931    Diamond
Power International, Inc.

TM-258

  2    Registered    71/096578    15-Jul-1916    113950    14-Nov-1916   
Diamond Power International, Inc.

DIAMOND POWER (Word Mark)

TM-261

     Registered    72/139604    12-Mar-1962    0746554    12-Mar-1963    Diamond
Power International, Inc.

TM-261

  2    Registered    72/139605    12-Mar-1962    0755020    20-Aug-1963   
Diamond Power International, Inc.

diamond.cn (Chinese characters)

DN-209

     Registered    DOMAIN NAME          17-Jun-2006    Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 13 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamond.com (Chinese characters)

DN-208

     Registered    DOMAIN NAME          30-Nov-2007    Diamond Power
International, Inc.

diamond.net (Chinese characters)

DN-211

     Pending    DOMAIN NAME             Diamond Power International, Inc.

diamond.net.cn (Chinese characters)

DN-210

     Pending    DOMAIN NAME             Diamond Power International, Inc.

diamondelectronics.biz

DN-055

     Registered    DOMAIN NAME    16-Mar-1996       13-Dec-2001    Diamond Power
International, Inc.

diamondelectronics.com

DN-043

     Registered    DOMAIN NAME    27-Aug-2001       14-Nov-2001    Diamond Power
International, Inc.

diamondelectronics.in

DN-289

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

diamondelectronics.net

DN-045

     Registered    DOMAIN NAME    16-Mar-2000       16-Mar-2000    Diamond Power
International, Inc.

diamondelectronics.org

DN-044

     Registered    DOMAIN NAME    03-Oct-2001       03-Oct-2001    Diamond Power
International, Inc.

diamondpower.biz

DN-054

     Registered    DOMAIN NAME    16-Mar-1996       13-Dec-2001    Diamond Power
International, Inc.

diamondpower.co.uk

DN-029

     Registered    DOMAIN NAME    12-Sep-1996       12-Sep-1996    Diamond Power
International, Inc.

diamondpower.com

DN-012

     Registered    DOMAIN NAME    16-Mar-1996       16-Mar-1996    Diamond Power
International, Inc.

diamondpower.com.tw

DN-409

     Registered    DOMAIN NAME    30-Aug-2012       30-Aug-2012    Diamond Power
International, Inc.

diamondpower.eu

DN-180

     Pending    DOMAIN NAME             Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 14 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamondpower.hk

DN-413

     Registered    DOMAIN NAME    30-Aug-2012       30-Aug-2012    Diamond Power
International, Inc.

diamondpower.in

DN-290

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

diamondpower.info

DN-321

  Cp    Registered    DOMAIN NAME          15-Jul-2010    Diamond Power
International, Inc.

diamondpower.jobs

DN-113

     Registered    DOMAIN NAME    18-Aug-2005       18-Aug-2005    Diamond Power
International, Inc.

diamondpower.net

DN-033

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

diamondpower.org

DN-034

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

diamondpower.tw

DN-410

     Registered    DOMAIN NAME    30-Aug-2012       30-Aug-2012    Diamond Power
International, Inc.

diamondpower.us

DN-083

     Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002    Diamond Power
International, Inc.

diamondpower.us.com

DN-320

     Registered    DOMAIN NAME          15-Jul-2010    Diamond Power
International, Inc.

diamondpower.xxx

DN-379

     Registered    DOMAIN NAME          29-Nov-2011    Diamond Power
International, Inc.

diamondpower-cee.cz

DN-206

     Pending    DOMAIN NAME             Diamond Power International, Inc.

diamondpower-cee.eu

DN-207

     Pending    DOMAIN NAME             Diamond Power International, Inc.

diamondpowerinternational.co.in

DN-291

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 15 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

diamondpowerinternational.com

DN-171

     Registered    DOMAIN NAME          09-Apr-2007    Diamond Power
International, Inc.

diamondpowerinternational.in

DN-292

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

diamondpowerinternational.net

DN-172

     Registered    DOMAIN NAME          10-Apr-2007    Diamond Power
International, Inc.

diamondpowerinternational.org

DN-173

     Registered    DOMAIN NAME          10-Apr-2007    Diamond Power
International, Inc.

diamondpowerinternational.xxx

DN-382

     Registered    DOMAIN NAME          06-Dec-2011    Diamond Power
International, Inc.

diamondpowerkorea.com

DN-181

     Registered    DOMAIN NAME          09-Apr-2004    Diamond Power
International, Inc.

diamondpowerspecialty.co.in

DN-293

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

diamondpowerspecialty.com

DN-118

     Registered    DOMAIN NAME    29-Nov-2005       29-Nov-2005    Diamond Power
International, Inc.

diamondpowerspecialty.in

DN-294

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    Diamond Power
International, Inc.

DIAMONIZED

TM-449

  1    Registered    78/570907    18-Feb-2005    3455244    24-Jun-2008   
Diamond Power International, Inc.

DIAMONIZED (Word Mark)

TM-449

  2    Registered    75/652227    26-Feb-1999    2448661    08-May-2001   
Diamond Power International, Inc.

DP & Design (Color) (NEW logo)

TM-709

     Registered    78/143464    12-Jul-2002    3018397    22-Nov-2005    Diamond
Power International, Inc.

DP (STYLIZED DESIGN)

TM-262

     Registered    72/139733    13-Mar-1962    741246    27-Nov-1962    Diamond
Power International, Inc.

TM-262

  2    Registered    72/139732    13-Mar-1962    741270    27-Nov-1962   
Diamond Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 16 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

FlexRod

TM-720

     Registered    78/246422    06-May-2003    2978785    26-Jul-2005    Diamond
Power International, Inc.

GASTEMP & DESIGN

TM-403

     Registered    74/415759    23-Jul-1993    1873659    17-Jan-1995    Diamond
Power International, Inc.

GEMINI (Word Mark)

TM-598

     Registered    76/215,395    20-Feb-2001    2687243    11-Feb-2003   
Diamond Power International, Inc.

GlassCam

TM-801

     Published    85/255660    02-Mar-2011          Diamond Power International,
Inc.

HYDROBIN

TM-500

     Registered    72/181735    22-Nov-1963    773659    21-Jul-1964    Diamond
Power International, Inc.

HYDRO-EJECTOR (Word Mark)

TM-501

     Registered    73/374330    12-Jul-1982    1249599    30-Aug-1983    Diamond
Power International, Inc.

HYDROJET (Word Mark)

TM-700

     Registered    76/230869    12-Mar-2001    2599299    23-Jul-2002    Diamond
Power International, Inc.

HYDROVACTOR

TM-506

     Registered    72/181734    22-Nov-1963    774939    11-Aug-1964    Diamond
Power International, Inc.

IK-700

TM-754

     Registered    77/496333    11-Jun-2008    3642266    23-Jun-2009    Diamond
Power International, Inc.

KilnCam

TM-800

     Pending    85/255645    02-Mar-2011          Diamond Power International,
Inc.

ONE WAY (Word Mark)

TM-455

     Registered    75/422315    19-Jan-1998    2290894    09-Nov-1999    Diamond
Power International, Inc.

ourdiamond.net

DN-242

     Registered    DOMAIN NAME          10-Jul-2009    Diamond Power
International, Inc.

ourdiamond.org

DN-243

     Registered    DOMAIN NAME          10-Jul-2009    Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 17 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

ourdiamondbabcock.com

DN-244

     Registered    DOMAIN NAME          10-Jul-2009    Diamond Power
International, Inc.

ourdiamondbabcock.net

DN-245

     Registered    DOMAIN NAME          10-Jul-2009    Diamond Power
International, Inc.

ourdiamondbabcock.org

DN-246

     Registered    DOMAIN NAME          10-Jul-2009    Diamond Power
International, Inc.

PARTNERSHIP STOCKING PROGRAM

TM-347

     Registered    74/062676    25-May-1990    1720593    29-Sep-1992    Diamond
Power International, Inc.

PowerASH

TM-739

     Registered    78/513189    08-Nov-2004    3065460    07-Mar-2006    Diamond
Power International, Inc.

PowerTrain

TM-714

     Registered    78/208057    28-Jan-2003    2897116    26-Oct-2004    Diamond
Power International, Inc.

PRECISION CLEAN (Word Mark)

TM-567

     Registered    76/042361    24-Apr-2000    2529275    15-Jan-2002    Diamond
Power International, Inc.

SENTRYSERIES

TM-743

     Registered    78/665617    07-Jul-2005    3589020    10-Mar-2009    Diamond
Power International, Inc.

sentryseries.com

DN-124

     Registered    DOMAIN NAME    02-Feb-2006       02-Feb-2006    Diamond Power
International, Inc.

sentryseries.net

DN-127

     Registered    DOMAIN NAME    01-Mar-2006       01-Mar-2006    Diamond Power
International, Inc.

sentryseries.xxx

DN-380

     Registered    DOMAIN NAME          29-Nov-2011    Diamond Power
International, Inc.

sentryseriescontrols.com

DN-125

     Registered    DOMAIN NAME    02-Feb-2006       02-Feb-2006    Diamond Power
International, Inc.

sentryseriescontrols.net

DN-126

     Registered    DOMAIN NAME    01-Mar-2006       01-Mar-2006    Diamond Power
International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 18 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

sentryseriescontrols.us

DN-174

     Registered    DOMAIN NAME          04-Dec-2007    Diamond Power
International, Inc.

SmeltCam

TM-730

     Registered    78/341285    16-Dec-2003    3415516    22-Apr-2008    Diamond
Power International, Inc.

sootblower.co.uk

DN-178

     Registered    DOMAIN NAME          04-Jun-2004    Diamond Power
International, Inc.

sootblower.com (Chinese characters)

DN-212

     Pending    DOMAIN NAME             Diamond Power International, Inc.

sootblower.com.cn (Chinese characters)

DN-213

     Pending    DOMAIN NAME             Diamond Power International, Inc.

sootblower.eu

DN-179

     Pending    DOMAIN NAME             Diamond Power International, Inc.

sootblower.net

DN-177

     Registered    DOMAIN NAME          26-Feb-2004    Diamond Power
International, Inc.

sootblower.net (Chinese characters)

DN-215

     Pending    DOMAIN NAME             Diamond Power International, Inc.

sootblower.net.cn (Chinese characters)

DN-216

     Pending    DOMAIN NAME             Diamond Power International, Inc.

SteelCam

TM-802

     Published    85/255674    02-Mar-2011          Diamond Power International,
Inc.

TEMPRO

TM-833

     Pending    85/248797    10-Apr-2014          Diamond Power International,
Inc.

TEMPVU

TM-803

     Published    85/271130    18-Mar-2011          Diamond Power International,
Inc.

THERMO-PROBE (Word Mark)

TM-272

     Registered    72/115223    09-Mar-1961    723589    07-Nov-1961    Diamond
Power International, Inc.

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 19 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

UtiliCam

TM-738

     Registered    78/494808    05-Oct-2004    3410329    08-Apr-2008    Diamond
Power International, Inc.

WALL-EYE

TM-832

     Pending    86/260439    23-Apr-2014          Diamond Power International,
Inc.

westernprecip.biz

DN-046

     Registered    DOMAIN NAME    16-Mar-1996       08-Nov-2001    Diamond Power
International, Inc.

westernprecip.com

DN-019

     Registered    DOMAIN NAME    02-Nov-1999       02-Nov-1999    Diamond Power
International, Inc.

westernprecip.net

DN-035

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

westernprecip.org

DN-036

     Registered    DOMAIN NAME    04-Dec-2000       04-Dec-2000    Diamond Power
International, Inc.

MPOWER-50

TM-820

     Published    85/953420    07-Jun-2013          Generation mPower LLC

TM-820

  1    Published    85/953452    07-Jun-2013          Generation mPower LLC

MPOWER-60

TM-822

     Published    85/953749    07-Jun-2013          Generation mPower LLC

TM-822

  1    Published    85/953768    07-Jun-2013          Generation mPower LLC

mtiresearch.com

DN-017

     Registered    DOMAIN NAME    13-Jun-1997       13-Jun-1997    McDermott
Technology, Inc.

babcock.co.in

DN-299

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    The Babcock &
Wilcox Company

babcock.com

DN-002

     Registered    DOMAIN NAME    24-Mar-1995       24-Mar-1995    The Babcock &
Wilcox Company

babcock.jobs

DN-110

     Registered    DOMAIN NAME    08-Jul-2005       08-Jul-2005    The Babcock &
Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 20 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcockandwilcock.com

DN-134

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

babcockandwilcox.biz

DN-058

     Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001    The Babcock &
Wilcox Company

babcockandwilcox.co.in

DN-297

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    The Babcock &
Wilcox Company

babcockandwilcox.in

DN-295

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    The Babcock &
Wilcox Company

babcockwilcock.com

DN-130

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

babcockwilcox.biz

DN-059

     Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001    The Babcock &
Wilcox Company

babcock-wilcox.biz

DN-060

     Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001    The Babcock &
Wilcox Company

babcockwilcox.co.in

DN-300

     Registered    DOMAIN NAME    01-Apr-2010       01-Apr-2010    The Babcock &
Wilcox Company

babcock-wilcox.co.in

DN-298

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    The Babcock &
Wilcox Company

babcockwilcox.com

DN-004

     Registered    DOMAIN NAME    19-May-1999       19-May-1999    The Babcock &
Wilcox Company

babcock-wilcox.com

DN-003

     Registered    DOMAIN NAME    19-May-1999       19-May-1999    The Babcock &
Wilcox Company

babcockwilcox.in

DN-301

     Registered    DOMAIN NAME    01-Apr-2010       01-Apr-2010    The Babcock &
Wilcox Company

babcock-wilcox.in

DN-296

     Registered    DOMAIN NAME    31-Mar-2010       31-Mar-2010    The Babcock &
Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 21 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

babcockwilcox.jobs

DN-111

     Registered    DOMAIN NAME    08-Jul-2005       08-Jul-2005    The Babcock &
Wilcox Company

babcockwilcox.us

DN-079

     Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002    The Babcock &
Wilcox Company

babcock-wilcox.us

DN-078

     Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002    The Babcock &
Wilcox Company

babcoxandwilcox.com

DN-135

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

babcoxwilcox.com

DN-131

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

babockandwilcox.com

DN-133

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

babockwilcox.com

DN-129

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

b-w.us

DN-082

     Registered    DOMAIN NAME    09-Apr-2002       25-Apr-2002    The Babcock &
Wilcox Company

bwservice.biz

DN-061

     Registered    DOMAIN NAME    25-Apr-2000       13-Dec-2001    The Babcock &
Wilcox Company

generatingpowerfulsolutions.com

DN-132

     Registered    DOMAIN NAME          24-Mar-2006    The Babcock & Wilcox
Company

mybwbabcock.com

DN-182

     Registered    DOMAIN NAME          14-Feb-2008    The Babcock & Wilcox
Company

mybwstore.com

DN-123

     Registered    DOMAIN NAME          17-Feb-2006    The Babcock & Wilcox
Company

ourbw.net

DN-237

     Registered    DOMAIN NAME          09-Jul-2009    The Babcock & Wilcox
Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 22 of 23



--------------------------------------------------------------------------------

Active U.S. Trademarks and Domain Names

 

CASE NO

 

SUB

  

STATUS

  

APP NO

  

FILE DATE

  

REG NO

  

REG DATE

  

OWNER

ourbw.org

DN-238

     Registered    DOMAIN NAME          09-Jul-2009    The Babcock & Wilcox
Company

ourbwbabcock.com

DN-239

     Registered    DOMAIN NAME          09-Jul-2009    The Babcock & Wilcox
Company

ourbwbabcock.net

DN-240

     Registered    DOMAIN NAME          09-Jul-2009    The Babcock & Wilcox
Company

ourbwbabcock.org

DN-241

     Registered    DOMAIN NAME          09-Jul-2009    The Babcock & Wilcox
Company

thebwstore.com

DN-122

     Registered    DOMAIN NAME          17-Feb-2006    The Babcock & Wilcox
Company

wwwbabcock.com

DN-183

     Pending    DOMAIN NAME             The Babcock & Wilcox Company

 

* McDermott Technology Inc. changed its name to Babcock & Wilcox Technology,
Inc. April 20, 2010

Babcock & Wilcox Nuclear Power Generation Group, changed its name to Babcock &
Wilcox Nuclear Energy, Inc. April 29, 2010

The Babcock & Wilcox Company changed its name to Babcock & Wilcox Power
Generation Group, Inc. November 20, 2007

 

Friday, June 06, 2014        Prepared by AMSaus    Page 23 of 23



--------------------------------------------------------------------------------

SCHEDULE 3.10

TO PLEDGE AND SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.

 

Schedule 3.10 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Second Amended and Restated Pledge and
Security dated as of June 24, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Grantor (as
defined below), the other grantors party thereto and the Administrative Agent
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon the patents and
patent applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.

 

GRANTOR:       Very truly yours, [Address]       [GRANTOR]       By:  

 

Jurisdiction:  

 

    Name:  

 

      Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]       BANK OF
AMERICA, N.A.,       By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

PATENTS

 

Patent No.

 

Description of

Patent Item

 

Date of Patent

           

PATENT APPLICATIONS

 

Patent Applications No.

 

Description of

Patent Applied for

 

Date of

Patent Applications

           



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Second Amended and Restated Pledge and
Security dated as of June 24, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Grantor (as
defined below), the other grantors party thereto and the Administrative Agent
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon the trademarks and
trademark applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.

 

GRANTOR:       Very truly yours, [Address]       [GRANTOR]       By:  

 

Jurisdiction:  

 

    Name:  

 

      Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]       BANK OF
AMERICA, N.A.,       By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

TRADEMARKS

 

Trademark No.

 

Description of

Trademark Item

 

Date of Trademark

           

TRADEMARK APPLICATIONS

 

Trademark Applications No.

 

Description of

Trademark Applied for

 

Date of

Trademark Applications

           



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

DATED:                 

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Second Amended and Restated Pledge and
Security dated as of June 24, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) among the Grantor (as
defined below), the other grantors party thereto and the Administrative Agent
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon the copyrights and
copyright applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.

 

GRANTOR:       Very truly yours, [Address]       [GRANTOR]       By:  

 

Jurisdiction:  

 

    Name:  

 

      Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]       BANK OF
AMERICA, N.A.,       By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

COPYRIGHTS

 

Copyright No.

 

Description of

Copyright Item

 

Date of Copyright

           

COPYRIGHT APPLICATIONS

 

Copyright Applications No.

 

Description of

Copyright Applied for

 

Date of

Copyright Applications

           